 

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 3 

TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT 

AND 

AMENDMENT TO PLEDGE AND SECURITY AGREEMENT

 

This Amendment No. 3 to Third Amended and Restated Credit Agreement (this
“Amendment”), dated as of August 12, 2016, is made by and among STONERIDGE,
INC., an Ohio corporation (the “Parent”), STONERIDGE ELECTRONICS, INC., a Texas
corporation (“Electronics”), STONERIDGE CONTROL DEVICES, INC., a Massachusetts
corporation (“Controls”, and together with the Parent and Electronics, the
“Domestic Borrowers”), STONERIDGE ELECTRONICS AB, reg. no. 556442-9388, a
Swedish corporation (“Stoneridge Sweden”, and together with the Domestic
Borrowers, the “Borrowers”), the various Lenders (as hereinafter defined) which
are a party to this Amendment and PNC Bank, National Association, a national
banking association, as the administrative agent (in such capacity, the
“Administrative Agent”) and the collateral agent (in such capacity, the
“Collateral Agent”, and together with the Administrative Agent, the “Agents”).

 

WITNESSETH:

 

WHEREAS, the Borrowers have been extended certain financial accommodations
pursuant to that certain Third Amended and Restated Credit Agreement, dated as
of September 12, 2014 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrowers, the guarantors party thereto from time to time, the financial
institutions party thereto from time to time, as lenders (the “Lenders”) and the
Administrative Agent;

 

WHEREAS, in connection with the Credit Agreement, the Parent entered into that
certain Pledge and Security Agreement, dated as of September 12, 2014, among the
grantors party thereto (including the Domestic Borrowers) and the Collateral
Agent (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Security Agreement”).

 

WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement and the Security Agreement as more fully set forth below.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:

 

Section 1DEFINED TERMS.

 

Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement, as amended by this
Amendment.         

 



   

 

 

Section 2AMENDMENT TO THE LOAN DOCUMENTS.

 

The Credit Agreement and the Security Agreement are hereby amended as follows:

 

2.1           Amendment to Credit Agreement. The Credit Agreement is hereby
amended on the Amendment Effective Date (as hereinafter defined) to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto.

 

2.2           Amendment to Security Agreement. The Security Agreement is hereby
amended on the Amendment Effective Date (as hereinafter defined) to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Security Agreement attached as Exhibit B hereto.

 

2.3           Amendment to Credit Agreement Schedules. Each of Schedules 6.1.1,
6.1.2 and 6.1.14 to the Credit Agreement are hereby amended and restated in
their entirety on the Amendment Effective Date as set forth on Annex I hereto.

 

2.4           Amendment to Security Agreement Exhibits. Each of the Exhibits to
the Security Agreement are hereby amended and restated in their entirety on the
Amendment Effective Date as set forth on Annex II hereto.

 

Section 3REPRESENTATIONS AND WARRANTIES.

 

Each Borrower hereby represents and warrants to the Lenders and the Agents as
follows:

 

3.1           The Amendment. This Amendment has been duly and validly executed
by an authorized executive officer of such Borrower and constitutes the legal,
valid and binding obligation of such Borrower enforceable against such Borrower
in accordance with its terms. The Credit Agreement and Security Agreement, in
each case, as amended by this Amendment, remains in full force and effect and
remains the valid and binding obligation of such Borrower party thereto
enforceable against such Borrower in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights generally
and by general principles of equity,

 

3.2           No Potential Default or Event of Default. No Potential Default or
Event of Default exists under the Credit Agreement as of the date hereof and no
Potential Default or Event of Default will occur as a result of the
effectiveness of this Amendment.

 



 2 

 

 

3.3           Restatement of Representations and Warranties. The representations
and warranties of such Borrower contained in the Credit Agreement and the
Security Agreement, each as amended by this Amendment, and the other Loan
Documents are true and correct on and as of the Amendment Effective Date as
though made on the Amendment Effective Date, unless and to the extent that any
such representation and warranty is stated to relate solely to an earlier date,
in which case such representation and warranty shall be true and correct as of
such earlier date.

 

Section 4CONDITIONS TO EFFECTIVENESS.

 

The date and time of the effectiveness of this Amendment (the “Amendment
Effective Date”) is subject to the satisfaction of the following conditions
precedent:

 

4.1           Execution. The Administrative Agent shall have received
counterparts to this Amendment duly executed and delivered by an authorized
officer of each other party hereto.

 

4.2           Updated Schedules and Exhibits. The Agents shall have received
from the Borrowers the updated schedules and exhibits as set forth in and
required under Section 2 hereof.

 

4.3           Omnibus Amendment and Confirmation Agreement. The Borrowers shall
have executed and delivered to the Administrative Agent the Omnibus Amendment
and Confirmation Agreement.

 

4.4           Secretary’s Certificates. Each Borrower shall deliver or cause to
be delivered, in form, content and scope reasonably satisfactory to the
Administrative Agent, a certificate of the secretary or an assistant secretary
of such Borrower (or the equivalent authorized signatory for Stoneridge Sweden)
(a) attaching and certifying to a copy of the resolutions of the Board of
Directors, general partners, general shareholders or equivalent governing body
of such Borrower, as applicable, approving this Amendment, the amendment to any
other Loan Documents to which such Borrower is a party, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to the execution, delivery and performance by such Borrower of this
Amendment and such amended Loan Documents, (b) certifying the names and true
signatures of the Authorized Officers of such Borrower authorized to sign the
Loan Documents to which such Borrower is a party and any other documents to
which such Borrower is a party that may be executed and delivered in connection
herewith, (c) attaching a certified copy of a good standing certificate for such
Borrower (or equivalent certification for Stoneridge Sweden), dated as of a
recent date, from the appropriate state officials of the state of its
incorporation or formation certifying as to the good standing of such Borrower
in such jurisdiction and (d) certifying that there has been no change to the
Certificate or Articles of Incorporation (or equivalent formation document) or
the operating agreement (or equivalent governing document) of such Borrower
since such documents were previously delivered to the Administrative Agent on
the Closing Date.

 



 3 

 

 

4.5           Opinions of Counsel. The Administrative Agent shall have received
such opinions of counsel from counsel to the Loan Parties as the Administrative
Agent shall reasonably request, each of which shall be addressed to the
Administrative Agent and each of the Lenders and dated the Amendment Effective
Date and in form and substance reasonably satisfactory to the Administrative
Agent.

 

4.6           Closing Certificate. The Administrative Agent shall have received
a certificate, dated as of the Amendment Effective Date, of an Authorized
Officer of the Borrowers, certifying that (A) no Potential Default or Event of
Default exists under the Credit Agreement or will occur as a result of the
effectiveness of this Amendment, (B) since December 31, 2015 there has not
occurred any change, development or event that has or would reasonably be
expected to have a Material Adverse Change on Borrowers and their Subsidiaries
and (C) there are no actions, suits, proceedings, claims or disputes pending or,
to the knowledge of the Loan Parties, threatened, at law, in equity, in
arbitration or before any Official Body, by or against any Loan Party or against
any of its properties or revenues that (i) purport to affect or pertain to any
Loan Document or (ii) either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Change.

 

4.7           Amendment Fee. The Borrowers shall have paid to the Administrative
Agent, for the ratable benefit of the Lenders a non-refundable amendment fee,
which shall be fully earned when paid, in an amount equal to seven and one-half
basis points (0.075%) multiplied by the aggregate Revolving Credit Commitments
of the Lenders as of the Amendment Effective Date.

 

4.8           Payment of Costs and Expenses. The Borrowers shall have paid all
outstanding and reasonable costs, expenses and the disbursements of the
Administrative Agent and its advisors, service providers and legal counsels
incurred in connection with the documentation of this Amendment, to the extent
invoiced, as well as any other fees payable on or before the Amendment Effective
Date pursuant to any fee letter or agreement with the Administrative Agent.

 

4.9           Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Amendment shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.

 

Section 5COVENANT.

 

The Borrowers shall have executed and delivered to the Collateral Agent no later
than December 31, 2016 (or such later date as shall be consented to by the
Collateral Agent in its sole discretion), each in form and substance
satisfactory to the Collateral Agent, a copy of an executed and fully effective
amendment to the Mauritius Pledge Agreement and all documents and deliverables
required to be delivered in connection therewith, as the Collateral Agent may
reasonably request; provided that, in the event that prior to December 31, 2016
Stoneridge Mauritius is merged into Parent or the Equity Interests of Stoneridge
Mauritius are transferred to an entity that is not a Domestic Loan Party
pursuant to a transaction permitted under the Credit Agreement, then no such
amendment to the Mauritius Pledge Agreement or other deliverables shall be
required.

 



 4 

 

 

The failure of the Borrowers to satisfy the requirements in this Section 5 on or
before the time period applicable thereto as set forth herein (or such later
date as shall be consented to by the Collateral Agent in its sole discretion)
shall constitute an immediate “Event of Default” under the Credit Agreement,
without the need for demand or notice of any kind.

 

Section 6MISCELLANEOUS.

 

6.1           Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the conflict of laws rules thereof.

 

6.2           Severability. Any provision of this Amendment which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.

 

6.3           Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.

 

6.4           Headings. Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Amendment for any other
purpose.

 

6.5           Negotiations. Each Borrower acknowledges and agrees that all of
the provisions contained herein were negotiated and agreed to in good faith
after discussion with the Agents and the Lenders.

 

6.6           Nonwaiver. The execution, delivery, performance and effectiveness
of this Amendment shall not operate as, or be deemed or construed to be, a
waiver: (i) of any right, power or remedy of the Lenders or the Agents under the
Credit Agreement or the other Loan Documents, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other Loan Document. Further, none of the provisions of this Amendment shall
constitute, be deemed to be or construed as, a waiver of any Potential Default
or Event of Default under the Credit Agreement as amended by this Amendment.

 

6.7           Reaffirmation. Each Borrower hereby (i) ratifies and reaffirms all
of its payment and performance obligations, contingent or otherwise, under the
Credit Agreement and each of the other Loan Documents to which it is a party and
(ii) ratifies and reaffirms its grant of security interests and Liens under such
documents and confirms and agrees that such security interests and Liens
hereafter secure all of the Obligations.

 



 5 

 

 

6.8 Release of Claims. In consideration of the Lenders’ and the Agents’
agreements contained in this Amendment, each Borrower hereby irrevocably
releases and forever discharge the Lenders and the Agents and their Affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants and attorneys (each, a “Released Person”) of and from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which such
Borrower ever had or now has against the Agents, any Lender or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of the Agents, any Lender or any other Released Person relating to the Credit
Agreement or any other Loan Document on or prior to the date hereof.

 

6.9           Reference to and Effect on the Credit Agreement and the Security
Agreement.

 

(a)          Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import shall mean and be a reference to the Credit Agreement as amended
by this Amendment and each reference to the Credit Agreement in any other
document, instrument or agreement executed and/or delivered in connection with
the Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

 

(b)          Upon the effectiveness of this Amendment, each reference in the
Security Agreement to “this Security Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import shall mean and be a reference to the Security
Agreement as amended by this Amendment and each reference to the Security
Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Security Agreement shall mean and be a
reference to the Security Agreement, as amended by this Amendment.

 

[SIGNATURES FOLLOW]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.         

 

  BORROWERS:       STONERIDGE, INC.       By: /s/ George E. Strickler   Name:
George E. Strickler   Title: Executive Vice President, Chief Financial    
Officer and Treasurer       STONERIDGE CONTROL DEVICES, INC.       By: /s/
George E. Strickler   Name: George E. Strickler   Title: Vice President and
Treasurer         STONERIDGE ELECTRONICS, INC.       By: /s/ George E. Strickler
  Name: George E. Strickler   Title: Vice President and Treasurer      
STONERIDGE ELECTRONICS AB       By: /s/ Peter Kruk   Name: Peter Kruk   Title:
Managing Director

 

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit
Agreement]

 

   

 

  

  AGENTS:       PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent and
the Collateral Agent         By: /s/ Joseph G. Moran   Name: Joseph G. Moran  
Title: Senior Vice President

 

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit
Agreement]

 

   

 

  

  LENDERS:       PNC BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/
Joseph G. Moran   Name: Joseph G. Moran   Title: Senior Vice President

 

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit
Agreement]

 

   

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender       By: /s/ James A. Pitzer        
Name: James A. Pitzer         Title: Executive Director

 

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit
Agreement]

 

   

 

  

  COMPASS BANK, as a Lender       By: /s/ David Simpson         Name: David
Simpson         Title: Vice President

 

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit
Agreement]

 

   

 

  

  CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Darran Wee    
    Name: Darran Wee         Title: Senior Vice President

 

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit
Agreement]

 

   

 

  

  THE HUNTINGTON NATIONAL BANK, as a Lender       By: /s/ Steven J. McCormack  
      Name: Steven J. McCormack         Title: Senior Vice President

 

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit
Agreement]

 

   

 

  

  U.S. BANK NATIONAL ASSOCIATION, as a Lender       By: /s/ Patrick McGraw      
  Name: Patrick McGraw         Title: Senior Vice President

 

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit
Agreement]

 

   

 

  

  BMO HARRIS BANK, N.A., as a Lender       By: /s/ Betsy Phillips         Name:
Betsy Phillips         Title: Senior Vice President, Director

 

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit
Agreement]

 

   

 

  

  FIRST NIAGARA BANK, N.A., as a Lender       By: /s/ Philip L. Rice        
Name: Philip L. Rice         Title: Senior Vice President

 

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit
Agreement]

 

   

 

  

  FIRST COMMONWEALTH BANK, as a Lender       By: /s/ Mark A. Woleslagle        
Name: Mark A. Woleslagle         Title: Vice President

 

[Signature Page to Amendment No. 3 to Third Amended and Restated Credit
Agreement]

 



   

 

 

Exhibit A

 





COMPOSITE VERSION (THROUGH AMENDMENT NO. 23)

 

Published Customer CUSIP Number: 86184GAA9

Revolving Credit Facility CUSIP Number: 86184GAB7

 

$300,000,000 REVOLVING CREDIT FACILITY

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

STONERIDGE, INC.,

STONERIDGE ELECTRONICS, INC.

STONERIDGE CONTROL DEVICES, INC. and

STONERIDGE ELECTRONICS AB,

as Borrowers,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

PNC CAPITAL MARKETS LLC and JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

COMPASS BANK AND CITIZENS BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

PNC CAPITAL MARKETS LLC,

as Bookrunner

 

Dated as of September 12, 2014

 

 

 



TABLE OF CONTENTS

 

      Page         1. CERTAIN DEFINITIONS 2           1.1 Certain Definitions 2
  1.2 Construction 3336   1.3 Accounting Principles; Changes in GAAP 3436   1.4
Currency Calculations 3437   1.5 Pro Forma Calculations 3537   1.6 Same
Indebtedness; Other References 3537         2. REVOLVING CREDIT AND SWING LOAN
FACILITIES 3537           2.1 Revolving Credit Commitments 3537            
2.1.1 Revolving Credit Loans; Optional Currency Loans 3537     2.1.2 Swing Loan
Commitment 3638     2.1.3 Certain Limitations 3638             2.2 Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans 3638   2.3 Facility
Fees 3639   2.4 Termination or Reduction of Revolving Credit Commitments 3739  
2.5 Revolving Credit Loan Requests; Swing Loan Requests 3739               2.5.1
Revolving Credit Loan Requests 3739     2.5.2 Swing Loan Requests 3840          
  2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans 3840               2.6.1 Making Revolving Credit Loans 3840    
2.6.2 Presumptions by the Administrative Agent 3941     2.6.3 Making Swing Loans
3941     2.6.4 Repayment of Revolving Credit Loans 3941     2.6.5 Borrowings to
Repay Swing Loans 3941     2.6.6 Swing Loans Under Cash Management Agreements
4042             2.7 Notes 4042   2.8 Use of Proceeds 4042   2.9 Letter of
Credit Subfacility 4142               2.9.1 Issuance of Letters of Credit. 4144
    2.9.2 Letter of Credit Fees 4244     2.9.3 Disbursements, Reimbursement 4244
    2.9.4 Repayment of Participation Advances 4446     2.9.5 Documentation 4446
    2.9.6 Determinations to Honor Drawing Requests 4446     2.9.7 Nature of
Participation and Reimbursement Obligations 4446     2.9.8 Indemnity 4648



(i)

 



    2.9.9 Liability for Acts and Omissions 4648     2.9.10 Issuing Lender
Reporting Requirements 4849             2.10 Defaulting Lenders 4850   2.11
Utilization of Commitments in Optional Currencies 4952               2.11.1
Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit Outstanding; Repayment in
Same Currency 4952     2.11.2 Notices From Lenders That Optional Currencies Are
Unavailable to Fund New Loans 5052     2.11.3 Notices From Lenders That Optional
Currencies Are Unavailable to Fund Renewals of the LIBOR Rate Option 5052    
2.11.4 European Monetary Union 5153             2.12 Increase in Revolving
Credit Commitments, Increasing Lenders and New Lenders 5154               2.12.2
Treatment of Outstanding Loans and Letters of Credit 5355           3. RESERVED
5355 4. INTEREST RATES 5355             4.1 Interest Rate Options 5355          
    4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate 5456
    4.1.2 [Reserved] 5456     4.1.3 Rate Quotations 5456             4.2
Interest Periods 5456               4.2.1 Amount of Borrowing Tranche 5456    
4.2.2 Renewals 5556             4.3 Interest After Default 5556              
4.3.1 Letter of Credit Fees, Interest Rate 5557     4.3.2 Other Obligations 5557
    4.3.3 Acknowledgment 5557             4.4 LIBOR Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available 5557               4.4.1
Unascertainable 5557     4.4.2 Illegality; Increased Costs; Deposits Not
Available 5557     4.4.3 Administrative Agent’s and Lender’s Rights 5658        
    4.5 Selection of Interest Rate Options 5658           5. PAYMENTS 5759      
      5.1 Payments; Bifurcation 5759               5.1.1 Payments 5759     5.1.2
Bifurcation 5759             5.2 Pro Rata Treatment of Lenders 5860



(ii)

 



  5.3 Sharing of Payments by Lenders 5860   5.4 Presumptions by Administrative
Agent 5961   5.5 Interest Payment Dates 5961   5.6 Voluntary Prepayments 5961  
            5.6.1 Right to Prepay 5961     5.6.2 Replacement of a Lender 6062  
  5.6.3 Designation of a Different Lending Office 6163             5.7 Mandatory
Prepayments 6163               5.7.1 Sale of Assets 6163     5.7.2 Currency
Fluctuations 6163     5.7.3 Issuances of Certain Debt; Issuances of Equity 6264
    5.7.4 Recovery of Insurance or Condemnation Proceeds 6264     5.7.5
Application Among Interest Rate Options 6264             5.8 Increased Costs
6364               5.8.1 Increased Costs Generally 6364     5.8.2 Capital
Requirements 6365     5.8.3 Certificates for Reimbursement; Repayment of
Outstanding Loans; Borrowing of New Loans 6465     5.8.4 Delay in Requests 6465
            5.9 Taxes 6466               5.9.1 Issuing Lender 6466     5.9.2
Payments Free of Taxes 6466     5.9.3 Payment of Other Taxes by the Loan Parties
6466     5.9.4 Indemnification by the Loan Parties 6466     5.9.5
Indemnification by the Lenders 6567     5.9.6 Evidence of Payments 6567    
5.9.7 Status of Lenders 6567     5.9.8 Treatment of Certain Refunds 6769    
5.9.9 Survival 6869             5.10 Indemnity 6870   5.11 Settlement Date
Procedures 6870   5.12 Currency Conversion Procedures for Judgments 6971   5.13
Indemnity in Certain Events 6971           6. REPRESENTATIONS AND WARRANTIES
6971             6.1 Representations and Warranties 6971               6.1.1
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default 6971     6.1.2 Subsidiaries and Owners;
Investment Companies 7072     6.1.3 Validity and Binding Effect 7072     6.1.4
No Conflict; Material Agreements; Consents 7072     6.1.5 Litigation; Labor
Matters 7173     6.1.6 Financial Statements 7173



(iii)

 



    6.1.7 Margin Stock 7274     6.1.8 Full Disclosure 7274     6.1.9 Taxes 7274
    6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc 7374     6.1.11 Liens
in the Collateral 7374     6.1.12 Insurance 7375     6.1.13 ERISA Compliance
7375     6.1.14 Environmental Matters 7475     6.1.15 Solvency 7475     6.1.16
Anti-Terrorism Laws 7476             6.2 Updates to Schedules 7476           7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT 7476             7.1
First Loans and Letters of Credit 7476               7.1.1 Deliveries 7576    
7.1.2 Payment of Fees 7778             7.2 Each Loan or Letter of Credit 7778  
        8. COVENANTS 7778             8.1 Affirmative Covenants 7779            
  8.1.1 Preservation of Existence, Etc 7779     8.1.2 Payment of Liabilities,
Including Taxes, Etc 7779     8.1.3 Maintenance of Insurance 7779     8.1.4
Maintenance of Properties and Leases 7879     8.1.5 Visitation Rights 7879    
8.1.6 Keeping of Records and Books of Account 7880     8.1.7 Compliance with
Laws; Use of Proceeds 7880     8.1.8 Further Assurances 7880     8.1.9
Anti-Terrorism Laws; International Trade Compliance 7980     8.1.10 Keepwell
7980     8.1.11 Landlord Waivers 7981     8.1.12 Post-Closing Matters
80[Reserved]81     8.1.13 Covenant to Guaranty Obligations and Give Security
8081     8.1.14 Performance of Material Agreements 8183             8.2 Negative
Covenants 8283               8.2.1 Indebtedness 8283     8.2.2 Liens; Lien
Covenants 8384     8.2.3 Guaranties 8384     8.2.4 Loans and Investments 8384  
  8.2.5 Dividends and Related Distributions 8485     8.2.6 Liquidations,
Mergers, Consolidations, Acquisitions 8485     8.2.7 Dispositions of Assets or
Subsidiaries 8486     8.2.8 Affiliate Transactions 8587     8.2.9 Subsidiaries,
Partnerships and Joint Ventures 8587



(iv)

 



    8.2.10 Continuation of or Change in Business 8587     8.2.11 Fiscal Year
8687     8.2.12 Issuance of Stock 8688     8.2.13 Changes in Organizational
Documents 8688     8.2.14 Capital Expenditures and Leases 8688     8.2.15
[Reserved] 8688     8.2.16 Maximum Leverage Ratio 8688     8.2.17 Minimum
Interest Coverage Ratio 8688     8.2.18 Negative Pledge on Real Property 8789  
  8.2.19 Limitation on Negative Pledges 8789             8.3 Reporting
Requirements 8789               8.3.1 Quarterly Financial Statements 8789    
8.3.2 Annual Financial Statements 8789     8.3.3 Certificate of Parent 8890    
8.3.4 Notices 8890           9. DEFAULT 8991             9.1 Events of Default
8991               9.1.1 Payments Under Loan Documents 8991     9.1.2 Breach of
Warranty 8992     9.1.3 Anti-Terrorism Laws 9092     9.1.4 Breach of Specified
Covenants 9092     9.1.5 Breach of Other Covenants 9092     9.1.6 Defaults in
Other Agreements or Indebtedness 9092     9.1.7 Final Judgments or Orders 9092  
  9.1.8 Loan Document Unenforceable 9092     9.1.9 Uninsured Losses; Proceedings
Against Assets 9092     9.1.10 Events Relating to Pension Plans and
Multiemployer Plans 9193     9.1.11 Change of Control 9193     9.1.12 2010 Note
Documents 91[Reserved] 93     9.1.13 Relief Proceedings 9193             9.2
Consequences of Event of Default 9193               9.2.1 Events of Default
Other Than Bankruptcy, Insolvency or Reorganization Proceedings 9193     9.2.2
Bankruptcy, Insolvency or Reorganization Proceedings 9294     9.2.3 Set-off 9294
    9.2.4 Application of Proceeds 9294           10. THE ADMINISTRATIVE AGENT
9395             10.1 Appointment and Authority 9395   10.2 Rights as a Lender
9496   10.3 Exculpatory Provisions 9496   10.4 Reliance by Administrative Agent
9597   10.5 Delegation of Duties 9697   10.6 Resignation 9698



(v)

 



  10.7 Non-Reliance on Administrative Agent and Other Lenders 9799   10.8 No
Other Duties, etc 9799   10.9 Administrative Agent’s Fee 9799   10.10
Authorization to Release Collateral and Guarantors 9799   10.11 No Reliance on
Administrative Agent’s Customer Identification Program 9899   10.12
Administrative Agent May File Proofs of Claim 98100           11. MISCELLANEOUS
99100             11.1 Modifications, Amendments or Waivers 99100              
11.1.1 Increase of Commitment 99101     11.1.2 Extension of Payment; Reduction
of Principal, Interest or Fees; Modification of Terms of Payment 99101    
11.1.3 Release of Collateral or Guarantor 99101     11.1.4 Miscellaneous 99101  
          11.2 No Implied Waivers; Cumulative Remedies 100102   11.3 Expenses;
Indemnity; Damage Waiver 100102               11.3.1 Costs and Expenses 100102  
  11.3.2 Indemnification by the Borrowers 100103     11.3.3 Reimbursement by
Lenders 101103     11.3.4 Waiver of Consequential Damages, Etc 101103     11.3.5
Payments 102104             11.4 Holidays 102104   11.5 Notices; Effectiveness;
Electronic Communication 102104               11.5.1 Notices Generally 102104  
  11.5.2 Electronic Communications 102104     11.5.3 Change of Address, Etc
103105             11.6 Severability 103105   11.7 Duration; Survival 103105  
11.8 Successors and Assigns 103105               11.8.1 Successors and Assigns
Generally 103105     11.8.2 Assignments by Lenders 103106     11.8.3 Register
105107     11.8.4 Participations 105107     11.8.5 Certain Pledges; Successors
and Assigns Generally 106108             11.9 Confidentiality 106109            
  11.9.1 General 106109     11.9.2 Sharing Information With Affiliates of the
Lenders 107109             11.10 Counterparts; Integration; Effectiveness 107109
              11.10.1  Counterparts; Integration; Effectiveness 107109          
  11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL 108110



(vi)

 



    11.11.1  Governing Law 108110     11.11.2  SUBMISSION TO JURISDICTION 108110
    11.11.3  WAIVER OF VENUE 108110     11.11.4  SERVICE OF PROCESS 109111    
11.11.5  WAIVER OF JURY TRIAL 109111             11.12 USA Patriot Act Notice
109111   11.13 Obligations of Domestic Loan Parties 110112   11.14
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 112        
  11.15 No Advisory or Fiduciary Responsibility 113           12. JOINT AND
SEVERAL OBLIGATIONS OF BORROWERS 110113             12.1 Joint and Several
Obligations 110113   12.2 Rights to Administer Credit 110113   12.3 Primary
Obligation 111114   12.4 Payments Recovered From Lender 111114   12.5 No Release
111114   12.6 Actions Not Required 111115   12.7 Deficiencies 112115   12.8
Borrower Bankruptcy 112116   12.9 Limited Subrogation 113116   12.10 Borrowers’
Financial Condition 113116   12.11 Relationship of Borrowers 113116   12.12
Limitations 113116

 

(vii)

 



LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES     SCHEDULE 1.1(A) - PRICING GRID SCHEDULE 1.1(B) - COMMITMENTS OF
LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(D) - DOMESTIC GUARANTORS SCHEDULE
1.1(F) - FOREIGN GUARANTORS SCHEDULE 1.1(L) - EXISTING LETTERS OF CREDIT
SCHEDULE 1.1(P) - PERMITTED LIENS SCHEDULE 1.1(S) - EXCLUDED FOREIGN
SUBSIDIARIES SCHEDULE 6.1.1 - QUALIFICATIONS TO DO BUSINESS SCHEDULE 6.1.2 -
SUBSIDIARIES SCHEDULE 6.1.14 - ENVIRONMENTAL DISCLOSURES SCHEDULE 7.1.1 -
OPINION OF COUNSEL SCHEDULE 8.1.3 - INSURANCE REQUIREMENTS RELATING TO
COLLATERAL SCHEDULE 8.1.12 - POST-CLOSING MATTERS SCHEDULE 8.2.1 - PERMITTED
INDEBTEDNESS       EXHIBITS     EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION
AGREEMENT EXHIBIT 1.1(G)(1) - GUARANTOR JOINDER EXHIBIT 1.1(G)(2) - GUARANTY
AGREEMENT EXHIBIT 1.1(I)(2) - INTERCOMPANY SUBORDINATION AGREEMENT EXHIBIT
1.1(N)(1) - REVOLVING CREDIT NOTE EXHIBIT 1.1(N)(2) - SWING LOAN NOTE EXHIBIT
1.1(P)(1) - AMENDED AND RESTATED PATENT SECURITY AGREEMENT EXHIBIT 1.1(P)(2) -
AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT EXHIBIT 1.1(S) - PLEDGE AND
SECURITY AGREEMENT EXHIBIT 2.5.1 - LOAN REQUEST EXHIBIT 2.5.2 - SWING LOAN
REQUEST EXHIBIT 2.12 - LENDER JOINDER EXHIBIT 5.9.7(A) - U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes) EXHIBIT 5.9.7(B) - U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) EXHIBIT 5.9.7(C) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT
5.9.7(D) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 8.3.3 - QUARTERLY
COMPLIANCE CERTIFICATE

 

(viii)

 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, this
“Agreement”) is dated as of September 12, 2014 and is made by and among:

 

(i)STONERIDGE, INC., an Ohio corporation, STONERIDGE ELECTRONICS, INC., a Texas
corporation, STONERIDGE CONTROL DEVICES, INC., a Massachusetts corporation, and
STONERIDGE ELECTRONICS AB, reg. no. 556442-9388, a Swedish corporation (each
individually, a “Borrower” and, collectively, the “Borrowers”),

 

(ii)each of the GUARANTORS (as hereinafter defined),

 

(iii)the LENDERS (as hereinafter defined),

 

(iv)PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders under this Agreement (hereinafter referred to in such capacity as
the “Administrative Agent”), and

 

(v)PNC BANK, NATIONAL ASSOCIATION, in its capacity as Issuing Lender (as
hereinafter defined); and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
Swing Loan Lender (as hereinafter defined).

 

The Borrowers, the Administrative Agent, the Issuing Lender and certain of the
Lenders are parties to that certain Second Amended and Restated Credit and
Security Agreement, dated as of December 1, 2011, as amended (the “Existing
Credit Agreement”). The Lenders hereunder that are party to the Existing Credit
Agreement are sometimes referred to collectively as the “Existing Lenders”.

 

The Existing Credit Agreement amended and restated in its entirety and
superseded that certain Amended and Restated Credit and Security Agreement,
dated as of September 20, 2010, as amended among the Borrowers, certain of the
Lenders, PNC Bank, National Association, in its capacities as administrative
agent and letter of credit issuer (the “Second Credit Agreement”), which Second
Credit Agreement amended and restated in its entirety that certain Credit and
Security Agreement, dated as of November 2, 2007, as amended, among the
Borrowers (other than Stoneridge Sweden) and certain of its affiliates, certain
of the Lenders, PNC Bank, National Association (as successor by merger to
National City Business Credit, Inc.), in its capacity as administrative agent,
and PNC Bank, National Association (as successor by merger to National City
Bank), in its capacity as letter of credit issuer.

 

Pursuant and subject to the Existing Credit Agreement, the Lenders agreed to
advance to the Borrowers revolving credit loans in an aggregate principal amount
not to exceed $100,000,000 (collectively, as their respective outstanding
principal balances exist immediately prior to the effectiveness of this
Agreement, the “Existing Revolving Loans”) and the Issuing Lenders agreed to
issue letters of credit (collectively, as their respective issued and undrawn
amounts exist immediately prior to the effectiveness of this Agreement, the
“Existing Letters of Credit”). A list of the Existing Letters of Credit is set
forth on Schedule 1.1(L) hereto).

 

 

 



The Borrowers have requested the Existing Lenders to amend and restate in their
entirety the terms and conditions of the Existing Credit Agreement as herein
provided and have requested each Lender hereunder that is not an Existing Lender
to join in this Agreement and such amended and restated terms and conditions.

 

Subject to the satisfaction of the terms and conditions set forth in this
Agreement, (i) the Borrowers, the Guarantors, the Administrative Agent, the
Existing Lenders, the Issuing Lender, and the Swing Loan Lender hereby agree
that the Existing Credit Agreement shall be amended and restated as provided
herein, and (ii) the Lenders that are not Existing Lenders hereby join in this
Agreement and such amended and restated terms and conditions. In consideration
of their mutual covenants and agreements hereinafter set forth and intending to
be legally bound hereby, the parties hereto covenant and agree as follows:

 

1.          CERTAIN DEFINITIONS

 

1.1          Certain Definitions. In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:

 

2010 Note Documents shall mean Parent’s Senior Secured Notes due 2017 issued on
or about October 4, 2010 pursuant to that certain Indenture, dated as of October
4, 2010, among Parent, as “Issuer”, Electronics and Controls, as guarantors
thereunder, and The Bank of New York Mellon Trust Company, N.A., as “Trustee”,
as the same may be from time to time amended, restated or otherwise modified,
and each other document executed in connection with the foregoing.

 

2010 Note Intercreditor Agreement shall mean that certain Intercreditor
Agreement, dated as of October 4, 2010, executed by each of the Domestic
Borrowers, The Bank of New York Mellon Trust Company, N.A., as “Notes Collateral
Agent” (as therein defined) and the Administrative Agent as “Initial ABL Agent”
(as therein defined), as amended.

 

Additional Equity means, with respect to any Foreign Subsidiary a portion of the
Equity Interests of which are pledged to the Collateral Agent pursuant to a
Collateral Document (an “Issuer”), additional Equity Interests issued to such
Issuer’s Domestic Loan Party parent as part of an administrative contribution of
capital to such Issuer; provided that:

 

(a)          such Additional Equity may be issued only if the Law of the
Issuer’s jurisdiction of organization does not permit such administrative
contributions of capital to be made without a corresponding issuance of Equity
Interests;

 

(b)          at the time of such issuance, no Potential Default or Event of
Default has occurred and is continuing;

 

(c)          the amount of all such Additional Equity issued subsequent to the
Third Amendment Effective Date and not pledged to the Collateral Agent pursuant
to the following clause (d) shall not at any time exceed 5% of the Equity
Interests of the Issuer; and

 

 2 

 



(d)          at such time as the amount of Additional Equity that is not pledged
to the Collateral Agent pursuant to a Collateral Document equals 5% of the
Equity Interests of such Issuer, the applicable Domestic Loan Party and the
Issuer shall deliver to the Collateral Agent any such amendments to the
applicable Collateral Documents (together with all other documents and
deliveries pursuant thereto) as requested by the Collateral Agent, each of which
shall be in form and substance reasonably satisfactory to the Collateral Agent,
in order to create a first priority pledge over such Additional Equity; provided
that no more than 65% of the voting Equity Interests of such Issuer shall be
required to be pledged.

 

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

 

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more(A) 15% or more (with
respect to any Person which on the Third Amendment Effective Date beneficially
owns or holds any class of the voting or other Equity Interest of Parent) or (B)
10% or more (with respect to any other Person not covered by the foregoing
clause (A)), in each case, of any class of the voting or other Equity Interests
of such Person or (iii) of which 10% or more of any class of voting interests or
other Equity Interests of which is beneficially owned or held, directly or
indirectly, by such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person, whether by contract or otherwise.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

Applicable Facility Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Facility Fee.”

 

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

 

Applicable Margin shall mean, as applicable:

 

(i)          the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”, or

 

 3 

 



(ii)         the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”.

 

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Arranger shall mean PNC Capital Markets LLC and JPMorgan Chase Bank, N.A., each
in its capacity as a joint lead arranger.

 

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

 

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer, Assistant
Treasurer or similarly empowered position of such Loan Party, any manager or the
members (as applicable) in the case of any Loan Party which is a limited
liability company, or such other individuals, designated by written notice to
the Administrative Agent from the Borrowers, authorized to execute notices,
reports and other documents on behalf of such Loan Party required hereunder. The
Borrowers may amend such list of individuals from time to time by giving written
notice of such amendment to the Administrative Agent.

 

Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus fifty basis points
(0.5%), (ii) the Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis
points (1.0%). Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs.

 

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Options].

 

Borrower and Borrowers shall have the meaning specified in the introductory
paragraph. A Borrower is either a Domestic Borrower or a Foreign Borrower.

 

 4 

 



Borrower Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by a Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and (ii)
all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

 

Brazil Pledge Agreements shall mean (i) a first priority pledge agreement under
the laws of the Federative Republic of Brazil among Parent, as pledgor, the
Administrative Agent, and Stoneridge Brazil with respect to the quotas of
Stoneridge Brazil and (ii) a first priority pledge agreement under the laws of
the Federative Republic of Brazil among Parent, as pledgor, the Administrative
Agent and PST with respect to the quotas of PST, in each case as amended,
restated, modified or supplemented from time to time.

 

British Pound shall refer to the lawful currency of the United Kingdom.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person.

 

Capital Lease shall mean, subject to Section 1.3 [Accounting Principles; Changes
in GAAP] as applied to any Person, any lease of any property (whether real,
personal or mixed) by that Person as lessee that, in conformity with GAAP, is
accounted for as a Capital Lease on the balance sheet of that Person.

 

Capital Lease Obligations shall mean all obligations under Capital Leases of the
Parent and its Subsidiaries, without duplication, in each case taken at the
amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Parent and its Subsidiaries prepared in accordance with GAAP.

 

Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

 5 

 



Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

 

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

 

CFC shall mean a Controlled Foreign Corporation, as such term is defined in
Section 957 of the Code.

 

CFTC shall mean the Commodity Futures Trading Commission.

 

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

Change of Control shall mean (a) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than fifty percent (50%) of the Capital Stock of the Parent; (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Parent by Persons who were neither (i) nominated by the board of
directors of the Parent nor (ii) appointed by directors so nominated; or (c) the
Parent shall cease to own, free and clear of all Liens or other encumbrances
(other than Liens pursuant to the Loan Documents), 100% of the outstanding
voting Subsidiary Equity Interests of each other Borrower on a fully diluted
basis.

 

CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].

 

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be September 12, 2014.

 

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

 6 

 



Collateral shall mean the collateral under the Pledge and Security Agreement or
, any Intellectual Property Security Agreement, any Foreign Pledge Agreement or
any other Collateral Document.

 

Collateral Agent shall mean the Administrative Agent acting as Collateral Agent
for the Secured Parties (as defined in the Pledge and Security Agreement), and
any successor Collateral Agent designated pursuant to Section 10.6 [Resignation]
hereof.

 

Collateral Document shall mean any Intellectual Property Security Agreement, any
Foreign Pledge Agreement and the Pledge and Security Agreement, in each case as
amended, restated, modified or supplemented from time to time.

 

Commitment shall mean as to any Lender its Revolving Credit Commitment and, in
the case of PNC, its Swing Loan Commitment, and Commitments shall mean the
aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all
of the Lenders.

 

Commodity Hedge shall mean any commodity swap, commodity option, or forward
commodity contract transaction, commodity price hedging arrangement, and any
other similar transaction.

 

Commodity Hedge Liabilities shall have the meaning assigned in the definition of
Lender Provided Commodity Hedge.

 

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of Parent].

 

Computation Date shall have the meaning specified in Section 2.11.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding, Etc.].

 

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Consolidated EBITDA shall mean, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
without duplication of any amount added pursuant to clause (i) above, any cash
premiums or other non-cash charges related to the early extinguishment of the
2010 Note Documents and the amendment and restatement of the Existing Credit
Agreement for such period[reserved] and (v) any non-cash charges (other than the
write-down of current assets) for such period (provided that to the extent that
all or any portion of the income of any person is excluded from Consolidated Net
Income pursuant to the definition thereof for all or any portion of such period
any amounts set forth in the preceding clauses (i) through (viv) that are
attributable to such person shall not be included for purposes of this
definition for such period or portion thereof), and minus (b) without
duplication (i) all cash payments made during such period on account of
reserves, restructuring charges and other non-recurring non-cash charges added
to Consolidated Net Income pursuant to clause (a)(v) above in a previous period
and (ii) to the extent included in determining such Consolidated Net Income, any
non-cash extraordinary gains and all non-recurring non-cash items of income for
such period, all determined on a consolidated basis in accordance with GAAP;
provided that for purposes of calculating Consolidated EBITDA for any period (A)
the Consolidated EBITDA of any Person acquired by Parent or any Subsidiary of
Parent pursuant to a Permitted Acquisition during such period shall be included
on a Pro Forma Basis for such period and (B) the Consolidated EBITDA of any
person or line of business sold or otherwise disposed of by Parent or any
Subsidiary of any Loan Party during such period shall be excluded for such
period (assuming the consummation of such sale or other disposition and the
repayment of any Indebtedness in connection therewith occurred as of the first
day of such period).

 

 7 

 



Consolidated Funded Indebtedness shall mean Indebtedness of the Parent and its
Subsidiaries on a consolidated basis, but excluding Indebtedness of the type
described in any of clauses (iv), (v) and (vi) of the definition of
“Indebtedness” unless such Indebtedness under any of such clauses (iv), (v) and
(vi) is not contingent.

 

Consolidated Interest Expense shall mean, for any period, total interest expense
(including, without limitation, that portion attributable to Capital Lease
Obligations in accordance with GAAP and capitalized interest) of the Parent and
its Subsidiaries on a consolidated basis in accordance with GAAP with respect to
all outstanding Indebtedness of the Parent and its Subsidiaries during such
period and other financing fees, charges and expenses incurred by such Person
for such period (including with respect to letters of credit), in each case
determined after giving effect to any net payments made or received by the
Parent and its Subsidiaries with respect to Interest Rate Hedges and shall
exclude any non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations in respect of Interest Rate Hedges or
other derivative instruments pursuant to Statement of Financial Accounting
Standards No. 133; provided, however, solely for the purpose of clause (b) of
Section 8.2.17 [Minimum Interest Coverage Ratio], that for the purpose of
computing Consolidated Interest Expense for each of the Parent’s fiscal quarters
ending, respectively, December 31, 2013, March 31, 2014, June 30, 2014 and
September 30, 2014, interest expense attributable to the Indebtedness under the
2010 Note Documents shall be deemed to be $930,000 in each such fiscal
quarter.133.

 

Consolidated Net Debt shall mean an amount equal to Consolidated Funded
Indebtedness of the Parent and its Subsidiaries on such date, minus the sum of
(i) the amount of consolidated cash in deposit accounts in the United States on
such date and (ii) sixty-five percent (65%) of the amount of consolidated cash
in deposit accounts outside of the United States that is freely transferable
from such jurisdiction to the United States on such date and, as to each of (i)
and (ii), is not subject to a Lien in favor of any Person other than the
Collateral Agent or to any restriction on the use thereof, other than pursuant
to the Loan Documents.

 

Consolidated Net Income shall mean, for any period, the net income (or loss) of
the Parent and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, adjusted, to the extent included in calculating
such net income (or loss), by excluding, without duplication, the portion of net
income (or loss) of the Parent and its Subsidiaries on a consolidated basis
allocable to minority interest in unconsolidated Persons to the extent that cash
dividends or distributions have not actually been received by the Parent or one
of its Subsidiaries.

 

 8 

 



Controls shall mean Stoneridge Control Devices, Inc., a Massachusetts
corporation.

 

Covered Entity shall mean (a) each Borrower, each of such Borrower’s
Subsidiaries, all Guarantors and all pledgors of Collateral and each of their
respective officers and employees, (b) each Person that, directly or indirectly,
is in control of a Person described in clause (a) above and (c) any agent of the
foregoing who acts in any capacity in connection with or benefits from the
Loans. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding Equity Interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of Equity Interests, contract or
otherwise.

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

 

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrowers or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the Borrowers, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or the Borrowers’ receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrowers, as
the case may be, (d) has become the subject of a Bankruptcy Event or a Bail-in
Action or (e) has failed at any time to comply with the provisions of Section
5.3 [Sharing of Payments by Lenders] within two Business Days of the date
required with respect to purchasing participations from the other Lenders,
whereby such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its Ratable Share of such payments due and payable to
all of the Lenders.

 

 9 

 



As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

 

Domestic Borrower shall mean each of Parent, Controls and Electronics.

 

Domestic Guarantor shall mean each Guarantor that is not a Foreign Subsidiary,
as listed on Schedule 1.1(D) (as updated from time to time).

 

Domestic Loan Party shall mean each Domestic Borrower and each Domestic
Guarantor.

 

Domestic Subsidiary shall mean each Subsidiary that is not a Foreign Subsidiary.

 

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

 

Dutch Pledge Agreement shall mean the equity interest pledge agreement in form
and substance reasonably satisfactory to the Administrative Agent to create a
first priority pledge under the laws of the Kingdom of the Netherlands over 65%
of the combined voting power of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
Stoneridge Netherlands and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in Stoneridge Netherlands, as amended, restated, modified or supplemented from
time to time.

 

EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

 

 10 

 



EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

 

Electronics shall mean Stoneridge Electronics, Inc., a Texas corporation.

 

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

 

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to: (i)
pollution or pollution control; (ii) protection of human health from exposure to
regulated substances; (iii) protection of the environment and/or natural
resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

 

Equity Interests shall mean (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.

 

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

 

 11 

 



Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Parent or any member of the ERISA Group from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Parent or any member of the ERISA
Group from a Multiemployer Plan, notification that a Multiemployer Plan is in
reorganization, or occurrence of an event described in Section 4041A(a) of ERISA
that results in the termination of a Multiemployer Plan; (d) the filing of a
notice of intent to terminate a Pension Plan, the treatment of a Pension Plan
amendment as a termination under Section 4041(e) of ERISA, or the commencement
of proceedings by the PBGC to terminate a Pension Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Parent or
any member of the ERISA Group.

 

ERISA Group shall mean, at any time, the Parent and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Parent, are
treated as a single employer under Section 414 of the Code or Section 4001(b)(1)
of ERISA.

 

Euro shall refer to the lawful currency of the Participating Member States.

 

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

 

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

 

Excluded Foreign Subsidiaries shall mean any Foreign Subsidiary that is not the
Foreign Subsidiaries listed on Schedule 1.1(S). Borrower.

 

 12 

 



Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.

 

Excluded Subsidiaries shall mean, collectively, SRI CS LLC (fka Bolton
Conductive Systems LLC), a Michigan limited liability company, and the Excluded
Foreign Subsidiaries. The Excluded Subsidiaries are not required to join this
Agreement as Guarantors.

 

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal or
Swedish withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 5.6.2 [Replacement of a Lender]) or (b)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 5.9.7 [Status of Lenders], amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding
Taxes imposed under FATCA (except to the extent imposed due to the failure of
the Borrowers to provide documentation or information to the IRS).

 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

 13 

 



Existing Credit Agreement shall have the meaning specified in the recital
paragraphs of this Agreement.

 

Existing Lenders, Existing Letters of Credit, and Existing Revolving Loans shall
have the respective meanings specified in the recital paragraphs of this
Agreement.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
September 12, 2019.2021.

 

Facility Fee shall have the meaning specified in Section 2.3 [Facility Fees].

 

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

 

Foreign Borrower shall mean Stoneridge Sweden.

 

Foreign Borrower Sublimit shall have the meaning specified in Section 2.1.3
[Certain Limitations].

 

 14 

 



Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

 

Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

 

Foreign Guarantor shall mean each Guarantor that is a Foreign Subsidiary, as
listed on Schedule 1.1(F) (as updated from time to time).

 

Foreign Holding Company shall mean any Guarantor which has no material assets or
operations, other than the holding of ownership interests in one or more CFCs.

 

Foreign Lender shall mean (i) if the applicable Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (ii) if the applicable Borrower is not a
U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

 

Foreign Loan Party shall mean the Foreign Borrower and each Foreign Guarantor.

 

Foreign Pledge Agreements shall mean, collectively, the Brazil Pledge
Agreements, Dutch Pledge Agreement and Mauritius Pledge Agreement.

 

Foreign Subsidiary shall mean a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the Laws
of a jurisdiction outside of the United States.

 

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

 

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the Closing Date and each other Person which joins this
Agreement as a Guarantor after the Closing Date, as listed on Schedule 1.1(D)
[Domestic Guarantors] or Schedule 1.1(F) [Foreign Guarantors], each, as updated
from time to time.

 

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

 15 

 



Guaranty Agreement shall mean the Guaranty Agreement in substantially the form
of Exhibit 1.1(G)(2) executed and delivered by each of the Guarantors to the
Administrative Agent for the benefit of the Lenders.

 

Hedge Liabilities shall mean collectively, the Commodity Hedge Liabilities, the
Foreign Currency Hedge Liabilities and the Interest Rate Hedge Liabilities.

 

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

 

Increasing Lender shall have the meaning specified in Section 2.12 [Increase in
Revolving Credit Commitments].

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (v) any other transaction (including forward sale or purchase
agreements, Capital Leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (vi) any Guaranty of Indebtedness
for borrowed money.

 

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

 

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrowers].

 

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

 

 16 

 



Intellectual Property Security Agreement shall mean any of the Patent Security
Agreement, Trademark Security Agreement or any security agreement relating to
copyrights hereinafter executed and delivered by each of the Domestic Loan
Parties to the Administrative Agent for the benefit of the Lenders.

 

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I)(2).

 

Interest Period shall mean the period of time selected by a Borrower in
connection with (and to apply to) any election permitted hereunder by such
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one Month with respect to Optional Currency Loans and one, two, three or six
Months with respect to all other Loans. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if such Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the LIBOR Rate Option if such Borrower is renewing
or converting to the LIBOR Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrowers shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

 

Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.

 

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

IRS shall mean the United States Internal Revenue Service.

 

ISP98 shall have the meaning specified in 11.11.1 [Governing Law].

 

Issuing Lender shall mean, with respect to any Letter of Credit, the issuer of
such Letter of Credit and shall be, (i) with respect to Letter of Credit No.
CPCS-853803 issued by JPMorgan Chase Bank, N.A. on September 1, 2011 in the
amount of $1,700,000 for the benefit of China Merchants Bank or (ii) with
respect to any other Letter of Credit hereunder, PNC, in its individual capacity
as issuer of Letters of Credit hereunder, and any other Lender that Borrowers,
Administrative Agent and such other Lender may agree may from time to time issue
Letters of Credit hereunder. Unless the context clearly indicates otherwise, (a)
in the context of any request or application for a Letter of Credit, “Issuing
Lender” shall refer to the Issuing Lender to which such request or application
is submitted, (ii) in the context of any Letter of Credit that is issued,
amended, renewed or extended, “Issuing Lender” shall refer to the Issuing Lender
that issued, amended, renewed or extended such Letter of Credit and (iii) with
respect to references to “Issuing Lender” that do not relate to a Letter of
Credit or a request or application therefor, “Issuing Lender” shall be deemed to
refer to each and every Issuing Lender, severally, as its respective interests
may appear.

 

 17 

 



Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an Equity Interest; provided that
(i) no Subsidiary of any Loan Party shall be considered to be a Joint Venture
and (ii) any Subsidiary of a Joint Venture shall be considered to be a Joint
Venture.

 

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

 

Lender Provided Commodity Hedge shall mean a Commodity Hedge which is provided
by any Lender or its Affiliate or a Person that was a Lender or its Affiliate at
the time such Commodity Hedge was entered into and for which such Lender
confirms to the Administrative Agent in writing no later than five (5) Business
Days after the execution thereof that it: (a) is documented in a standard
International Swaps and Derivatives Association Master Agreement or another
reasonable and customary manner, (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (c) is entered into for hedging (rather than speculative)
purposes; provided that no such confirmation shall be required for any Lender
Provided Commodity Hedge entered into prior to the Closing Date and permitted
under the Existing Credit Agreement. The liabilities owing to the provider of
any Lender Provided Commodity Hedge (the “Commodity Hedge Liabilities”) by any
Loan Party or Subsidiary thereof that is party to such Lender Provided Commodity
Hedge shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Loan Party and of each other Loan Party (subject to
Section 5.1.2 [Bifurcation]), be guaranteed obligations under the Guaranty
Agreement and secured obligations under any other Loan Document, as applicable,
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person. The
Liens securing the Commodity Hedge Liabilities shall be pari passu with the
Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].

 

Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and for which such Lender confirms to
the Administrative Agent in writing prior to the execution thereof that it: (a)
is documented in a standard International Swaps and Derivatives Association
Master Agreement or another reasonable and customary manner, (b) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (c) is entered into for
hedging (rather than speculative) purposes; provided that no such confirmation
shall be required for any Lender Provided Foreign Currency Hedge entered into
prior to the Closing Date and permitted under the Existing Credit Agreement. The
liabilities owing to the provider of any Lender Provided Foreign Currency Hedge
(the “Foreign Currency Hedge Liabilities”) by any Loan Party that is party to
such Lender Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all other Loan Documents be “Obligations” of such Person and of
each other Loan Party (subject to Section 5.1.2 [Bifurcation]), be guaranteed
obligations under the Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Foreign Currency Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the other Loan Documents, subject to the express
provisions of Section 9.2.4 [Application of Proceeds].

 

 18 

 



Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement, or another reasonable and customary manner, (b)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (c) is entered into
for hedging (rather than speculative) purposes; provided that no such
confirmation shall be required for any Lender Provided Interest Rate Hedge
entered into prior to the Closing Date and permitted under the Existing Credit
Agreement. The liabilities owing to the provider of any Lender Provided Interest
Rate Hedge (the “Interest Rate Hedge Liabilities”) by any Loan Party that is
party to such Lender Provided Interest Rate Hedge shall, for purposes of this
Agreement and all other Loan Documents be “Obligations” of such Person and of
each other Loan Party (subject to Section 5.1.2 [Bifurcation]), be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents, subject to the express provisions of Section 9.2.4
[Application of Proceeds].

 

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Collateral Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

 

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit] and shall include, without limitation, each Existing Letter
of Credit.

 

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

 

 19 

 



Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent Amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

 

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

 

Leverage Ratio shall mean, as of any date of determination, the ratio of (A)
Consolidated Net Debt on such date to (B) Consolidated EBITDA (i) for the four
fiscal quarters then ending if such date is a fiscal quarter end or (ii) for the
four fiscal quarters most recently ended if such date is not a fiscal quarter
end.

 

LIBOR Rate shall mean the following:

 

(a)          with respect to the Dollar Loans comprising any Borrowing Tranche
to which the LIBOR Rate Option applies for any Interest Period, the interest
rate per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the Intercontinental Exchange Benchmark Administration Ltd. (or
such other Person that takes over the administration of such rate) as an
authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. LIBOR may also be expressed by the following formula:

 

LIBOR =

London interbank offered rates quoted by Bloomberg

or appropriate successor as shown on Bloomberg Page BBAM1

1.00 – LIBOR Reserve Percentage

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

 

 20 

 



(b)          with respect to Optional Currency Loans in currency other than Euro
comprising any Borrowing Tranche to which the LIBOR Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in the
relevant Optional Currency are offered by leading banks in the Relevant
Interbank Market), or the rate which is quoted by an Alternate Source, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in the relevant Optional Currency for an amount comparable to
the principal amount of such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. Such LIBOR Rate may also be expressed by the following formula:

 

LIBOR =

Relevant Interbank Market offered rate quoted by

Bloomberg or appropriate successor as shown on

Bloomberg Page BBAM1

1.00 - LIBOR Reserve Percentage

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. The LIBOR Rate for any Loans shall be based upon the LIBOR Rate
for the currency in which such Loans are requested.

 

(c)          with respect to Optional Currency Loans denominated in Euro
comprising any Borrowing Tranche to which the LIBOR Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in Euro
are offered by leading banks in the Relevant Interbank Market) or the rate which
is quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time,
two (2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. Such LIBOR Rate may also be expressed by the following
formula:

 

LIBOR =

London interbank offered rate quoted by

Bloomberg or appropriate successor as shown on

Bloomberg Page BBAM1

1.00 – LIBOR Reserve Percentage

 

 21 

 



The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LFOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. LIBOR Rate for any Loans shall be based upon the LIBOR Rate for
the currency in which such Loans are requested.

 

Notwithstanding anything contained herein to the contrary, if at any time the
LIBOR Rate as calculated in accordance with this definition shall be less than
zero, the LIBOR Rate shall be deemed to be zero for all purposes under this
Agreement.

 

LIBOR Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].

 

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a LIBOR Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a LIBOR Rate applies.

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Intercompany Subordination Agreement, the Notes, any
Intellectual Property Security Agreement, the Pledge and Security Agreement, the
Foreign Pledge Agreements, the 2010 Note Intercreditor Agreementany other
Collateral Document and any other instruments, certificates or documents
delivered in connection herewith or therewith.

 

Loan Parties shall mean the Borrowers and the Guarantors.

 

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

 

 22 

 



Material Adverse Change shall mean a material adverse effect on (a) the
financial condition, results of operations or business of any Loan Party, (b)
the financial condition, results of operations or business of the Loan Parties
and their respective Subsidiaries, taken as a whole, (c) the value of the assets
or property of any Loan Party or the Collateral, or the Collateral Agent’s Liens
on the Collateral or, subject to Permitted Liens, the priority of any such Lien
or (d) the practical realization of the benefits of the Administrative Agent’s,
the Collateral Agent’s and each Lender’s rights and remedies under this
Agreement and the other Loan Documents.

 

Mauritius Pledge Agreement shall mean the equity interest or share pledge
agreement in form and substance reasonably satisfactory to the Administrative
Agent to create a first priority pledge under the Commercial Code of the laws of
the Republic of Mauritius over 65% of the combined voting power of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in Stoneridge Mauritius and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in Stoneridge Mauritius, as amended, restated,
modified or supplemented from time to time.

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Parent or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five plan years, has
made or had an obligation to make such contributions.

 

New Lender shall have the meaning specified in Section 2.12 [Increase in
Revolving Credit Commitments].

 

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

 

Non-Material Transaction shall mean a transaction, or series of related
transactions, which satisfies the following requirements:

 

(i)          at the time of the consummation of such transaction, no Event of
Default or Potential Default shall have occurred and be continuing;

 

(ii)         the value of the assets or Capital Stock exchanged or transferred
shall not exceed (a) individually for any such transaction, an amount that is 2%
of the gross value of the consolidated total assets of the Parent and its
Subsidiaries and (b) in the aggregate for all such transactions consummated
after the Third Amendment Effective Date, an amount that is 5% of the gross
value of the consolidated total assets of the Parent and its Subsidiaries;

 

 23 

 



(iii)        if as a result of such transaction a Loan Party acquires or
otherwise obtains assets or Capital Stock that are required to be Collateral,
such Loan Party shall comply with the requirements of Section 8.1.13 [Covenant
to Guaranty Obligations and Give Security], the Pledge and Security Agreement
and the other Collateral Documents, in each case to the extent required therein
and within the time periods set forth therein; and

 

(iv)        Administrative Agent shall be reasonably satisfied that any such
transaction will not adversely affect in any material respect the interest of
the Lenders hereunder.

 

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

 

Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and
in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.

 

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Commodity
Hedge, (iii) any Lender Provided Interest Rate Hedge, (iv) any Lender Provided
Foreign Currency Hedge, and (v) any Other Lender Provided Financial Service
Product. Notwithstanding anything to the contrary contained in the foregoing,
the Obligations shall not include any Excluded Hedge Liabilities.

 

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

 

Optional Currency shall mean the following lawful currencies: the Euro, the
British Pound, the Swedish Krona and any other currency approved by
Administrative Agent and all of the Lenders pursuant to Section 2.11.4(iii))
[European Monetary Union; Requests for Additional Optional Currencies]. Subject
to Section 2.11.4 [European Monetary Union], each Optional Currency must be the
lawful currency of the specified country.

 

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

 

Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

 

 24 

 



Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

 

Original Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

 

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

Other Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

 

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, or (f) cash management, including controlled disbursement,
accounts or services. The liabilities owing to the provider of any Other Lender
Provided Financial Service Product by any Loan Party or Subsidiary thereof
shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Loan Party and of each other Loan Party (subject to
Section 5.1.2 [Bifurcation]), be guaranteed obligations under any Guaranty
Agreement and secured obligations under any other Loan Document, as applicable.

 

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

 

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

 

Parent shall mean Stoneridge, Inc., an Ohio corporation.

 

Participant has the meaning specified in Section 11.8.4 [Participations].

 

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

 

 25 

 



Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Patent Security Agreement shall mean the Amended and Restated Patent Security
Agreement in substantially the form of Exhibit 1.1(P)(1) executed and delivered
by each of the Domestic Loan Parties to the Administrative Agent for the benefit
of the Lenders.

 

Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

 

Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

 

Permitted Acquisition shall mean any acquisition by a Loan Party or a Subsidiary
of Equity Interests in a Person or assets constituting a business or a division
or line of business of a Person, if (a) the business or businesses engaged in by
such Person, or such business, division or line of business, as applicable, is
permitted by Section 8.2.10 [Continuation of or Change in Business], (b) no
Event of Default or Potential Default has occurred and is continuing or would
result therefrom, (c) all transactions related thereto are consummated in
accordance with applicable laws, (d) in the case of an acquisition of Equity
Interests in a Person, after giving effect to such acquisition, more than 50% of
the Equity Interests in such Person, and any other Subsidiary resulting from
such acquisition, shall be owned directly or indirectly by the Parent, (e) all
actions required to be taken, if any, with respect to each Subsidiary or asset
resulting from such acquisition under Section 8.2.9 [Subsidiaries, Partnerships
and Joint Ventures] shall be taken, (f) the Parent and the Subsidiaries are in
compliance, on a Pro Forma Basis with the covenant contained in Section 8.2.17
[Minimum Interest Coverage Ratio], (g) after giving effect to the incurrence of
any Indebtedness under Section 8.2.1(vii) [Indebtedness] and on a Pro Forma
Basis, the Leverage Ratio of the Parent and its Subsidiaries does not exceed
2.50 to 1.00, (h) in the case of an acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such acquisition, (i) on the date of
the consummation of such acquisition, and after giving effect thereto and the
payment of consideration thereunder and costs and expenses in connection
therewith by any one or more of the Parent and its Subsidiaries, the remainder
obtained by subtracting the aggregate of the Revolving Facility Usage on such
date from the aggregate amount of the Revolving Credit Commitments on such date
shall be greater than Fifty Million Dollars ($50,000,000), and (j) the Borrowers
have delivered to the Administrative Agent a certificate signed by an Authorized
Officer to the effect set forth in clauses (a) through (i) above (together with
all financial information considered relevant by the Administrative Agent for
the business or Person being acquired with respect to any individual Permitted
Acquisition if aggregate consideration (including cash and non-cash
consideration, equity consideration, any assumption of Indebtedness and any earn
out payments) paid by Parent and its Subsidiaries exceeds Fifty Million Dollars
($50,000,000)) and, with respect to clauses (f), (g) and (i), including
reasonably detailed calculations demonstrating compliance therewith.

 

 26 

 



Permitted Investments shall mean:

 

(i)          direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

(ii)         commercial paper maturing in 180 days or less rated not lower than
A-1, by Standard & Poor’s Financial Services LLC or P-1 by Moody’s Investors
Service, Inc. on the date of acquisition;

 

(iii)        demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s Financial Services LLC on the date of
acquisition;

 

(iv)        money market or mutual funds whose investments are limited to those
types of investments described in clauses (i)-(iii) above; and

 

(v)         investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

 

Permitted JV Transaction shall mean the acquisition by a Loan Party or a
Subsidiary of Equity Interests in a Joint Venture which would satisfy the
definition of “Permitted Acquisition” in all respects other than clause (d) in
the definition thereof and so long as (i) such Joint Venture is organized under
the Laws of a jurisdiction outside of the United States and (ii) no Loan Party
or Subsidiary shall be liable, or agree to become liable, for any liabilities of
such Joint Venture beyond such Loan Party or Subsidiary’s Equity Interest in
such Joint Venture.

 

Permitted Transaction shall mean a transaction, or series of related
transactions, which satisfies the following requirements:

 

(i)          at the time of the consummation of such transaction, no Event of
Default or Potential Default shall have occurred and be continuing;

 

 27 

 



(ii)         the parties to such transaction shall be (a) one or more
Subsidiaries which are not Loan Parties and (b) one or more third parties which
are not Affiliates of any Loan Party or Subsidiary thereof;

 

(iii)        the value of the assets or Capital Stock exchanged or transferred
shall not exceed (a) individually, for any such transaction, an amount that is
2% of the gross value of the consolidated total assets of the Parent and its
Subsidiaries and (b) in the aggregate for all such transactions consummated
after the Third Amendment Effective Date, an amount that is 5% of the gross
value of the consolidated total assets of the Parent and its Subsidiaries;

 

(iv)        if as a result of such transaction a Loan Party acquires or
otherwise obtains assets or Capital Stock that are required to be Collateral,
such Loan Party shall comply with the requirements of Section 8.1.13 [Covenant
to Guaranty Obligations and Give Security], the Pledge and Security Agreement
and the other Collateral Documents, in each case to the extent required therein
and within the time periods set forth therein; and

 

(v)         the Borrowers shall provide the Administrative Agent with written
notice, together with such further details and information as is reasonably
requested by the Administrative Agent, with respect to such transaction, no
later than 5 Business Days after the closing of such transaction.

 

Permitted Liens shall mean:

 

(i)          Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;

 

(ii)         Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs;

 

(iii)        Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease payments that are not yet due and payable or in default;

 

(iv)        Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

 

(v)         Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

(vi)        Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Lenders and their Affiliates
securing the Obligations (including Lender Provided Commodity Hedges, Lender
Provided Interest Rate Hedges , Lender Provided Foreign Currency Hedges and
Other Lender Provided Financial Services Obligations);

 

 28 

 



(vii)       Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;

 

(viii)      Purchase Money Security Interests and Capital Lease Obligations
permitted in Section 8.2.14 [Capital Expenditures and Leases]; provided that (i)
the aggregate amount of loans and deferred payments secured by such Purchase
Money Security Interests and Capital Lease Obligations shall not exceed Sixteen
Million Dollars ($16,000,000) in the aggregate (excluding for the purpose of
this computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)), and (ii) such Liens shall be limited to the assets acquired
with such purchase money financing or leased pursuant to such capital lease;

 

(ix)         Any Lien against the assets of a Foreign Subsidiary (other than
athe Foreign Loan PartyBorrower);

 

(x)          So long as obligations under the 2010 Note Documents are
outstanding, any Lien pursuant to the 2010 Note Documents, subject to the 2010
Note Intercreditor Agreement; or[Reserved]

 

(xi)         The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:

 

(1)         claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

(2)         claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

 

(3)         claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or

 

(4)         Liens resulting from final judgments or orders described in Section
9.1.7 [Final Judgments or Orders].

 

Permitted Swedish Merger shall mean the merger of Stoneridge Sweden, Stoneridge
AB and Stoneridge Nordic AB, with Stoneridge Sweden as the surviving entity, so
long as the Loan Parties have provided the Administrative Agent with all
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the USA Patriot Act or other applicable
Law.

 

 29 

 



Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Pledge and Security Agreement shall mean the Pledge and Security Agreement in
substantially the form of Exhibit 1.1(S) executed and delivered by each of the
Domestic Loan Parties to the Administrative Agent for the benefit of the
Lenders.

 

PNC shall mean PNC Bank, National Association, its successors and assigns.

 

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

 

Prime Rate shall mean the interest rate per annum announced from time to time by
the financial institution then serving as the Administrative Agent at its
Principal Office as its then prime rate, which rate may not be the lowest or
most favorable rate then being charged commercial borrowers or others by the
Administrative Agent. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests permitted hereunder.

 

Pro Forma Basis shall mean, with respect to compliance with any covenant or test
hereunder (including for the purposes of the pricing grid on Schedule 1.1(A)
hereof), compliance with such covenant or test after giving effect to (a) any
increase in Commitments pursuant to Section 2.12 [Increase in Revolving Credit
Commitments], (b) any Permitted Acquisition (to the extent not subsequently
disposed of during such period), or (c) any sale or disposition of assets (other
than as permitted in clauses (i) through (iv) of Section 8.2.7 [Dispositions of
Assets and Subsidiaries]), as if such increase, Permitted Acquisition or such
sale or disposition, and all other increases, Permitted Acquisitions or sales or
dispositions, and any refinancing of Indebtedness in connection therewith
consummated during such period, and any Indebtedness or other liabilities
incurred in connection with any such Permitted Acquisition or sale or
disposition had been consummated or, as the case may be, incurred at the
beginning of such period. For purposes of this definition, (i) if any
Indebtedness to be so incurred bears interest at a floating rate and is being
given pro forma effect, the interest on such Indebtedness will be calculated as
if the rate in effect on the last day of the applicable period had been the
applicable rate for the entire period (taking into account any applicable
Interest Rate Hedge), (ii) if such Indebtedness bears, at the option of the
Borrowers a fixed or floating rate of interest, interest thereon will be
computed by applying, at the option of the Borrowers, either the fixed or
floating rate (determined in accordance with clause (i)); and (iii) interest on
Indebtedness under a revolving credit facility will be computed based upon the
average daily balance of such Indebtedness during such period.

 

 30 

 



PST shall mean PST Eletrônica, Ltda., a limited business company.

 

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent). Notwithstanding anything contained herein
to the contrary, if at any time the Published Rate as calculated in accordance
with this definition shall be less than zero, the Published Rate shall be deemed
to be zero for all purposes under this Agreement.

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property, other than inventory (as defined in the Uniform Commercial Code),
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.

 

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

 

Ratable Share shall mean:

 

(i)          with respect to a Lender’s obligation to make Revolving Credit
Loans, participate in Letters of Credit and other Letter of Credit Obligations,
and receive payments, interest, and fees related thereto, the proportion that
such Lender’s Revolving Credit Commitment bears to the Revolving Credit
Commitments of all of the Lenders, provided however that if the Revolving Credit
Commitments have terminated or expired, the Ratable Shares for purposes of this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.

 

(ii)         with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment by
(ii) the sum of the aggregate amount of the Revolving Credit Commitments of all
Lenders; provided however that if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments, and not on the current amount of the Revolving Credit
Commitments and provided further in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall mean the
percentage of the aggregate Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment.

 

 31 

 



Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

 

Reference Currency shall have the meaning specified in the definition of
“Equivalent Amount.”

 

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

Relevant Interbank Market shall mean (a) in relation to the Euro, the European
Interbank Market, (b) in relation to Swedish Krona, the Stockholm interbank
market and (c) in relation to any other currency, the London interbank market.

 

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

 

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

 

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

 

Restricted Investments shall mean all of the following with respect to any of
the Excluded Foreign Subsidiaries: (i) investments or contributions by any of
the Loan Parties directly or indirectly in or to the capital of or other
payments to or for the benefit of such Excluded Foreign Subsidiary, (ii) loans
by any of the Loan Parties directly or indirectly to such Excluded Foreign
Subsidiary, (iii) guaranties by any of the Loan Parties directly or indirectly
of the obligations of such Excluded Foreign Subsidiary, or (iv) other
obligations, contingent or otherwise, of any of the Loan Parties to or for the
benefit of such Excluded Foreign Subsidiary.

 

 32 

 



Restricted Payment shall have the meaning set forth in Section 8.2.5 [Dividends
and Related Distributions].

 

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

 

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

 

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to the procedures set forth in Section 5.11
[Settlement Date Procedures].

 

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

 

 33 

 



Stoneridge Brazil shall mean Stoneridge do Brasil Participações Ltda., a limited
business company (formerly known as Alphabet do Brasil Ltda.).

 

Stoneridge Mauritius shall mean Stoneridge Asia Holdings Ltd., a Mauritius
corporation.

 

Stoneridge Netherlands shall mean SRI Holdings CV, a Dutch limited partnership.

 

Stoneridge Sweden shall mean Stoneridge Electronics AB, a Swedish corporation.

 

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

 

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

 

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, Lender Provided Commodity Hedge or a Lender Provided
Foreign Currency Hedge.

 

Swedish Krona shall refer to the lawful currency of the Kingdom of Sweden.

 

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Domestic Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in
an aggregate principal amount up to Twenty Million Dollars ($20,000,000).

 

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

 

Swing Loan Note shall mean the Swing Loan Note of the Domestic Borrowers in the
form of Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

 

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to a Domestic Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

 

 34 

 



Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

 

TED Transaction shall mean the transaction pursuant to which TED de México, S.A.
de C.V. shall be split into two entities, each of with shall be organized under
the laws of the United Mexican States and owned by Parent.Third Amendment
Effective Date shall mean the “Amendment Effective Date” as defined in that
certain Amendment No. 3 to Third Amended and Restated Credit Agreement and
Amendment to Pledge and Security Agreement, dated as of August 12, 2016, among
the Borrowers, the Administrative Agent and the Lenders.

 

Trademark Security Agreement shall mean the Amended and Restated Trademark
Security Agreement in substantially the form of Exhibit 1.1(P)(2) executed and
delivered by each of the Domestic Loan Parties to the Administrative Agent for
the benefit of the Lenders.

 

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate shall have the meaning specified in Section
5.9.7 [Status of Lenders].

 

Wiring Business Divestiture shall mean the disposition by Parent and its
Affiliates of an unincorporated division in the business of designing and
manufacturing electrical power and signal distribution products and systems
pursuant to that certain Asset Purchase Agreement, dated as of May 26, 2014, as
amended, among Parent, Motherson Sumi Systems Limited, a limited company
incorporated under the laws of India and MSSL (GB) Limited, a limited company
incorporated under the laws of the United Kingdom and certain other
documentation in connection therewith.

 

Withholding Agent shall mean any Loan Party and the Administrative Agent.

 

Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 35 

 



1.2           Construction. Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular, the plural, the part and the whole and the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (ii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.

 

1.3           Accounting Principles; Changes in GAAP. Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters and all financial statements to be delivered pursuant to
this Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2)
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing statements referred to in Section 6.1.6(i) [Financial Statements;
Historical Statements]. Notwithstanding the foregoing, if Parent notifies the
Administrative Agent in writing that Parent wishes to amend any financial
covenant in Section 8.2 [Negative Covenants] of this Agreement, any related
definition and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Facility Fee determinations to eliminate the
effect of any change in GAAP occurring after the Closing Date on the operation
of such financial covenants and/or interest, Letter of Credit Fee or Facility
Fee determinations (or if the Administrative Agent notifies the Parent in
writing that the Required Lenders wish to amend any financial covenant in
Section 8.2 [Negative Covenants], any related definition and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee and
Facility Fee determinations to eliminate the effect of any such change in GAAP),
then the Administrative Agent, the Lenders and the Parent shall negotiate in
good faith to amend such ratios or requirements to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, the Loan Parties’ compliance with
such covenants and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Facility Fee determinations shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
covenants or definitions are amended in a manner satisfactory to the Parent and
the Required Lenders, and the Loan Parties shall provide to the Administrative
Agent, when they deliver their financial statements pursuant to Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements] of this
Agreement, such reconciliation statements as shall be reasonably requested by
the Administrative Agent. For purposes of calculations made pursuant to the
terms of this Agreement, GAAP will be deemed to treat operating leases and
capital leases in a manner consistent with their current treatment under
generally accepted accounting principles as in effect on the Closing Date,
notwithstanding any modifications or interpretive changes thereto that may occur
hereafter.

 

 36 

 



1.4          Currency Calculations . All financial statements and Compliance
Certificates shall be set forth in Dollars. For purposes of preparing the
financial statements, calculating financial covenants and determining compliance
with covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars on a weighted average (spot rate for any balance sheet calculation) in
accordance with GAAP.

 

1.5          Pro Forma Calculations. With respect to any period during which any
increase in Commitments pursuant to Section 2.12 [Increase in Revolving Credit
Commitments], any Permitted Acquisition or any sale or disposition of assets
(other than as permitted in clauses (i) through (iv) of Section 8.2.7
[Dispositions of Assets and Subsidiaries]) occurs as permitted pursuant to the
terms hereof, the financial covenants set forth in Sections 8.2.16 [Maximum
Leverage Ratio] and 8.2.17 [Minimum Interest Coverage Ratio] and the pricing
grid on Schedule 1.1(A) hereof shall be calculated with respect to such period
and such increase in Commitments, such Permitted Acquisition or such sale or
disposition on a Pro Forma Basis.

 

1.6          Same Indebtedness; Other References.

 

1.6.1           This Agreement and the other Loan Documents shall not be deemed
to provide for or effect a novation or repayment and re-advance of any portion
of the Existing Revolving Loans or the Existing Letters of Credit now
outstanding, it being the intention of the Borrowers and the Lenders hereby that
the Indebtedness owing under this Agreement be and hereby is the same
Indebtedness as that owing under the Existing Credit Agreement immediately prior
to the effectiveness hereof. Without limiting the generality of the foregoing,
to the extent, if any, not paid prior to the effectiveness of this Agreement,
all accrued interest and fees owing under and pursuant to the Existing Credit
Agreement shall be due and payable in full on the date on which they would have
been due and payable pursuant the Existing Credit Agreement.

 

1.6.2           Upon the effectiveness of this Agreement as provided in Section
7.1.1 [Deliveries] hereof, the Existing Credit Agreement shall be deemed to have
been amended and restated in its entirety and superseded by this Agreement, and
any references in any other Loan Document to the Existing Credit Agreement shall
be deemed to refer to this Agreement.

 

2.          REVOLVING CREDIT AND SWING LOAN FACILITIES

 

2.1          Revolving Credit Commitments.

 

2.1.1           Revolving Credit Loans; Optional Currency Loans. Subject to the
terms and conditions hereof and relying upon the representations and warranties
herein set forth, the terms and conditions governing Existing Revolving Loans
shall be amended and restated in their entirety to provide for an amended and
restated revolving credit facility under which each Lender severally agrees to
make Revolving Credit Loans in either Dollars or one or more Optional Currencies
to the Borrowers at any time or from time to time on or after the date hereof to
the Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender
shall not exceed such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the outstanding Swing Loans and Letter of Credit Obligations,
(ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments, (iii) no Revolving Credit Loan to which the Base Rate Option
applies shall be made in an Optional Currency and (iv) the aggregate Dollar
Equivalent principal amount of Revolving Credit Loans made in any Optional
Currency (each an “Optional Currency Loan”) shall not exceed $100,000,000 (the
“Optional Currency Sublimit”). Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrowers may borrow, repay and
reborrow pursuant to this Section 2.1 [Revolving Credit Commitments].

 

 37 

 



The Existing Revolving Loans shall, upon and subject to the terms and conditions
of this Agreement, including Section 7 [Conditions of Lending and Issuance of
Letters of Credit] hereof, be refinanced with an initial advance of Revolving
Credit Loans on the Closing Date (with such Revolving Credit Loans advanced on
the Closing Date being pursuant to the respective Ratable Shares of the
Lenders), and all commitments for revolving credit under the Existing Credit
Agreement thereupon shall be terminated.

 

2.1.2           Swing Loan Commitment. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, and
in order to facilitate loans and repayments between Settlement Dates, PNC may,
at its option, cancelable at any time for any reason whatsoever, make swing
loans in Dollars (the “Swing Loans”) to the Domestic Borrowers at any time or
from time to time after the date hereof to, but not including, the Expiration
Date, in an aggregate principal amount up to but not in excess of the Swing Loan
Commitment, provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments of
the Lenders. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Domestic Borrowers may borrow, repay and
reborrow pursuant to this Section 2.1.2 [Swing Loan Commitment].

 

2.1.3           Certain Limitations. Notwithstanding anything to the contrary
contained this Agreement (including this Section 2.1 [Revolving Credit
Commitments]), any Note, or any other Loan Document, at no time shall the
Equivalent Amount of the portion of the Revolving Credit Loans and Letter of
Credit Obligations that consist of Revolving Credit Loans advanced to the
Foreign Borrower and Letters of Credit issued for the account of the Foreign
Borrower exceed FiftyEighty Million Dollars ($50,000,00080,000,000) in the
aggregate (the “Foreign Borrower Sublimit”).

 

2.2         Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans. Each Lender shall be obligated to participate in each request for
Revolving Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests;
Swing Loan Requests] in accordance with its Ratable Share. The aggregate Dollar
Equivalent of each Lender’s Revolving Credit Loans outstanding hereunder to the
Borrowers at any time shall never exceed its Revolving Credit Commitment minus
its Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrowers to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

 

 38 

 



2.3         Facility Fees. Accruing from the date hereof until the Expiration
Date, each Borrower agrees to pay to the Administrative Agent for the account of
each Lender according to its Ratable Share, a nonrefundable facility fee (the
“Facility Fee”) equal to the Applicable Facility Fee Rate (computed on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed),
multiplied by the aggregate Revolving Credit Commitments from time to time in
effect; provided, further, that any Facility Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrowers so long as such Lender shall be a Defaulting
Lender except to the extent that such Facility Fee shall otherwise have been due
and payable by the Borrowers prior to such time; and provided further that no
Facility Fee shall accrue with respect to the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Facility Fees shall be
payable in arrears on each Payment Date and in Dollars.

 

2.4         Termination or Reduction of Revolving Credit Commitments. The
Borrowers shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments (ratably among the Lenders in proportion to their
Ratable Shares); provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Revolving Facility Usage would exceed the aggregate Revolving Credit
Commitments of the Lenders. Any such reduction shall be in an amount equal to
Five Million Dollars ($5,000,000), or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect. Any such reduction
or termination shall be accompanied by prepayment of the Notes, together with
outstanding Facility Fees, and the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 5.10
[Indemnity] hereof) to the extent necessary to cause the aggregate Revolving
Facility Usage after giving effect to such prepayments to be equal to or less
than the Revolving Credit Commitments as so reduced or terminated. Any notice to
reduce the Revolving Credit Commitments under this Section 2.4 [Termination or
Reduction of Revolving Credit Commitments] shall be irrevocable.

 

2.5         Revolving Credit Loan Requests; Swing Loan Requests.

 

2.5.1           Revolving Credit Loan Requests. Except as otherwise provided
herein, the Borrowers may from time to time prior to the Expiration Date request
the Lenders to make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to existing Revolving Credit Loans pursuant to Section
4.2 [Interest Periods], by delivering to the Administrative Agent, not later
than 10:00 a.m., (i) three (3) Business Days prior to the proposed Borrowing
Date with respect to the making of Revolving Credit Loans in Dollars to which
the LIBOR Rate Option applies or the conversion to or the renewal of the LIBOR
Rate Option for any Loans in Dollars; (ii) four (4) Business Days prior to the
proposed Borrowing Date with respect to the making of Optional Currency Loans or
the date of conversion to or renewal of the LIBOR Rate Option for any Optional
Currency Loan, and (iii) the same Business Day of the proposed Borrowing Date
with respect to the making of a Revolving Credit Loan to which the Base Rate
Option applies or the last day of the preceding Interest Period with respect to
the conversion to the Base Rate Option for any Loan, of a duly completed request
therefor substantially in the form of Exhibit 2.5.1 or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a “Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify (A) the applicable Borrower, (B) the aggregate
amount of the proposed Loans comprising each Borrowing Tranche, and, if
applicable, the Interest Period, which amount shall be in (x) integral multiples
of One Million Dollars ($1,000,000) (or the Dollar Equivalent thereof) and not
less than Five Million Dollars ($5,000,000) (or the Dollar Equivalent thereof)
for each Borrowing Tranche under the LIBOR Rate Option, and (y) integral
multiples of Five Hundred Thousand Dollars ($500,000) and not less than One
Million Dollars ($1,000,000) for each Borrowing Tranche under the Base Rate
Option, (C) whether the LIBOR Rate Option or Base Rate Option shall apply to the
proposed Loans comprising the applicable Borrowing Tranche, (D) the currency in
which such Revolving Credit Loans shall be funded if the applicable Borrower
elects the LIBOR Rate Option, and (E) in the case of a Borrowing Tranche to
which the LIBOR Rate Option applies, an appropriate Interest Period for the
Loans comprising such Borrowing Tranche. No Optional Currency Loan may be
borrowed as a Base Rate Loan or converted into a Base Rate Loan or a Loan
denominated in a different Optional Currency.

 

 39 

 



2.5.2           Swing Loan Requests. Except as otherwise provided herein, any
Domestic Borrower may from time to time prior to the Expiration Date request the
Swing Loan Lender to make Swing Loans by delivery to the Swing Loan Lender not
later than 12:00 noon on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5.2 hereto or a request by
telephone immediately confirmed in writing by letter, facsimile or telex (each,
a “Swing Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Swing Loan Request
shall be irrevocable and shall specify the applicable Borrower, the proposed
Borrowing Date and the principal amount of such Swing Loan, which shall be not
less than One Hundred Thousand Dollars ($100,000).

 

2.6         Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

 

2.6.1           Making Revolving Credit Loans. The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying the information provided by the
Borrowers, including the currency in which the Revolving Credit Loan is
requested, and the apportionment among the Lenders of the requested Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2 [Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans]. Each Lender shall remit the principal amount of each Revolving Credit
Loan in the requested Optional Currency (or in Dollars if so requested by the
Administrative Agent) to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 7.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
applicable Borrower in U.S. Dollars or the requested Optional Currency (as
applicable) and immediately available funds at the Principal Office prior to
2:00 p.m., on the applicable Borrowing Date; provided that if any Lender fails
to remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own
funds, including funds in the requested Optional Currency, the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent]. Each Lender at its option may make any Revolving Credit Loan by causing
any domestic or foreign office, branch or affiliate of such Lender to make such
Revolving Credit Loan.

 

 40 

 



2.6.2           Presumptions by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender (on a several basis) and the Borrowers (on a joint and several
basis) agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Loans under the Base Rate Option. If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

2.6.3           Making Swing Loans. So long as PNC elects to make Swing Loans,
PNC shall, after receipt by it of a Swing Loan Request pursuant to Section
2.5.2, [Swing Loan Requests] fund such Swing Loan to the applicable Domestic
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 4:00 p.m. on the Borrowing Date.

 

2.6.4           Repayment of Revolving Credit Loans. The Borrowers shall repay
the Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

 

2.6.5           Borrowings to Repay Swing Loans. PNC may, at its option,
exercisable at any time for any reason whatsoever, demand repayment of the Swing
Loans, and each Lender shall make a Revolving Credit Loan in an amount equal to
such Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 [Borrowings to Repay Swing Loans] and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.5.1 [Revolving Credit Loan Requests] are then satisfied)
by the time PNC so requests, which shall not be earlier than 3:00 p.m. on the
Business Day next after the date the Lenders receive such notice from PNC.

 

 41 

 



2.6.6           Swing Loans Under Cash Management Agreements. In addition to
making Swing Loans pursuant to the foregoing provisions of Section 2.6.3 [Making
Swing Loans], without the requirement for a specific request from the Borrowers
pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Domestic Borrowers in accordance with the provisions
of the agreements between such Domestic Borrower and such Swing Loan Lender
relating to such Domestic Borrower’s deposit, sweep and other accounts at such
Swing Loan Lender and related arrangements and agreements regarding the
management and investment of such Domestic Borrower’s cash assets as in effect
from time to time (the “Cash Management Agreements”) to the extent of the daily
aggregate net negative balance in such Domestic Borrower’s accounts which are
subject to the provisions of the Cash Management Agreements. Swing Loans made
pursuant to this Section 2.6.6 [Swing Loans Under Cash Management Agreements] in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1.2
[Swing Loan Commitment], (ii) not be subject to the limitations as to individual
amount set forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by
such Domestic Borrower, both as to principal and interest, at the rates and
times set forth in this Agreement, (iv) not be made at any time after such Swing
Loan Lender has received written notice of the occurrence of an Event of Default
and so long as such shall continue to exist, or, unless consented to by the
Required Lenders, a Potential Default and so long as such shall continue to
exist, (v) if not repaid by such Domestic Borrower in accordance with the
provisions of the Cash Management Agreements, be subject to each Lender’s
obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing Loans], and (vi)
except as provided in the foregoing subsections (i) through (v), be subject to
all of the terms and conditions of this Section 2 [Revolving Credit and Swing
Loan Facilities].

 

2.7         Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans made to it by each Lender,
together with interest thereon, shall be evidenced by a revolving credit Note,
dated the Closing Date payable to the order of such Lender in a face amount
equal to the Revolving Credit Commitment of such Lender. The Obligation of the
Domestic Borrowers to repay the aggregate unpaid principal amount of Swing Loans
made to it by the Swing Loan Lender, together with interest thereon, shall be
evidenced by a swing Note, dated the Closing Date payable to the order of the
Swing Loan Lender in a face amount equal to the Swing Loan Commitment.

 

2.8         Use of Proceeds. The proceeds of the Loans shall be used (i) to
refinance all existing Indebtedness of the Borrowers under the 2010 Note
Documents, (ii) for the payment of fees, costs and expenses relating to the Loan
Documents and the transactions contemplated thereby and (iiiii) for Permitted
Acquisitions, Permitted JV Transactions and ongoing working capital, capital
expenditures and other general company purposes, in each case to the extent
permitted hereunder.

 

2.9         Letter of Credit Subfacility. Subject to the limitations set forth
in Section 2.1.3[Certain Limitations]:

 

 42 

 



2.9.1        Issuance of Letters of Credit. Upon the effectiveness of this
Agreement, each Existing Letter of Credit shall constitute a “Letter of Credit”
for all purposes of this Agreement, issued, for purposes of this Section 2.9
[Letter of Credit Subfacility], on the Closing Date (provided that any and all
fees accrued to the Closing Date in respect thereof pursuant to the Existing
Credit Agreement shall have been paid in full on or before the Closing Date);
all of the risk participation exposures in respect of the Existing Letters of
Credit shall be deemed to be assumed by the Lenders ratably according to their
respective Ratable Shares; and the Borrowers, the Administrative Agent and the
Issuing Lender hereby agree that, from and after such date, the terms of this
Agreement shall apply to the Existing Letters of Credit, superseding any other
agreement theretofore applicable to them to the extent inconsistent with the
terms hereof. The Borrowers or any Loan Party may at any time prior to the
Expiration Date request the issuance of a standby or trade letter of credit
(each a “Letter of Credit”), which may be denominated in either Dollars or an
Optional Currency, for its own account or the account of another Loan Party or
any Subsidiary, or the amendment or extension of an existing Letter of Credit,
by delivering or transmitting electronically, or having such other Loan Party
deliver or transmit electronically to the Issuing Lender (with a copy to the
Administrative Agent) a completed application for letter of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance. The Borrowers or any Loan
Party shall authorize and direct the Issuing Lender to name the applicable
Borrower or any Loan Party or any Subsidiary as the “Applicant” or “Account
Party” of each Letter of Credit; provided that if any such Subsidiary that is an
“Applicant” or “Account Party” is not a Loan Party, the applicable Letter of
Credit Obligations shall be the Obligations of each Loan Party that directly or
indirectly owns the Equity Interests of such Subsidiary. Promptly after receipt
of any letter of credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide the Administrative Agent with a copy thereof.

 

2.9.1.1           Unless the Issuing Lender has received notice from any Lender,
the Administrative Agent or any Loan Party, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.9 [Letter of Credit Subfacility], the
Issuing Lender or any of the Issuing Lender’s Affiliates will issue the proposed
Letter of Credit or agree to such amendment or extension, provided that each
Letter of Credit shall (A) have a maximum maturity of twelve (12) months from
the date of issuance, and (B) in no event expire later than the Expiration Date
and provided further that in no event shall (i) the Letter of Credit Obligations
exceed, at any time outstanding, Ten Million Dollars ($10,000,000) (the “Letter
of Credit Sublimit”) or (ii) the Revolving Facility Usage exceed, at any time
outstanding, the Revolving Credit Commitments. Each request by the Borrowers for
the issuance, amendment or extension of a Letter of Credit shall be deemed to be
a representation by the Borrowers that it shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

 43 

 



2.9.1.2           Notwithstanding Section 2.9.1.1, the Issuing Lender shall not
be under any obligation to issue any Letter of Credit if any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it.

 

2.9.2        Letter of Credit Fees. The Borrowers shall pay in Dollars (i) to
the Administrative Agent for the ratable account of the Lenders a fee (the
“Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate on the
daily amount available to be drawn under each Letter of Credit, and (ii) to the
Issuing Lender for its own account a fronting fee equal to 0.125% per annum on
the daily amount available to be drawn under each Letter of Credit. All Letter
of Credit Fees and fronting fees shall be computed on the basis of a year of 360
days and actual days elapsed and shall be payable quarterly in arrears on each
Payment Date following issuance of each Letter of Credit. The Borrowers shall
also pay (in Dollars) to the Issuing Lender for the Issuing Lender’s sole
account the Issuing Lender’s then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.

 

2.9.3        Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender’s Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.

 

2.9.3.1           In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrowers and the Administrative Agent thereof. Provided
that it shall have received such notice, the Borrowers shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon on each date
that an amount is paid by the Issuing Lender under any Letter of Credit (each
such date, a “Drawing Date”) by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender in the same currency as paid, unless otherwise required by the
Administrative Agent of the Issuing Lender. In the event the Borrowers fail to
reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon on the Drawing
Date, the Administrative Agent will promptly notify each Lender thereof, and the
Borrowers shall be deemed to have requested that Revolving Credit Loans be made
by the Lenders under the Base Rate Option to be disbursed on the Drawing Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice requirements.
Any notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.9.3.1 may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

 

 44 

 



2.9.3.2           Each Lender shall upon any notice pursuant to Section 2.9.3.1
make available to the Administrative Agent for the account of the Issuing Lender
an amount in Dollars in immediately available funds equal to its Ratable Share
of the amount of the drawing, whereupon the participating Lenders shall (subject
to Section 2.9.3 [Disbursements; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrowers in that
amount. If any Lender so notified fails to make available in Dollars to the
Administrative Agent for the account of the Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation to
make funds available to the Administrative Agent as and when required under this
Section 2.9.3.2.

 

2.9.3.3           With respect to any unreimbursed drawing that is not converted
into Revolving Credit Loans in Dollars under the Base Rate Option to the
Borrowers in whole or in part as contemplated by Section 2.9.3.1, because of the
Borrowers’ failure to satisfy the conditions set forth in Section 7.2 [Each Loan
or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrowers shall be deemed to have incurred from the Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in Dollars in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3 [Disbursements,
Reimbursement].

 

 45 

 



2.9.4        Repayment of Participation Advances.

 

2.9.4.1           Upon (and only upon) receipt by the Administrative Agent for
the account of the Issuing Lender of immediately available funds from the
Borrowers (i) in reimbursement of any payment made by the Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (ii) in payment of interest on such a
payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by the Issuing Lender.

 

2.9.4.2           If the Administrative Agent is required at any time to return
to any Loan Party, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of any payment made by any
Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under any Letter of
Credit or interest or fees thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate (or, for any payment in an Optional Currency, the Overnight Rate) in effect
from time to time.

 

2.9.5        Documentation. Each Loan Party agrees to be bound by the terms of
the Issuing Lender’s application and agreement for letters of credit and the
Issuing Lender’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party’s
own. In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

2.9.6        Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

 

2.9.7        Nature of Participation and Reimbursement Obligations. Each
Lender’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.9.3
[Disbursements, Reimbursement], as a result of a drawing under a Letter of
Credit, and the Obligations of the Borrowers to reimburse the Issuing Lender
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 [Letter of Credit Subfacility] under all circumstances,
including the following circumstances:

 

(i)          any set-off, counterclaim, recoupment, defense or other right which
such Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

 

 46 

 



(ii)         the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];

 

(iii)        any lack of validity or enforceability of any Letter of Credit;

 

(iv)        any claim of breach of warranty that might be made by any Loan Party
or any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

 

(v)         the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

 

(vi)        payment by the Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

 

(vii)       the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii)      any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

 

(ix)         any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

 47 

 



(x)          any breach of this Agreement or any other Loan Document by any
party thereto;

 

(xi)         the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;

 

(xii)        the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

 

(xiii)       the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and

 

(xiv)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

2.9.8       Indemnity. Each Domestic Borrower (on a joint and several basis for
itself and all other Loan Parties) and the Foreign Borrower (solely as to
itself) hereby agrees to protect, indemnify, pay and save harmless the Issuing
Lender and any of its Affiliates that has issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Issuing Lender or any of its Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of the gross negligence or willful misconduct
of the Issuing Lender as determined by a final non-appealable judgment of a
court of competent jurisdiction.

 

2.9.9       Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.

 

 48 

 



Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.

 

2.9.10     Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrowers a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party, the original face amount (if any), and
the expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

 

 49 

 



2.10       Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(i)          fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.3 [Facility Fees];

 

(ii)         the Commitment and outstanding Loans of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.1 [Modifications, Amendments or
Waivers]); provided, that this clause (ii) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

(iii)        if any Swing Loans are outstanding or any Letter of Credit
Obligations exist at the time such Lender becomes a Defaulting Lender, then:

 

(a)          all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

 

(b)          if the reallocation described in clause (a) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such outstanding
Swing Loans, and (y) second, cash collateralize for the benefit of the Issuing
Lender the Borrowers’ obligations corresponding to such Defaulting Lender’s
Letter of Credit Obligations (after giving effect to any partial reallocation
pursuant to clause (a) above) in a deposit account held at the Administrative
Agent for so long as such Letter of Credit Obligations are outstanding;

 

(c)          if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Obligations pursuant to clause (b) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are cash collateralized;

 

(d)          if the Letter of Credit Obligations of the non-Defaulting Lenders
are reallocated pursuant to clause (a) above, then the fees payable to the
Lenders pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

 

(e)          if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and

 

 50 

 



(iv)        so long as such Lender is a Defaulting Lender, PNC shall not be
required to fund any Swing Loans and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Obligations will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.10(iii)[ Defaulting
Lenders], and participating interests in any newly made Swing Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.10(iii)(a) [Defaulting Lenders]
(and such Defaulting Lender shall not participate therein).

 

The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Lender, and agrees to maintain, a first priority security interest
in all such cash collateral as security for the Defaulting Lender’s obligation
to fund participations in respect of Letter of Credit Obligations, to be applied
pursuant to this Agreement. If at any time the Administrative Agent determines
that cash collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Lender as herein provided, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional cash collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any cash collateral
provided by the Defaulting Lender).

 

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrowers, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

 

 51 

 



2.11       Utilization of Commitments in Optional Currencies.

 

2.11.1      Periodic Computations of Dollar Equivalent Amounts of Revolving
Credit Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the proposed Revolving Credit Loans that are Optional
Currency Loans and Letters of Credit to be denominated in an Optional Currency
as of the requested Borrowing Date or date of issuance, as the case may be, (ii)
the outstanding Letter of Credit Obligations denominated in an Optional Currency
as of the last Business Day of each month, and (iii) the outstanding Revolving
Credit Loans denominated in an Optional Currency as of the end of each Interest
Period (each such date under clauses (i) through (iii), and any other date on
which the Administrative Agent determines it is necessary or advisable to make
such computation, in its sole discretion, is referred to as a “Computation
Date”). Unless otherwise provided in this Agreement or agreed to by the
Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

 

2.11.2      Notices From Lenders That Optional Currencies Are Unavailable to
Fund New Loans. The Lenders shall be under no obligation to make the Revolving
Credit Loans requested by the Borrowers which are denominated in an Optional
Currency if any Lender notifies the Administrative Agent by 5:00 p.m. four (4)
Business Days prior to the Borrowing Date for such Revolving Credit Loans that
such Lender cannot provide its Revolving Credit Ratable Share of such Revolving
Credit Loans in such Optional Currency; provided that a Lender may give such
notice only in the event that such Lender has determined that the relevant
Optional Currency is no longer freely traded in the offshore interbank foreign
exchange markets, freely transferable, freely convertible into Dollars or
available to such Lender, or to banks generally, in the Relevant Interbank
Market. In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the Borrowers no later than 12:00 noon three (3) Business Days prior to the
Borrowing Date for such Revolving Credit Loans that the Optional Currency is not
then available for such Revolving Credit Loans, and the Administrative Agent
shall promptly thereafter notify the Lenders of the same and the Lenders shall
not make such Revolving Credit Loans requested by the Borrowers under its Loan
Request.

 

2.11.3     Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the LIBOR Rate Option. If a Borrower delivers a Loan Request
requesting that the Lenders renew the LIBOR Rate Option with respect to an
outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such LIBOR
Rate Option if any Lender delivers to the Administrative Agent a notice by 5:00
p.m. four (4) Business Days prior to the effective date of such renewal that
such Lender cannot continue to provide Revolving Credit Loans in such Optional
Currency. In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the Borrowers no later than 12:00 noon three (3) Business Days prior to the
renewal date that the renewal of such Revolving Credit Loans in such Optional
Currency is not then available, and the Administrative Agent shall promptly
thereafter notify the Lenders of the same. If the Administrative Agent shall
have so notified the Borrowers that any such continuation of such Revolving
Credit Loans in such Optional Currency is not then available, any notice of
renewal with respect thereto shall be deemed withdrawn, and such Loans shall be
redenominated into Loans in Dollars at the Base Rate Option or LIBOR Rate
Option, at the applicable Borrower’s option (subject, in the case of the LIBOR
Rate Option, to compliance with Section 2.6.1 [Making Revolving Credit Loans,
Etc.] and Section 4.1[Interest Rate Options]), with effect from the last day of
the Interest Period with respect to any such Loans. The Administrative Agent
will promptly notify the Borrowers and the Lenders of any such redenomination,
and in such notice, the Administrative Agent will state the aggregate Dollar
Equivalent amount of the redenominated Revolving Credit Loans in an Optional
Currency as of the applicable Computation Date with respect thereto and such
Lender’s Revolving Credit Ratable Share thereof.

 

 52 

 



2.11.4     European Monetary Union.

 

(i)          Payments In Euros Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrowers, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead by payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.

 

(ii)         Additional Compensation Under Certain Circumstances. Each Borrower
agrees, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender’s determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrowers and
shall be conclusive absent manifest error so long as such determination is made
on a reasonable basis. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

(iii)        Requests for Additional Optional Currencies. The Borrowers may
deliver to the Administrative Agent a written request that Revolving Credit
Loans hereunder also be permitted to be made in any other lawful currency (other
than Dollars), in addition to the currencies specified in the definition of
“Optional Currency” herein, provided that such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market. The Administrative Agent will promptly notify the Lenders of any such
request promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers’
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve in
writing of the Borrowers’ request.

 

 53 

 



2.12         Increase in Revolving Credit Commitments, Increasing Lenders and
New Lenders. The Borrowers may, at any time prior to the fourth (4th)
anniversary of the Closing Date, but in no event more than three (3) times
during the term of this Agreement, request that (1) the current Lenders increase
their Revolving Credit Commitments (any current Lender which elects to increase
its Revolving Credit Commitment shall be referred to as an “Increasing Lender”)
or (2) one or more new lenders (each a “New Lender”) join this Agreement and
provide a Revolving Credit Commitment hereunder, subject to the following terms
and conditions:

 

2.12.1.1           No Obligation to Increase. No current Lender shall be
obligated to increase its Revolving Credit Commitment and any increase in the
Revolving Credit Commitment by any current Lender shall be in the sole
discretion of such current Lender.

 

2.12.1.2           Defaults. There shall exist no Events of Default or Potential
Default on the effective date of such increase after giving effect to such
increase.

 

2.12.1.3           Aggregate Revolving Credit Commitments. After giving effect
to such increase, (i) the total Revolving Credit Commitments shall not exceed
$380,000,000 and (ii) the aggregate amount of increases in the Revolving Credit
Commitments since the Closing Date pursuant to this Section 2.12 [Increase in
Revolving Credit Commitments, Increasing Lenders and New Lenders] shall not
exceed $80,000,000.

 

2.12.1.4           Minimum Revolving Credit Commitments. The amount of the
Revolving Credit Commitment provided by each New Lender shall be at least
$5,000,000; and the aggregate amount of the new Revolving Credit Commitments of
all of the New Lenders and additional Revolving Credit Commitments of all of the
Increasing Lenders that are the subject of such increase shall be at least
$20,000,000.

 

2.12.1.5           Resolutions; Opinion. The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.

 

2.12.1.6           Notes. The Borrowers shall execute and deliver (1) to each
Increasing Lender a replacement revolving credit Note reflecting the new amount
of such Increasing Lender’s Revolving Credit Commitment after giving effect to
the increase (and the prior Note issued to such Increasing Lender shall be
deemed to be terminated) and (2) to each New Lender a revolving credit Note
reflecting the amount of such New Lender’s Revolving Credit Commitment.

 

2.12.1.7           Approval of New Lenders. Any New Lender shall be subject to
the approval of the Administrative Agent, the Issuing Lender, the Swing Loan
Lender and, unless an Event of Default has occurred and is continuing at the
time of such increase, the Borrowers.

 

2.12.1.8           Increasing Lenders. Each Increasing Lender shall confirm its
agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrowers and delivered to the Administrative Agent at least five (5)
days before the effective date of such increase.

 

 54 

 



2.12.1.9           New Lenders; Joinder. Each New Lender shall execute a lender
joinder in substantially the form of Exhibit 2.12 pursuant to which such New
Lender shall join and become a party to this Agreement and the other Loan
Documents with a Revolving Credit Commitment in the amount set forth in such
lender joinder.

 

2.12.2     Treatment of Outstanding Loans and Letters of Credit.

 

2.12.2.1           Repayment of Outstanding Loans; Borrowing of New Loans. On
the on the effective date of such increase, the Borrowers shall repay all Loans
then outstanding, subject to the Borrowers’ indemnity obligations under Section
5.10 [Indemnity]; provided that it may borrow new Loans with a Borrowing Date on
such date. Each of the Lenders shall participate in any new Loans made on or
after such date in accordance with their respective Ratable Shares after giving
effect to the increase in Revolving Credit Commitments contemplated by this
Section 2.12.

 

2.12.2.2           Outstanding Letters of Credit. Repayment of Outstanding
Loans; Borrowing of New Loans. On the effective date of such increase, each
Increasing Lender and each New Lender (i) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit and the participation of each other Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire, (and
will pay to the Administrative Agent, for the account of each Lender, in
immediately available funds, an amount equal to) its Ratable Share of all
outstanding Participation Advances.

 

3.          RESERVED

 

4.          INTEREST RATES

 

4.1         Interest Rate Options. The Borrowers shall pay interest in respect
of the outstanding unpaid principal amount of the Loans as selected by them from
the Base Rate Option or LIBOR Rate Option set forth below applicable to the
Loans, it being understood that, subject to the provisions of this Agreement,
the Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than eight (8)
Borrowing Tranches in the aggregate among all of the Loans and provided further
that if an Event of Default or Potential Default exists and is continuing, the
Borrowers may not request, convert to, or renew the LIBOR Rate Option for any
Loans and the Required Lenders may demand that all existing Borrowing Tranches
bearing interest under the LIBOR Rate Option shall be converted immediately to
the Base Rate Option, subject to the obligation of the Borrowers to pay any
indemnity under Section 5.10 [Indemnity] in connection with such conversion. If
at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate. Interest on the
principal amount of each Optional Currency Loan shall be paid by the Borrowers
in such Optional Currency.

 

 55 

 



4.1.1        Revolving Credit Interest Rate Options; Swing Line Interest Rate.
The Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

 

(i)          Revolving Credit Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or

 

(ii)         Revolving Credit LIBOR Rate Option: A rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed with respect to Loans denominated in British Pounds and computed on the
basis of a year of 360 days and actual days elapsed with respect to Loans
denominated in all other currencies) equal to the LIBOR Rate as determined for
each applicable Interest Period plus the Applicable Margin.

 

Subject to Section 4.3 [Interest After Default], the Daily LIBOR Rate (computed
on the basis of a year of 360 days and actual days elapsed) plus the Applicable
Margin under the LIBOR Rate Option shall apply to the Swing Loans; provided that
if for any reason the Daily LIBOR Rate is unascertainable, unlawful or
unavailable then the Base Rate Option applicable to Revolving Credit Loans shall
apply to the Swing Loans.

 

4.1.2        [Reserved].

 

4.1.3        Rate Quotations. The Borrowers may call the Administrative Agent on
or before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

 

4.2         Interest Periods. At any time when the Borrowers shall select,
convert to or renew a LIBOR Rate Option, the Borrowers shall notify the
Administrative Agent thereof by delivering a Loan Request to the Administrative
Agent (i) at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option with respect to a Loan denominated in Dollars, and (ii) at
least four (4) Business Days prior to the effective date of such LIBOR Rate
Option with respect to an Optional Currency Loan. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

 

4.2.1        Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under
the LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

 

4.2.2           Renewals. In the case of the renewal of a LIBOR Rate Option at
the end of an Interest Period, the first day of the new Interest Period shall be
the last day of the preceding Interest Period, without duplication in payment of
interest for such day.

 

4.3         Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, (a) automatically while any Event of Default
exists under Sections 9.1.1 [Payments Under Loan Documents] or 9.1.13 [Relief
Proceedings] and (b) with respect to any other Event of Default, at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent:

 

 56 

 



4.3.1           Letter of Credit Fees, Interest Rate. The Letter of Credit Fees
and the rate of interest for each Loan otherwise applicable pursuant to Section
2.9.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by two percent (2.0%) per annum;

 

4.3.2           Other Obligations. Each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and

 

4.3.3           Acknowledgment. Each Borrower acknowledges that the increase in
rates referred to in this Section 4.3 [Interest After Default] reflects, among
other things, the fact that such Loans or other amounts have become a
substantially greater risk given their default status and that the Lenders are
entitled to additional compensation for such risk; and all such interest shall
be payable by Borrowers upon demand by Administrative Agent.

 

4.4         LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available.

 

4.4.1           Unascertainable. If on any date on which a LIBOR Rate would
otherwise be determined, the Administrative Agent shall have determined that:

 

(i)          adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or

 

(ii)         a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate,

 

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

4.4.2           Illegality; Increased Costs; Deposits Not Available. If at any
time any Lender shall have determined that:

 

(i)          the making, maintenance or funding of any Loan to which a LIBOR
Rate Option applies has been made impracticable or unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or

 

(ii)         such LIBOR Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or

 

 57 

 



(iii)        after making all reasonable efforts, deposits of the relevant
amount in Dollars or in the Optional Currency, as applicable, for the relevant
Interest Period for a Loan, or to banks generally, to which a LIBOR Rate Option
applies, respectively, are not available to such Lender with respect to such
Loan, or to banks generally, in the interbank eurodollar market, then the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

4.4.3           Administrative Agent’s and Lender’s Rights. In the case of any
event specified in Section 4.4.1 [Unascertainable] above, the Administrative
Agent shall promptly so notify the Lenders and the Borrowers thereof, and in the
case of an event specified in Section 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] above, such Lender shall promptly so notify the
Administrative Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Administrative Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrowers.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (A) the Lenders, in the
case of such notice given by the Administrative Agent, or (B) such Lender, in
the case of such notice given by such Lender, to allow the Borrowers to select,
convert to or renew a LIBOR Rate Option or select an Optional Currency, as
applicable, shall be suspended until the Administrative Agent shall have later
notified the Borrowers, or such Lender shall have later notified the
Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrowers have
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrowers shall, subject to the Borrowers’ indemnification
Obligations under Section 5.10 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
(i) as applicable, convert such Loan to the Base Rate Option otherwise available
with respect to such Loan or select a different Optional Currency or Dollars, or
(ii) prepay such Loan in accordance with Section 5.6 [Voluntary Prepayments].
Absent due notice from the Borrowers of conversion or prepayment, such Loan
shall be automatically redenominated into Loans in Dollars and converted to the
Base Rate Option otherwise available with respect to such Loan upon such
specified date.

 

4.5         Selection of Interest Rate Options. If the Borrowers fail to select
a new Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR
Rate Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option, as applicable to Revolving Credit Loans, commencing
upon the last day of the existing Interest Period, and such Revolving Credit
Loans shall be automatically redenominated into Loans in Dollars.

 

 58 

 



5.          PAYMENTS

 

5.1         Payments; Bifurcation.

 

5.1.1           Payments. Subject to Section 5.9.2 [Payments Free of Taxes], all
payments and prepayments to be made in respect of principal, interest, Facility
Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees or amounts
due from the Borrowers hereunder shall be payable prior to 11:00 a.m. on the
date when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrowers, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 11:00 a.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate in the case of Loans or other amounts due in Dollars, or the
Overnight Rate in the case of Loans or other amounts due in an Optional
Currency, with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement (including the Equivalent Amounts of the applicable currencies
where such computations are required) and shall be deemed an “account stated”.
All payments of principal and interest made in respect of the Loans must be
repaid in the same currency (whether Dollars or the applicable Optional
Currency) in which such Loan was made and all Unpaid Drawings with respect to
each Letter of Credit shall be made in the same currency (whether Dollars or the
applicable Optional Currency) in which such Letter of Credit was issued. The
Administrative Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time to any ordinary deposit account of
the applicable Borrower with the Administrative Agent.

 

5.1.2           Bifurcation. For the avoidance of doubt, each of the Loan
Parties and each of the Lenders acknowledges and agrees that, notwithstanding
anything to the contrary in this Agreement or any of the other Loan Documents,
the Obligations of the Foreign Borrower under this Agreement or any of the other
Loan Documents shall be separate and distinct from the Obligations of any
Domestic Loan Party including, without limitation, the Domestic Borrowers, and
shall be expressly limited to the Obligations of the Foreign Borrower. In
furtherance of the foregoing, each of the parties acknowledges and agrees that
the liability of the Foreign Borrower for the payment and performance of its
covenants, representations and warranties set forth in this Agreement and the
other Loan Documents shall be several from but not joint with the Obligations of
the Domestic Borrowers and any other Domestic Loan Party. Each Borrower hereby
jointly and severally unconditionally and irrevocably guarantees the full and
punctual payment and performance when due of all the Obligations of the Foreign
Borrower owing to any Lender or any Lender Affiliate, including, without
limitation, Obligations and liabilities under any Lender Provided Commodity
Hedge, any Lender Provided Interest Rate Hedge (other than Excluded Hedge
Liability or Liabilities), any Lender Provided Foreign Currency Hedge (other
than Excluded Hedge Liability or Liabilities), and any Other Lender Provided
Financial Service Product.

 

 59 

 



5.2         Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit
Loans shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Facility Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Facility Fees and Letter of Credit Fees, as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Domestic Borrowers of principal, interest, fees or other
amounts from the Domestic Borrowers with respect to Swing Loans shall be made by
or to PNC according to Section 2.6.5 [Borrowings to Repay Swing Loans].

 

5.3         Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff, counterclaim or banker’s lien, by receipt of voluntary
payment, by realization upon security, or by any other non-pro rata source,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and

 

(ii)         the provisions of this Section 5.3 [Sharing of Payments by Lenders]
shall not be construed to apply to (x) any payment made by the Loan Parties
pursuant to and in accordance with the express terms of the Loan Documents or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or Participation Advances to any
assignee or participant, other than to a Borrower or any Subsidiary thereof (as
to which the provisions of this Section 5.3 [Sharing of Payments by Lenders]
shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

 60 

 



5.4         Presumptions by Administrative Agent. Unless the Administrative
Agent shall have received notice from the Borrowers prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

5.5         Interest Payment Dates. Interest on Loans to which the Base Rate
Option applies shall be due and payable in arrears on each Payment Date.
Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable on the last day of each Interest Period for those Loans and, if such
Interest Period is longer than three (3) Months, also on the 90th day of such
Interest Period. Interest on mandatory prepayments of principal under Section
5.7 [Mandatory Prepayments] shall be due on the date such mandatory prepayment
is due. Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Expiration Date, upon acceleration or otherwise).

 

5.6         Voluntary Prepayments.

 

5.6.1       Right to Prepay. Each Borrower shall have the right at its option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever a Borrower
desires to prepay any part of the Loans, it shall provide a prepayment notice to
the Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans denominated in Dollars, and at
least four (4) Business Days prior to the date of prepayment of any Optional
Currency Loans, or no later than 1:00 p.m. on the date of prepayment of Swing
Loans, setting forth the following information:

 

(w)          the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

(x)          a statement indicating the application of the prepayment between
the Revolving Credit Loans and Swing Loans;

 

(y)          a statement indicating the application of the prepayment between
Loans to which the Base Rate Option applies and Loans to which the LIBOR Rate
Option applies; and

 

(z)          the total principal amount of such prepayment, which shall not be
less than the lesser of (i) the Revolving Facility Usage or (ii) Five Hundred
Thousand Dollars ($500,000) for any Swing Loan or One Million Dollars
($1,000,000) for any Revolving Credit Loan.

 

 61 

 



All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if a Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which such
Borrower is prepaying, the prepayment shall be applied (i) first to the
Revolving Credit Loans to which the Base Rate Option applies, then to Revolving
Credit Loans which are not Optional Currency Loans, then to Optional Currency
Loans, then to Swing Loans. Any prepayment hereunder shall be subject to the
Borrowers’ Obligation to indemnify the Lenders under Section 5.10 [Indemnity].
Prepayments shall be made in the currency in which such Loan was made unless
otherwise directed by the Administrative Agent.

 

5.6.2       Replacement of a Lender. In the event any Lender (a) gives notice
under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (b) requests compensation
under Section 5.8 [Increased Costs], or requires the Borrowers to pay any
Indemnified Taxes or additional amount to any Lender or any Official Body for
the account of any Lender pursuant to Section 5.9 [Taxes], (c) is a Defaulting
Lender, (d) becomes subject to the control of an Official Body (other than
normal and customary supervision), or (e) is a Non-Consenting Lender referred to
in Section 11.1 [Modifications, Amendments or Waivers], then in any such event
the Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(i)          the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns];

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and

 

(iv)        such assignment does not conflict with applicable Law.

 

 62 

 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

5.6.3        Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or a Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of such Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment

 

5.7         Mandatory Prepayments.

 

5.7.1       Sale of Assets. Within five (5) Business Days of any sale or
disposition of assets authorized by Section 8.2.7(v) [Dispositions of Assets or
Subsidiaries] which results in the Loan Parties receiving more than Twenty
Million Dollars ($20,000,000) of net cash proceeds in the aggregate from all
asset sales or dispositions during such fiscal year, the Borrowers shall make a
mandatory prepayment of principal on the Revolving Credit Loans equal to the
after-tax proceeds of such sale (as estimated in good faith by the Borrowers),
together with accrued interest on such principal amount; provided that the net
cash proceeds received by the Loan Parties as a result of the Wiring Business
Divestiture shall be excluded from the calculation of such amount for the fiscal
year ending December 31, 2014.. All prepayments of Revolving Credit Loans
pursuant to this Section 5.7.1 [Sale of Assets] shall not permanently reduce the
Revolving Credit Commitment.

 

5.7.2        Currency Fluctuations. If on any Computation Date the Revolving
Facility Usage is equal to or greater than the Revolving Credit Commitments as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Administrative Agent shall notify the Borrowers of the
same. The Borrowers shall pay or prepay (subject to Borrowers’ indemnity
obligations under Sections 5.8 [Increased Costs] and 5.10 [Indemnity]) within
three (3) Business Days after receiving such notice such that the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments after
giving effect to such payments or prepayments

 

 63 

 



5.7.3        Issuances of Certain Debt; Issuances of Equity. Within thirty (30)
calendar days of (A) the issuance by a Loan Party of any equity security for
cash proceeds, excluding any cash proceeds received with respect to (i) any
capital contribution to a Loan Party by another Loan Party or (ii) any issuance
or sale of any equity security (a) to a Loan Party, (b) constituting directors’
qualifying shares (c) to management or employees of any Loan Party or Excluded
Foreign Subsidiary under any employee stock option, stock purchase plan,
employee benefit plan or other similar arrangements in existence from time to
time, (d) by Parent to the seller of a business acquired pursuant to a Permitted
Acquisition or (e) by Parent the proceeds of which are used to finance a
Permitted Acquisition or (B) the incurrence of any Indebtedness (other than
Indebtedness permitted under Section 8.2.1 [Indebtedness]) by such Loan Party,
the Borrowers shall make a mandatory prepayment of principal on the Revolving
Credit Loans equal to the amount of the aggregate net cash proceeds of such
issuance (as estimated in good faith by the Borrowers); provided that the net
cash proceeds attributable or relating to the Foreign Borrower shall not be
applied to any Obligations other than the Obligations of the Foreign Borrower.
All prepayments of Revolving Credit Loans pursuant to this Section 5.7.3
[Issuances of Certain Debt; Issuances of Equity] shall not permanently reduce
the Revolving Credit Commitment.

 

5.7.4        Recovery of Insurance or Condemnation Proceeds. If, in connection
with any Loan Party’s or the Administrative Agent’s receipt of insurance
proceeds with respect to assets of any Loan Party in accordance with Schedule
8.1.3 [Maintenance of Insurance] or condemnation proceeds with respect to assets
of any Loan Party taken as a result of an Official Body’s exercise of or threat
to exercise the power of eminent domain, condemnation or similar power, when
such insurance or condemnation proceeds are greater than Twenty Million Dollars
($20,000,000), the Borrowers shall make a mandatory prepayment of, or the
Administrative Agent shall apply such insurance proceeds against, as applicable,
principal on the Revolving Credit Loans equal to the amount of the aggregate net
cash proceeds (as estimated in good faith by the Borrowers); provided that the
net cash proceeds attributable or relating to the Foreign Borrower shall not be
applied to any Obligations other than the Obligations of the Foreign Borrower.
All prepayments of Revolving Credit Loans pursuant to this Section 5.7.4
[Recovery of Insurance or Condemnation Proceeds] shall not permanently reduce
the Revolving Credit Commitment.

 

5.7.5        Application Among Interest Rate Options. All prepayments required
pursuant to this Section 5.7 [Mandatory Prepayments] shall first be applied
among the Interest Rate Options to the principal amount of the Loans subject to
the Base Rate Option, then to Loans denominated in Dollars and subject to a
LIBOR Rate Option (in order of Interest Period maturities, beginning with the
earliest to mature), then to Optional Currency Loans. In accordance with Section
5.10 [Indemnity], but subject at all times to Section 2.1.3 [Certain
Limitations] and Section 5.1.2 [Bifurcation], the Borrowers shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a LIBOR Rate Option on
any day other than the last day of the applicable Interest Period.

 

5.8         Increased Costs.

 

5.8.1        Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

 64 

 



(iii)        impose on any Lender, the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

5.8.2       Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrowers will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.

 

5.8.3        Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered
to the Borrowers shall be conclusive absent manifest error. The Borrowers shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

5.8.4       Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

 65 

 



5.9         Taxes.

 

5.9.1        Issuing Lender. For purposes of this Section 5.9 [Taxes], the term
“Lender” includes the Issuing Lender and the term “applicable Law” includes
FATCA.

 

5.9.2        Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be without
deduction or withholding for any Taxes, except as required by applicable Law. If
any applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

5.9.3        Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

5.9.4        Indemnification by the Loan Parties. The Domestic Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.9 [Taxes]) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. The Foreign Borrower shall indemnify each Recipient within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.9 [Taxes]) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, but solely
with respect to payments required to be made by, or in respect of Loans,
interest thereon or other Obligations owed by the Foreign Borrower, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

 66 

 



5.9.5        Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of any of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.8.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Official Body. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

 

5.9.6        Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to an Official Body pursuant to this Section 5.9
[Taxes], such Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

5.9.7        Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) [Status of
Lenders] shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

 67 

 



(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

(i)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)         executed originals of IRS Form W-8ECI;

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 5.9.7(A) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(iv)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

 68 

 



(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

5.9.8       Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

5.9.9       Survival. Each party’s obligations under this Section 5.9 [Taxes]
shall survive the resignation of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations.

 

 69 

 



5.10       Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], and without duplication
thereof but subject at all times to Section 2.1.3 [Certain Limitations] and
Section 5.1.2 [Bifurcation], the Domestic Borrowers (on a joint and several
basis) and the Foreign Borrower shall indemnify each Lender against all
liabilities, losses or expenses (including any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract) which such Lender sustains or incurs as a consequence of any:

 

(i)          payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due), or

 

(ii)         attempt by a Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments].

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

 

5.11       Settlement Date Procedures. In order to minimize the transfer of
funds between the Lenders and the Administrative Agent, the Domestic Borrowers
may borrow, repay and reborrow Swing Loans and PNC may make Swing Loans as
provided in Section 2.1.2 [Swing Loan Commitments] hereof during the period
between Settlement Dates. The Administrative Agent shall notify each Lender of
its Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 [Settlement Date Procedures] shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment]. The
Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately (and in any event no later than 3:00 p.m.
on the Business Day following such demand) to the Administrative Agent such
Lender’s Ratable Share of the outstanding Revolving Credit Loans and each Lender
may at any time require the Administrative Agent to pay immediately to such
Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans.

 

 70 

 



5.12       Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures each Lender could purchase the Original Currency with the
Other Currency after any premium and costs of exchange on the Business Day
preceding that on which final judgment is given.

 

5.13       Indemnity in Certain Events. The obligation of Borrowers in respect
of any sum due from Borrowers to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, each
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

 

6.          REPRESENTATIONS AND WARRANTIES

 

6.1         Representations and Warranties. The Loan Parties, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:

 

6.1.1       Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 6.1.1 [Organization and Qualification; Power and
Authority; Compliance With Laws; Title to Properties; Event of Default] and in
all other jurisdictions where the property owned or leased by it or the nature
of the business transacted by it or both makes such licensing or qualification
necessary, (iv) has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part, (v) is in compliance
in all material respects with all applicable Laws (other than Environmental Laws
which are specifically addressed in Section 6.1.14 [Environmental Matters]) in
all jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently doing business except where the failure to do so would not constitute
a Material Adverse Change, and (vi) has good and marketable title to or valid
leasehold interest in all properties, assets and other rights which it purports
to own or lease or which are reflected as owned or leased on its books and
records, free and clear of all Liens and encumbrances except Permitted Liens. No
Event of Default or Potential Default exists or is continuing. No Loan Party is
an EEA Financial Institution.

 

 71 

 



6.1.2       Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states
(i) the name of each of each Borrower’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of Equity Interests in such
Subsidiary (the “Subsidiary Equity Interests”), (ii) the name of each holder of
an Equity Interest in each Borrower (other than Parent), the amount, percentage
and type of such Equity Interest (the “Borrower Equity Interests”), and (iii)
any options, warrants or other rights outstanding to purchase any such Equity
Interests referred to in clause (i) or (ii). Each Borrower and each Subsidiary
of such Borrower has good and marketable title to all of the Subsidiary Equity
Interests it purports to own, free and clear in each case of any Lien and all
such Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable. None of the Loan Parties or Subsidiaries of any Loan Party is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”

 

6.1.3       Validity and Binding Effect. This Agreement and each of the other
Loan Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.

 

6.1.4        No Conflict; Material Agreements; Consents. Neither the execution
and delivery of this Agreement or the other Loan Documents by any Loan Party nor
the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate or articles of incorporation, code of
regulations, bylaws, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents of any Loan Party or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of any Loan Party or any of its Subsidiaries (other
than Liens granted under the Loan Documents). There is no default under such
material agreement (referred to above) and none of the Loan Parties or their
Subsidiaries is bound by any contractual obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
result in a Material Adverse Change. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents, except for those consents, approvals, exemptions, orders,
authorizations, or other actions, notices or filings, the failure of which to
obtain or make could not result in a Material Adverse Change.

 

 72 

 



6.1.5        Litigation; Labor Matters. (i) There are no actions, suits,
proceedings or investigations pending or, to the knowledge of any Loan Party,
threatened against such Loan Party or any Subsidiary of such Loan Party at law
or in equity before any Official Body which individually or in the aggregate
maycould reasonably be expected to result in any Material Adverse Change. None
of the Loan Parties or any Subsidiaries of any Loan Party is in violation of any
order, writ, injunction or any decree of any Official Body which may result in
any Material Adverse Change.

 

(ii)           None of the Parent or any of its Subsidiaries (a) is a party to
any labor dispute affecting any bargaining unit or other group of employees
generally, (b) is subject to any material strike, slow down, workout or other
concerted interruptions of operations by employees of the Parent or any of its
Subsidiaries, whether or not relating to any labor contracts, (c) is subject to
any significant pending or, to the knowledge of the Borrowers, threatened,
unfair labor practice complaint, before the National Labor Relations Board, (d)
is subject to any significant pending or, to the knowledge of the Borrowers,
threatened, grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement, (e) is subject to any significant
pending or, to the knowledge of the Borrowers, threatened, significant strike,
labor dispute, slowdown or stoppage, or (f) is, to the knowledge of the
Borrowers, involved or subject to any union representation organizing or
certification matter with respect to the employees of the Parent or any of its
Subsidiaries, except (with respect to any matter specified in any of the above
clauses), for such matters as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

 

6.1.6       Financial Statements.

 

(i)          Historical Statements. The Parent has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the three fiscal years ended December 31,
2011, December 31, 2012, and December 31, 2013. In addition, the Parent has
delivered to the Administrative Agent copies of its unaudited consolidated
interim financial statements for the fiscal year to date and as of the end of
the fiscal quarter ended June 30, 2014 (all such annual and interim statements
being collectively referred to as the “Statements”). The Statements were
compiled from the books and records maintained by the Parent’s management, are
complete and fairly represent the consolidated financial condition of the Parent
and its Subsidiaries as of the respective dates thereof and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the interim
statements) to normal year-end audit adjustments.

 

(ii)         Accuracy of Financial Statements. Neither the Parent nor any
Subsidiary of the Parent has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Parent or any Subsidiary of the
Parent which may cause a Material Adverse Change. Since December 31, 2013, no
Material Adverse Change has occurred.

 

 73 

 



6.1.7        Margin Stock. None of the Loan Parties or any Subsidiaries of any
Loan Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.

 

6.1.8        Full Disclosure. To the best of each Loan Party’s knowledge,
neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading. There is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in reports filed with the Securities
and Exchange Commission, this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Administrative Agent
and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby.

 

6.1.9       Taxes. All federal, state, local and other tax returns required to
have been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

 

6.1.10      Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without any known possible, alleged or actual
conflict with the rights of others.

 

6.1.11      Liens in the Collateral. The Liens in the Collateral granted to the
Collateral Agent for the benefit of the Lenders pursuant to any Collateral
Document constitute and will continue to constitute Prior Security Interests
(or, at any time when the 2010 Note Intercreditor Agreement is in effect, a
perfected security interest with the priority required pursuant thereto). All
filing fees and other expenses in connection with the perfection of such Liens
have been or will be paid by the Domestic Borrowers.

 

 74 

 



6.1.12      Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

 

6.1.13      ERISA Compliance.

 

(i)          Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state Laws.
Each Pension Plan that is intended to qualify under Section 401(a) of the Code
has received from the IRS a favorable determination or opinion letter, which has
not by its terms expired, that such Pension Plan is so qualified, or such
Pension Plan is entitled to rely on an IRS advisory or opinion letter with
respect to an IRS-approved master and prototype or volume submitter plan, or a
timely application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of Parent,
nothing has occurred which would prevent, or cause the loss of, such
qualification. Parent and each member of the ERISA Group have made all required
contributions to each Pension Plan subject to Sections 412 or 430 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Sections 412 or 430 of the Code has been made with respect to
any Pension Plan.

 

(ii)         No ERISA Event has occurred or is reasonably expected to occur; (a)
no Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (b) neither Parent nor
any member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) neither Parent
nor any member of the ERISA Group has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA, with respect to a Multiemployer Plan; (d) neither Parent nor any member
of the ERISA Group has received notice pursuant to Section 4242(a)(1)(B) of
ERISA that a Multiemployer Plan is in reorganization and that additional
contributions are due to the Multiemployer Plan pursuant to Section 4243 of
ERISA; and (e) neither Parent nor any member of the ERISA Group has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

6.1.14      Environmental Matters. Each Loan Party is and, to the knowledge of
each respective Loan Party and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws except as disclosed on Schedule
6.1.14 [Environmental Matters]; provided that such matters so disclosed could
not in the aggregate result in a Material Adverse Change.

 

6.1.15      Solvency. On the Closing Date and after giving effect to the initial
Loans hereunder, each of the Loan Parties is Solvent.

 

 75 

 



6.1.16     Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person,
and (ii) no Covered Entity, either in its own right or through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b)
does business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

 

6.2         Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrowers shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedule as may be
necessary or appropriate to update or correct same. No Schedule shall be deemed
to have been amended, modified or superseded by any such correction or update,
nor shall any breach of warranty or representation resulting from the inaccuracy
or incompleteness of any such Schedule be deemed to have been cured thereby,
unless and until the Required Lenders, in their sole and absolute discretion,
shall have accepted in writing such revisions or updates to such Schedule;
provided however, that the Borrowers may update Schedules 6.1.1 [Organization
and Qualification; Power and Authority; Compliance With Laws; Title to
Properties; Event of Default] and 6.1.2 [Subsidiaries and Owners; Investment
Companies] without any Lender approval in connection with any transaction
permitted under Sections 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], 8.2.7 [Dispositions of Assets or Subsidiaries] and 8.2.9
[Subsidiaries, Partnerships and Joint Ventures].

 

7.           CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

 

7.1         First Loans and Letters of Credit.

 

7.1.1       Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

 

(i)          A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (w) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects (without duplication of any materiality qualifiers
contained therein), (x) the Loan Parties are in compliance with each of the
covenants and conditions hereunder, (y) no Event of Default or Potential Default
exists, and (z) no Material Adverse Change has occurred since the date of the
last audited financial statements of the Parent delivered to the Administrative
Agent;

 

(ii)         A certificate dated the Closing Date and signed by the Secretary or
an Assistant Secretary of each of the Domestic Loan Parties (or the equivalent
authorized signatory for anythe Foreign Loan PartyBorrower), certifying as
appropriate as to: (a) all action taken by each Loan Party in connection with
this Agreement and the other Loan Documents; (b) the names of the Authorized
Officers authorized to sign the Loan Documents and their true signatures; and
(c) copies of its organizational documents as in effect on the Closing Date
certified by the appropriate state official where such documents are filed in a
state office together with certificates from the appropriate state officials as
to the continued existence and good standing of each Loan Party in each state
where organized or qualified to do business;

 

 76 

 



(iii)        This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral;

 

(iv)        Written opinions of counsel for the Loan Parties, dated the Closing
Date and as to the matters set forth in Schedule 7.1.1 [Deliveries];

 

(v)         Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured and lender loss payable special endorsements
attached thereto in form and substance satisfactory to the Administrative Agent
and its counsel naming the Administrative Agent as additional insured and lender
loss payee;

 

(vi)        A duly completed Compliance Certificate evidencing pro forma
compliance with Sections 8.2.16 [Maximum Leverage Ratio] and Section 8.2.17
[Minimum Interest Coverage Ratio] as of the last day of the fiscal quarter of
Parent ended June 30, 2014, signed by an Authorized Officer of Parent;

 

(vii)       All material consents required to effectuate the transactions
contemplated hereby;

 

(viii)      Evidence reasonably satisfactory to the Administrative Agent that
all interest, fees and other obligations under the Existing Credit Agreement
(other than principal of the Existing Revolving Loans, contingent claims in
respect of the Existing Letters of Credit and unbilled expenses) have been paid
in full to the Closing Date;

 

(ix)         [Reserved];

 

(x)          Evidence that all Liens in the Collateral pursuant to the
Collateral Documents have been duly perfected and have the priority required
under the Loan Documents, including Lien searches in acceptable scope and with
acceptable results;

 

(xi)         The Domestic Loan Parties have used commercially reasonable efforts
to obtain an executed landlord’s waiver or other lien waiver agreement from the
lessor, warehouse operator or other applicable Person for each leased Collateral
location as required under the Pledge and Security Agreement or Section 8.1.11
[Landlord Waivers] hereof;

 

(xii)        Evidence relating to the Loan Parties’ liabilities with respect to
Environmental Laws and ERISA and status as to labor and employee matters
affecting the Loan Parties that reasonably would be expected to cause a Material
Adverse Change, as the Arrangers or the Administrative Agent may reasonably
request, which liabilities and status shall be reasonably satisfactory to the
Arrangers and the Administrative Agent;

 

 77 

 



(xiii)       A perfection certificate, in form and substance reasonably
acceptable to the Administrative Agent, executed and delivered on behalf of the
Loan Parties by an Authorized Officer of each Loan Party;

 

(xiv)      [Reserved];

 

(xv)       Evidence, in form and substance satisfactory to the Administrative
Agent, that no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Loan Parties, threatened, at law, in equity, in arbitration
or before any Official Body Authority, by or against any Loan Party or against
any of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document or (b) either individually or in the
aggregate, if determined adversely, would reasonably be expected to cause a
Material Adverse Change;

 

(xvi)      Evidence, in form and substance satisfactory to the Administrative
Agent, that since December 31, 2013 there shall not have occurred any change,
development or event that has or would reasonably be expected to cause a
Material Adverse Change;

 

(xvii)     Documentation and other information requested by the Administrative
Agent in order to comply with requirements of the USA Patriot Act;

 

(xviii)    Evidence of termination of each of (a) the Pledge Agreement, dated as
of November 2, 2007, among Parent, as pledgor, the Administrative Agent, as
pledgee, and TED de México, S.A. de C.V. (“TED”), as depositary, (b) the Pledge
Agreement, dated as of November 2, 2007, among Controls, as pledgor, the
Administrative Agent, as pledgee, and TED, as depositary and (c) the Pledge
Agreement, dated as of November 2, 2007, among Electronics, as pledgor, the
Administrative Agent, as pledgee, and TED, as depositary; and

 

(xix)       Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

 

7.1.2        Payment of Fees. The Borrowers shall have paid all fees and
expenses payable on or before the Closing Date as required by this Agreement,
the Administrative Agent’s Letter or any other Loan Document.

 

7.2         Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations, warranties of the
Loan Parties shall then be true and correct, (ii) no Event of Default or
Potential Default shall have occurred and be continuing, (iii) the making of the
Loans or issuance, extension or increase of such Letter of Credit shall not
contravene any Law applicable to any Loan Party or Subsidiary of any Loan Party
or any of the Lenders, and (iv) the Borrowers shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.

 

8.          COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

 

 78 

 



8.1         Affirmative Covenants.

 

8.1.1       Preservation of Existence, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in Section
8.2.6 [Liquidations, Mergers, Etc.].

 

8.1.2       Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.

 

8.1.3       Maintenance of Insurance. Each Loan Party shall, and shall cause
each of its Subsidiaries to, insure its properties and assets against loss or
damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers’
compensation, public liability and business interruption insurance) and against
other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Administrative Agent. The Loan Parties shall comply with the
covenants and provide the endorsement set forth on Schedule 8.1.3 [Maintenance
of Insurance] relating to property and related insurance policies covering the
Collateral.

 

8.1.4       Maintenance of Properties and Leases. Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain in good repair, working order
and condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.

 

8.1.5       Visitation Rights. Each Loan Party shall, and shall cause each of
its Subsidiaries to, at its expense, permit any of the officers or authorized
employees or representatives of the Administrative Agent or any of the Lenders
to visit and inspect, subject to Section 11.9 [Confidentiality], any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, provided that each Lender shall provide the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrowers,
with reasonable notice prior to any visit or inspection. In the event any Lender
desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.

 

 79 

 



8.1.6       Keeping of Records and Books of Account. Each Borrower shall, and
shall cause each Subsidiary of such Borrower to, maintain and keep proper books
of record and account which enable such Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over such Borrower or
any Subsidiary of such Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

 

8.1.7       Compliance with Laws; Use of Proceeds. Each Loan Party shall, and
shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental Laws, in all respects; provided that it shall not be
deemed to be a violation of this Section 8.1.7 [Compliance with Laws; Use of
Proceeds] if any failure to comply with any Law would not reasonably be expected
to result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would reasonably be expected to
constitute a Material Adverse Change. The Loan Parties will use the Letters of
Credit and the proceeds of the Loans only in accordance with Section 2.8 [Use of
Proceeds] and as permitted by applicable Law.

 

8.1.8       Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Collateral Agent’s Lien on and
Prior Security Interest (or, at any time when the 2010 Note Intercreditor
Agreement is in effect, a perfected security interest with the priority required
pursuant thereto) in the Collateral and all other personal property of the Loan
Parties whether now owned or hereafter acquired as a continuing first priority
perfected Lien, subject only to Permitted Liens, and shall do such other acts
and things as the Administrative Agent in its sole discretion may deem necessary
or advisable from time to time in order to preserve, perfect and protect the
Liens granted under the Loan Documents and to exercise and enforce its rights
and remedies thereunder with respect to the Collateral.

 

8.1.9       Anti-Terrorism Laws; International Trade Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrowers shall
promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.

 

8.1.10     Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 8.1.10 [Keepwell] for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 8.1.10 [Keepwell], or otherwise under this
Agreement or any other Loan Document, voidable under applicable law, including
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Loan Party under
this Section 8.1.10 [Keepwell] shall remain in full force and effect until
payment in full of the Obligations and termination of this Agreement and the
other Loan Documents. Each Qualified ECP Loan Party intends that this Section
8.1.10 [Keepwell] constitute, and this Section 8.1.10 [Keepwell] shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.

 

 80 

 



8.1.11      Landlord Waivers. The Domestic Loan Parties shall use diligent and
commercially reasonable efforts to deliver to the Administrative Agent (i) an
executed landlord waiver, in form and substance reasonably satisfactory to the
Administrative Agent, executed by the lessor of each leased Collateral location
of each Domestic Loan Party and (ii) an executed bailee or processor waiver, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by each bailee or processor having possession of any Collateral of any Domestic
Loan Party. Each Domestic Loan Party shall provide to the Administrative Agent
such information relating to leases of Collateral locations and the terms of
bailment or processing (including copies thereof) as the Administrative Agent
may reasonably request from time to time. Notwithstanding anything to the
contrary in this Section 8.1.11 [Landlord Waivers], the Domestic Loan Parties
shall not be required to deliver a landlord waiver or bailee or processor waiver
with respect to any location that contains Collateral as to which both of the
following conditions are met (1) such Collateral has an aggregate value of less
than $1,000,000 at all times and (2) such Collateral is situated at such
location for a period of less than 180 days.

 

8.1.12      Post-Closing Matters. Notwithstanding the provisions of Section 7.1
[First Loans and Letters of Credit], the documents and tasks expressly
identified on Schedule 8.1.12 [Post-Closing Matters] hereto shall not constitute
conditions that are required to be performed prior to the effectiveness of this
Agreement; provided that Loan Parties shall execute and deliver the documents
and complete the tasks set forth on Schedule 8.1.12 [Post-Closing Matters], in
each case within the time limits specified therein (which may be extended in the
Administrative Agent’s sole discretion).[Reserved].

 

8.1.13      Covenant to Guaranty Obligations and Give Security. Upon the
formation or acquisition of any new direct or indirect Subsidiary (other than an
Excluded Foreign Subsidiary) by any Loan Party, as soon as reasonably
practicable, and in any case on or prior to twenty (20) days after such
formation, acquisition or designation (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), Parent
shall, in each case:

 

(i)          cause each such Subsidiary to duly execute and deliver to the
Administrative Agent a Guaranty Agreement or guaranty joinder, in form and
substance reasonably satisfactory to the Administrative Agent, providing a
Guaranty Agreement of the Obligations of the Domestic Borrowers or Foreign
Borrower, as applicable, subject to any limitations required by local Law;
provided that (x) the Guaranty Agreement by a CFC shall apply only to the
Obligations of the Foreign Borrower; (y) no CFC shall guarantee the Obligations
of the Domestic Loan Parties and (z) recourse under any Guaranty Agreement by a
Foreign Holding Company shall be limited to Collateral pledged by such Foreign
Holding Company;

 

 81 

 



(ii)         cause each such Subsidiary that is required to become a Guarantor
pursuant to this Section 8.1.13 [Covenant to Guaranty Obligations and Give
Security] to duly execute and deliver to the Administrative Agent supplements to
the Security Agreement and other applicable Loan Documents, as specified by, and
in form and substance reasonably satisfactory to, the Administrative Agent, in
each case granting a Lien in substantially all personal property of such
Subsidiary (subject to the limitations set forth in the Pledge and Security
Agreement and other applicable Loan Documents), securing the Obligations of such
Subsidiary under its Guaranty Agreement; provided that (x) no assets of a CFC
shall be pledged in support of the Obligations of the Domestic Loan Parties, (y)
no more than 65% of the Equity Interests of a CFC shall be pledged in support of
the Obligations of the Domestic Loan Parties, and (z) none of the Equity
Interests of a Foreign Holding Company shall be pledged in support of the
Obligations of the Domestic Loan Parties;

 

(iii)        cause each such Subsidiary that is required to become a Guarantor
pursuant to this Section 8.1.13 [Covenant to Guaranty Obligations and Give
Security] to deliver any and all certificates representing Equity Interests
owned by such Subsidiary to the extent required by the Pledge and Security
Agreement or, if applicable in the case of Equity Interests of Foreign
Subsidiaries and to the extent required by the Pledge and Security Agreement,
cause the legal representative(s) of such Subsidiary to register the transfer of
the Equity Interests in the relevant share registers of such Subsidiary, in each
applicable case accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and, to the extent required by the
Pledge and Security Agreement, instruments, if any, evidencing the intercompany
debt held by such Subsidiary, if any, indorsed in blank to the Administrative
Agent or accompanied by other appropriate instruments of transfer;

 

(iv)        take and cause such Subsidiary to take whatever reasonable action
under applicable Law (including the filing of Uniform Commercial Code financing
statements or comparable documents or instruments), registration of such Lien in
appropriate public registers and delivery of certificates evidencing stock and
membership interests) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting perfected Liens on the properties purported to be subject to the Loan
Documents delivered pursuant to this Section 8.1.13 [Covenant to Guaranty
Obligations and Give Security], enforceable against all third parties in
accordance with their terms; and

 

(v)         deliver to the Administrative Agent documents in the forms described
in Section 7.1 [First Loans and Letters of Credit] modified as appropriate,
including, without limitation, a signed copy of customary legal opinions of
counsel for the Loan Parties (or, where customary in the applicable
jurisdiction, the Administrative Agent) reasonably acceptable to the
Administrative Agent as to such matters set forth in clauses (i) through (iv)
above as the Administrative Agent may reasonably request.

 

 82 

 

 

To the extent applicable, Parent shall cause such Subsidiary to institute and
complete a “whitewash” or comparable procedure to the extent necessary under the
applicable Laws of any relevant jurisdiction so as to enable such Subsidiary to
legally and validly provide a Guaranty Agreement and grant a first-priority and,
to the extent required by the applicable Loan Documents, perfected security
interest in the Equity Interests it owns in its Subsidiaries and all of its
other assets constituting Collateral under the Loan Documents in the manner, and
within the time periods required by, this Section 8.1.13 [Covenant to Guaranty
Obligations and Give Security].

 

Notwithstanding the foregoing, (i) the Collateral Agent shall not take a
security interest in or Lien, or require any of the items it is entitled to
require or request pursuant to Section 8.1.13 [Covenant to Guaranty Obligations
and Give Security] or other similar items with respect to those assets as to
which the Administrative Agent shall determine, in its reasonable discretion,
(a) that the cost of obtaining such Lien (including any mortgage, stamp,
intangibles or other Tax, or similar items) exceeds the practical benefit to the
Lenders of the security afforded thereby or (b) such Guaranty or grant of
security interest would reasonably be expected to cause the provisions of
Section 5.1.2 [Bifurcation] to be breached and (ii) Liens required to be granted
pursuant to this Section 8.1.13[Covenant to Guaranty Obligations and Give
Security], and actions required to be taken, including to perfect such Liens,
shall be subject to exceptions and limitations consistent with those set forth
in the Collateral Documents.

 

8.1.14     Performance of Material Agreements. Each Loan Party will, and will
cause each of its Subsidiaries to perform its obligations under all material
agreements or instruments which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject.

 

8.2Negative Covenants.

 

8.2.1       Indebtedness. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:

 

(i)          Indebtedness under the Loan Documents;

 

(ii)         Existing Indebtedness as set forth on Schedule 8.2.1 [Indebtedness]
(including any extensions or renewals thereof; provided there is no increase in
the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2.1 [Indebtedness] );

 

(iii)        Indebtedness incurred with respect to Purchase Money Security
Interests and Capital Lease Obligations as and to the extent permitted under
Section 8.2.14 [Capital Expenditures and Leases];

 

(iv)        Indebtedness of a Loan Party to another Loan Party which is
subordinated pursuant to the Intercompany Subordination Agreement;

 

(v)         Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided
Foreign Currency Hedge, (ii) other Interest Rate Hedge or Foreign Currency Hedge
(so long as the Loan Parties provide prompt notice to the Administrative Agent
of such Interest Rate Hedge or Foreign Currency Hedge) (iii) Indebtedness under
any Other Lender Provided Financial Services Product. or (iv) Lender Provided
Commodity Hedge; provided however, the Loan Parties shall enter into a Commodity
Hedge, Interest Rate Hedge or Foreign Currency Hedge only for hedging (rather
than speculative) purposes;

 

 83 

 

 

(vi)        Indebtedness owing by Foreign Subsidiaries (other than the Foreign
Borrower) so long as (a) the aggregate unpaid principal Dollar Equivalent
thereof does not at any time exceed Fifty Million Dollars ($50,000,000) and (b)
after giving effect to the incurrence of such Indebtedness and on a pro forma
basis (determined in a manner reasonably satisfactory to the Administrative
Agent) (i) the Parent and its Subsidiaries are in compliance with the covenant
contained in Section 8.2.17 [Minimum Interest Coverage Ratio] and (ii) the
Leverage Ratio of the Parent and its Subsidiaries does not exceed 2.75 to 1.00,
in each case recomputed as of the last day of the most recently ended fiscal
quarter for which financial statements are available as if such Indebtedness had
occurred on the first day of each relevant period for testing compliance;

 

(vii)       Indebtedness owing by Foreign Subsidiaries (other than the Foreign
Borrower) (a) incurred to fund a Permitted Acquisition, (b) incurred by the
assumption of Indebtedness as part of the consideration for a Permitted
Acquisition or (c) to which the Person acquired pursuant to a Permitted
Acquisition is subject; and

 

(viii)      Indebtedness permitted under Section 8.2.4 [Loans and Investments].

 

8.2.2       Liens; Lien Covenants. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.

 

8.2.3       Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for Guaranties of Indebtedness of the Loan Parties permitted hereunder and
subject to the limitations set forth in Section 8.2.4 [Loans and Investments]
below.

 

8.2.4       Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:

 

(i)          trade credit extended on usual and customary terms in the ordinary
course of business;

 

(ii)         advances to employees to meet expenses incurred by such employees
in the ordinary course of business;

 

(iii)        Permitted Investments;

 

 84 

 

 

(iv)        Restricted Investments (other than those described in clause (viii)
below) in the Excluded Foreign Subsidiaries made after the Closing Date not
exceeding Ten Million Dollars ($10,000,000) in the aggregate at any time
outstanding;

 

(v)         loans, advances and investments in, or Guaranties of Indebtedness of
(a) a Domestic Loan Party by another Domestic Loan Party, (b) a Foreign
Subsidiary by another Foreign Subsidiary or (c) a Foreign Subsidiary by a
Domestic Loan Party; provided that loans, advances, investments and Guaranties
by Domestic Loan Parties in Foreign Subsidiaries pursuant to this clause (c)
shall not exceed Twenty-FiveThirty Million Dollars ($25,000,00030,000,000) in
the aggregate at any time outstanding;

 

(vi)        Permitted Acquisitions and Permitted JV Transactions;

 

(vii)       Subsidiaries and Joint Ventures formed in accordance with Section
8.2.9 [Subsidiaries; Partnerships; Joint Ventures]; and

 

(viii)      loans, advances and investments by Foreign Subsidiaries that are not
Loan Parties in other Foreign Subsidiaries that are not Loan Parties.

 

8.2.5       Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of Capital Stock, on account of the purchase,
redemption, retirement or acquisition of its shares of Capital Stock (or
warrants, options or rights therefor) (each, a “Restricted Payment”), except:

 

(i)          dividends or other distributions payable to a Loan Party;

 

(ii)         Restricted Payments from Foreign Subsidiaries to other Foreign
Subsidiaries; and

 

(iii)        Restricted Payments made in connection with Permitted Transactions;
and

 

(iv)        so long as no Event of Default shall have occurred and be continuing
or would directly or indirectly be caused as a result thereof, the Parent may
make Restricted Payments consisting of cash dividends to its shareholders or to
effect the redemption, purchase or other acquisition or retirement for value by
the Parent of its Equity Interests from shareholders; provided, however, that
the aggregate amount of Restricted Payments made in reliance on this clause
(iiiiv) shall not exceed Seven Million Dollars ($7,000,000) in the aggregate in
any fiscal year.

 

8.2.6           Liquidations, Mergers, Consolidations, Acquisitions. Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets constituting a business or division or line of business or
Capital Stock of any other Person, other than Permitted Acquisitions and the
Permitted Swedish Merger; provided that:

 

 85 

 

 

(i)          any Loan Party other than the Parent may consolidate or merge into
another Loan Party which is wholly-owned by one or more of the other Loan
Parties; provided that if a Borrower is party to any such consolidation or
merger, such Borrower shall be the surviving or continuing entity;

 

(ii)         Excluded Subsidiaries may consolidate or merge into other Excluded
Subsidiaries;

 

(iii)        an Excluded Subsidiary may dissolve, liquidate or wind-up its
affairs;

 

(iv)        any Subsidiary may dissolve, liquidate, wind-up its affairs, merge,
consolidate or acquire all or substantially all of the assets constituting a
business or division or line of business or Capital Stock of any other Person in
connection with a Permitted Transaction; and

 

(v)         (iv) Stoneridge Mauritius or Stoneridge Brazil may merge into the
Parent pursuant to Chapter 1701 of the Ohio Revised Code, so long as (1) no
Event of Default or Potential Default has occurred and is continuing, (2) the
Parent shall be the surviving or continuing entity, (3) Parent shall comply with
the requirements of the Pledge and Security Agreement and Section 8.1.13
[Covenant to Guaranty Obligations and Give Security] within the time periods set
forth therein and (4) Administrative Agent shall be reasonably satisfied that
such merger will not adversely affect in any material respect the interest of
the Lenders hereunder.

 

8.2.7       Dispositions of Assets or Subsidiaries. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of Capital Stock of a Subsidiary of such Loan Party), except:

 

(i)          transactions involving the sale of inventory in the ordinary course
of business;

 

(ii)         any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;

 

(iii)        any sale, transfer or lease of assets by any wholly owned
Subsidiary of such Loan Party to another Loan Party;

 

(iv)        any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of Section 8.2.14 [Capital Expenditures and Leases]; provided such
substitute assets are subject to the Administrative Agent’s Prior Security
Interest;

 

(v)         any sale, transfer or lease of assets by any Foreign Subsidiary
(other than the Foreign Borrower) to another Subsidiary; provided that if such
recipient Subsidiary is a Loan Party, such assets are subject to the
Administrative Agent’s Prior Security Interest;

 

 86 

 

 

(vi)        any sale, transfer or other disposition of assets in connection with
a transaction permitted by Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions]

 

(vii)       any sale, transfer or other disposition of assets by a Subsidiary in
connection with a Permitted Transaction; or

 

(viii)      (v) any sale, transfer or lease of assets, other than those
specifically excepted pursuant to clauses (i) through (ivvii) above, which is
approved by the Required Lenders so long as the after-tax proceeds (as
reasonably estimated by the Borrowers) are applied as a mandatory prepayment of
the Revolving Credit Loans in accordance with the provisions of Section 5.7.1
[Sale of Assets] above.

 

8.2.8       Affiliate Transactions. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, enter into or carry out any
transaction with any Affiliate of any Loan Party (including purchasing property
or services from or selling property or services to any Affiliate of any Loan
Party or other Person) unless such transaction is not otherwise prohibited by
this Agreement, is entered into in the ordinary course of business upon fair and
reasonable arm’s-length terms and conditions which are fully disclosed to the
Administrative Agent and is in accordance with all applicable Law.

 

8.2.9       Subsidiaries, Partnerships and Joint Ventures. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary which has
joined this Agreement as Guarantor on the Closing Date; (ii) Excluded Foreign
Subsidiaries, and (iii) any Subsidiary, subject to the limitations contained in
Section 8.2.4 [Loans and Investments], formed or acquired after the Closing Date
which joins this Agreement as a Guarantor by complying with the requirements of
Section 8.1.13 [Covenant to Guaranty Obligations and Give Security] to the
extent required therein and (iv) in connection with a Permitted Transaction.
Each of the Loan Parties shall not become or agree to become a party to a Joint
Venture, other than the Parent’s 49% ownership in Minda Stoneridge Instruments
Ltd. or pursuant to a Permitted JV Transaction.

 

8.2.10     Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than [Borrower provide], substantially as conducted and operated by such
Loan Party or Subsidiary during the present fiscal year, and such Loan Party or
Subsidiary shall not permit any material change in such business. Each Foreign
Holding Company shall not engage in any material business or operations or
acquire any assets or incur any liabilities other than (i) holding the ownership
interests of one or more CFCs, and (ii) such other activities as are required or
prudent in connection with the maintenance of good standing and administration
of such Loan Party.

 

8.2.11     Fiscal Year. The Parent shall not, and shall not permit any
Subsidiary of the Parent to, change its fiscal year from the twelve-month period
beginning January 1 and ending December 31, unless otherwise required by law.

 

 87 

 

 

8.2.12     Issuance of Stock. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, issue any additional shares of its capital
stock or any options, warrants or other rights in respect thereof to the extent
that such issued shares, options, warrants and other rights are required to be
Collateral, unless such shares, options, warrants and other rights are pledged
to the Administrative Agent pursuant to the terms of the Pledge and Security
Agreement; provided however, the foregoing restriction shall not apply to (i)
the issuance of additional shares of capital stock of the Parent, or options,
warrants or other rights in respect thereof, so long as such issuance does not
result in an Event of Default under Section 9.1.11 [Change of Control] or (ii)
the issuance of Equity Interests in connection with the TED Transaction. :

 

(i)         the issuance of additional shares of capital stock of the Parent, or
options, warrants or other rights in respect thereof, so long as such issuance
does not result in an Event of Default under Section 9.1.11 [Change of Control];

 

(ii)         the issuance of any Equity Interests of a Foreign Subsidiary to a
Person who is a citizen of the jurisdiction of organization of such Foreign
Subsidiary in an amount not to exceed the lesser of (a) 10% of the Equity
Interests of such Foreign Subsidiary or (b) the maximum amount required by the
Law of such jurisdiction to be issued to Persons who are citizens of such
jurisdiction;

 

(iii)        the issuance of Additional Equity; or

 

(iv)        the issuance of Capital Stock or other Equity Interests by a
Subsidiary in connection with a Permitted Transaction.

 

8.2.13     Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
articles or certificate of incorporation (including any provisions or
resolutions relating to Capital Stock), by-laws, code of regulations,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
without providing at least fifteen (15) calendar days’ prior written notice to
the Administrative Agent and the Lenders and, in the event such change would be
adverse to the Lenders as determined by the Administrative Agent in its sole
discretion, obtaining the prior written consent of the Required Lenders.

 

8.2.14     Capital Expenditures and Leases. Commencing with the fiscal year that
commences January 1, 2015, the Loan Parties shall not permit the aggregate
payments on account of Capital Expenditures of the Parent and its Subsidiaries
to exceed Forty Million Dollars ($40,000,000) in any fiscal year, with any
unspent portion of such Forty Million Dollars ($40,000,000) for such fiscal year
available to roll over into the immediately subsequent fiscal year. Amounts
spent in any fiscal year will first reduce the amount available for Capital
Expenditures in that fiscal year prior to using any amounts rolled over from the
immediately prior fiscal year. For the avoidance of doubt, in no event shall any
unused portion for any fiscal year be rolled over or carried forward into any
fiscal year beyond the immediately succeeding fiscal year.

 

8.2.15    [Reserved].

 

8.2.16    Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio as of the end of any fiscal quarter to exceed 3.00 to 1.00.

 

8.2.17    Minimum Interest Coverage Ratio. The Loan Parties shall not permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense of the
Parent and its Subsidiaries, calculated as of the end of each fiscal quarter for
the four (4) fiscal quarters then ended, to be less than 3.50 to 1.00.

 

 88 

 

 

8.2.18     Negative Pledge on Real Property. The Loan Parties shall not, and
shall not permit any Subsidiary, to create, incur, assume or suffer to exist any
Lien upon any real property owned by such Loan Party or Subsidiary.

 

8.2.19    Limitation on Negative Pledges. Each of the Loan Parties shall not,
and shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of such Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure the Obligations, other than (a) this Agreement and the other Loan
Documents (b) with respect to a Subsidiary, imposed pursuant to an agreement
that has been entered into in connection with a disposition of assets permitted
under this Agreement of all or substantially all of the Equity Interests or
assets of such Subsidiary, (c) any agreements governing any purchase money Liens
or capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (d) customary provisions restricting assignment of any licensing
agreement (in which a Loan Party or its Subsidiaries are the licensee) with
respect to a contract entered into by a Loan Party or its Subsidiaries in the
ordinary course of business and (e) customary provisions restricting subletting,
sublicensing or assignment of any intellectual property license or any lease
governing any leasehold interests of a Loan Party and its Subsidiaries.

 

8.3           Reporting Requirements. The Loan Parties will furnish or cause to
be furnished to the Administrative Agent and each of the Lenders:

 

8.3.1       Quarterly Financial Statements. As soon as available and in any
event within forty-five (45) calendar days after the end of each of the first
three fiscal quarters in each fiscal year, financial statements of the Parent
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Chief Financial
Officer of the Parent as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

 

8.3.2       Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Parent,
financial statements of the Parent consisting of a consolidated balance sheet as
of the end of such fiscal year, and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, and certified by independent
certified public accountants of nationally recognized standing satisfactory to
the Administrative Agent. The certificate or report of accountants shall be free
of qualifications (other than any consistency qualification that may result from
a change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents. The Loan Parties shall deliver with such
financial statements and certification by their accountants a letter of such
accountants to the Administrative Agent and the Lenders substantially to the
effect that, based upon their ordinary and customary examination of the affairs
of the Parent, performed in connection with the preparation of such consolidated
financial statements, and in accordance with GAAP, they are not aware of the
existence of any condition or event which constitutes an Event of Default or
Potential Default or, if they are aware of such condition or event, stating the
nature thereof.

 

 89 

 

 

8.3.3       Certificate of Parent. Concurrently with the financial statements of
the Parent furnished to the Administrative Agent and to the Lenders pursuant to
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Parent
signed by the Chief Executive Officer, President or Chief Financial Officer of
the Parent, in the form of Exhibit 8.3.3 [Certificate of Parent].

 

8.3.4       Notices.

 

8.3.4.1           Default. Promptly after any officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.

 

8.3.4.2           Litigation. Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Official Body
or any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims in excess of
Twenty Million Dollars ($20,000,000) or which if adversely determined would
reasonably be expected to constitute a Material Adverse Change.

 

8.3.4.3           Organizational Documents. Within the time limits set forth in
Section 8.2.13 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.

 

8.3.4.4           Erroneous Financial Information. Immediately in the event that
the Parent or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrowers propose to take with respect thereto.

 

8.3.4.5           ERISA Event. Immediately upon the occurrence of any ERISA
Event, notice in writing setting forth the details thereof and the action which
the Parent proposes to take with respect thereto.

 

8.3.4.6           Other Reports. Promptly upon their becoming available to any
Borrower:

 

(i)          Annual Budget. The annual budget and any forecasts or projections
of the Parent and its Subsidiaries, to be supplied not later than thirty (30)
days after the commencement of the fiscal year to which any of the foregoing may
be applicable,

 

 90 

 

 

(ii)         Management Letters. Any reports including management letters
submitted to any Borrower by independent accountants in connection with any
annual, interim or special audit,

 

(iii)        SEC Reports; Shareholder Communications. Reports, including Forms
10-K, 10-Q and 8-K, registration statements and prospectuses and other
shareholder communications, filed by any Borrower with the Securities and
Exchange Commission, which shall be deemed received by the Administrative Agent
and Lenders when so filed with the Securities and Exchange Commission, and

 

(iv)        Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 8.3.1 [Quarterly
Financial Statements], Section 8.3.2 [Annual Financial Statements] and clauses
(i) and (ii) of Section 8.3.4.6 [Other Reports] (to the extent any such
documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet;
or (ii) on which such documents are posted on the Parent’s behalf on
IntraLinks/IntraAgency/SyndTrak or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (A) upon the request of the Administrative Agent, the Parent shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender and (B) the Parent shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery of or maintaining its copies of such documents.

 

9.         DEFAULT

 

9.1           Events of Default. An Event of Default shall mean the occurrence
or existence of any one or more of the following events or conditions (whatever
the reason therefor and whether voluntary, involuntary or effected by operation
of Law):

 

9.1.1       Payments Under Loan Documents. The Borrowers shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation or any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation or any other amount owing hereunder or under the other Loan
Documents on the date on which such principal, interest or other amount becomes
due in accordance with the terms hereof or thereof;

 

 91 

 

 

9.1.2       Breach of Warranty. Any representation or warranty made at any time
by any of the Loan Parties herein or by any of the Loan Parties in any other
Loan Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect (without duplication of any materiality
qualifier contained therein) as of the time it was made or furnished;

 

9.1.3       Anti-Terrorism Laws. Any representation or warranty contained in
Section 6.1.16 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;

 

9.1.4       Breach of Specified Covenants. Any of the Loan Parties shall default
in the observance or performance of any covenant contained in Section 8.1.1
[Preservation of Existence, Etc.], Section 8.1.3 [Maintenance of Insurance],
Section 8.1.5 [Visitation Rights] , Section 8.1.8 [Further Assurances], Section
8.1.9 [Anti-Terrorism Laws], Section 8.2 [Negative Covenants], Section 8.3
[Reporting Requirements], or any “Event of Default” (as defined in any other
Loan Document) shall exist under such Loan Document.

 

9.1.5       Breach of Other Covenants. Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document (not specified in Sections 9.1.1, 9.1.2,
9.1.3 or 9.1.4 above) and such default shall continue unremedied for a period of
ten (10) Business Days;

 

9.1.6       Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of Ten Million Dollars ($10,000,000) in the aggregate, and
such breach, default or event of default consists of the failure to pay (beyond
any period of grace permitted with respect thereto, whether waived or not) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

 

9.1.7       Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of Ten Million Dollars ($10,000,000) in the aggregate
shall be entered against any Loan Party by a court having jurisdiction in the
premises, which judgment is not discharged, vacated, bonded or stayed pending
appeal within a period of thirty (30) days from the date of entry;

 

9.1.8       Loan Document Unenforceable. Any of the Loan Documents shall cease
to be legal, valid and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby;

 

9.1.9       Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of Ten Million Dollars ($10,000,000) or the Collateral or
any other of the Loan Parties’ or any of their Subsidiaries’ assets are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter;

 

 92 

 

 

9.1.10     Events Relating to Pension Plans and Multiemployer Plans. An ERISA
Event occurs with respect to a Pension Plan which has resulted or could
reasonably be expected to result in liability of Parent or any member of the
ERISA Group under Title IV of ERISA to the Pension Plan or the PBGC in an
aggregate amount in excess of Ten Million Dollars ($10,000,000), or Parent or
any member of the ERISA Group fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, where the
aggregate amount of unamortized withdrawal liability is in excess of Ten Million
Dollars ($10,000,000);

 

9.1.11     Change of Control. A Change of Control shall occur;

 

9.1.12     2010 Note Documents. The Borrowers shall fail to cause the 2010 Note
Documents to be, or fail to deliver evidence that the 2010 Note Documents have
been, terminated, and all outstanding Indebtedness and other obligations
thereunder have been paid and all Liens securing such Indebtedness and other
obligations have been released on or before October 31, 2014; or[Reserved]

 

9.1.13     Relief Proceedings. A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of thirty (30)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party or Subsidiary of a
Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party ceases to
be Solvent or admits in writing its inability to pay its debts as they mature.

 

9.2           Consequences of Event of Default.

 

9.2.1       Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under Sections
9.1.1 [Payments Under Loan Documents] through 9.1.12 [2010 Note Documents9.1.11
[Change of Control] shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrowers, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrowers to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrowers to, and the
Borrowers shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and each
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and

 

 93 

 

 

9.2.2       Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.13 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrowers to the
Lenders hereunder and thereunder shall be automatically and immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived and without further act of or consent by the
Administrative Agent or any Lender; and

 

9.2.3       Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments by
Lenders] is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the Issuing Lender or any such Affiliate or participant to or
for the credit or the account of any Loan Party against any and all of the
Obligations of such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, the Issuing Lender, Affiliate or
participant, irrespective of whether or not such Lender, Issuing Lender,
Affiliate or participant shall have made any demand under this Agreement or any
other Loan Document and although such Obligations of the Borrowers or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the Issuing Lender different from the branch or office holding such
deposit or obligated on such Indebtedness. The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are (i) subject to the provisions of Section 2.1.3 [Certain Limitations]
and Section 5.1.2 [Bifurcation] and (ii) in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Lender
or their respective Affiliates and participants may have. Each Lender and the
Issuing Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and

 

9.2.4       Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2
[Consequences of Event of Default] and until Payment in Full, any and all
proceeds received by the Administrative Agent from any sale or other disposition
of the Collateral, or any part thereof, or the exercise of any other remedy by
the Administrative Agent, shall, subject to the provisions of Section 2.1.3
[Certain Limitations] and Section 5.1.2 [Bifurcation], be applied as follows:

 

(i)          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Lender in its
capacity as such and the Swing Loan Lender in its capacity as such, ratably
among the Administrative Agent, the Issuing Lender and Swing Loan Lender in
proportion to the respective amounts described in this clause First payable to
them;

 

(ii)         Second, to payment of that portion of the Obligations constituting
fees (including, without limitation, Letter of Credit Fees), indemnities and
other amounts (other than principal and interest) payable to the Lenders under
the Loan Documents, including attorney fees, ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them;

 

 94 

 

 

(iii)        Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

(iv)        Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and to the
Administrative Agent for the account of the Issuing Lender to cash collateralize
any undrawn amounts under outstanding Letters of Credit, in proportion to the
respective amounts described in this clause Fourth held by them,

 

(v)         Fifth, to payment of obligations then owing under Lender Provided
Interest Rate Hedges, Lender Provided Commodity Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders
which provide Lender Provided Interest Rate Hedges, Lender Provided Commodity
Hedges, Lender Provided Foreign Currency Hedges, and Other Lender Provided
Financial Service Products, in proportion to the respective amounts described in
this clause Fifth held by them;

 

(vi)        Last, the balance, if any, to the Loan Parties or as required by
Law.

 

Notwithstanding anything to the contrary in this Section 9.2.4 [Application of
Proceeds], no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guaranty Agreement
(including sums received as a result of the exercise of remedies with respect to
such Guaranty Agreement) or from the proceeds of such Non-Qualifying Party’s
Collateral if such Swap Obligations would constitute Excluded Hedge Liabilities;
provided, however, that to the extent possible appropriate adjustments shall be
made with respect to payments and/or the proceeds of Collateral from other Loan
Parties that are Eligible Contract Participants with respect to such Swap
Obligations to preserve the allocation to Obligations otherwise set forth above
in this Section 9.2.4 [Application of Procceeds].

 

10.        THE ADMINISTRATIVE AGENT

 

10.1         Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably appoints PNC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

 95 

 

 

The Administrative Agent shall also act as the Collateral Agent under this
Agreement, the Pledge and Security Agreement and the other Loan Documents, and
each of the Lenders and the Issuing Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and
Issuing Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as Collateral
Agent and any agents or employees appointed by such Administrative Agent
pursuant to this Section for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under this Agreement, the Pledge and
Security Agreement or the other Loan Documents, or for exercising any rights and
remedies thereunder at the direction of such Administrative Agent), shall be
entitled to the benefits of all provisions of this Section 10 [The
Administrative Agent], Section 11 [Miscellaneous] and Section 12 [Joint and
Several Obligations of Borrowers] as if set forth in full herein with respect
thereto. The Collateral Agent is hereby authorized by the Lenders which are a
party to this Agreement to execute and deliver any documents necessary or
appropriate to create rights of pledge governed by the laws of the Netherlands
for the benefit of the Lenders, including, without limitation, the Dutch Pledge
Agreement. Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligation of the Pledgors as will be described in the Parallel
Debt(s) (both as defined in the Dutch Pledge Agreement) including that any
payment received by the Collateral Agent in respect of the Parallel Debt(s) will
be deemed a satisfaction of a pro rata portion of the corresponding amounts of
the Obligations.

 

10.2         Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

10.3         Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

 96 

 

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.4         Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.5         Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 [The Administrative Agent] shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

 97 

 

 

10.6         Resignation. The Administrative Agent or Collateral Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with approval from the Borrowers (so long as no
Event of Default has occurred and is continuing), to appoint a successor, such
approval not to be unreasonably withheld or delayed. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent or
Collateral Agent gives notice of its resignation, then the retiring
Administrative Agent or Collateral Agent may on behalf of the Lenders and the
Issuing Lender, appoint a successor Administrative Agent or Collateral Agent;
provided that if the Administrative Agent or Collateral Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security until such time
as a successor Collateral Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6 [Resignation].
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent or Collateral Agent, and the retiring
Administrative Agent or Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Administrative Agent’s or
Collateral Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Section 10 and Section 11.3 [Expenses; Indemnity; Damage
Waiver] shall continue in effect for the benefit of such retiring Administrative
Agent or Collateral Agent, its respective sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent or Collateral Agent was acting as
Administrative Agent or Collateral Agent, as the case may be. The parties hereto
acknowledge and agree that, for purposes of any right of pledge governed by the
laws of the Netherlands, including, without limitation, the Dutch Pledge
Agreement, any resignation by the Collateral Agent is not effective with respect
to its rights and obligations under the Parallel Debt(s), until such rights and
obligations have been assumed by the successor Collateral Agent. Without
prejudice to the provisions of this Agreement and the other Loan Documents, the
Collateral Agent, as applicable, will reasonably cooperate in the assumption of
its rights and obligations under or in connection with the Parallel Debt(s) by
any such successor and will reasonably cooperate in transferring to such
successor all rights under the Foreign Pledge Agreements to the extent governed
by the laws of the Netherlands.

 

 98 

 

 

If PNC resigns as Administrative Agent under this Section 10.6 [Registration],
PNC shall also resign as an Issuing Lender. Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC as the retiring Issuing Lender and
Administrative Agent and PNC shall be discharged from all of its respective
duties and obligations as Issuing Lender and Administrative Agent under the Loan
Documents, and (ii) issue letters of credit in substitution for the Letters of
Credit issued by PNC, if any, outstanding at the time of such succession or make
other arrangement satisfactory to PNC to effectively assume the obligations of
PNC with respect to such Letters of Credit.

 

10.7         Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.8         No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Syndication Agent, Co-Documentation
Agents or Bookrunner listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

 

10.9         Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) among the
Borrowers and Administrative Agent, as amended from time to time.

 

10.10        Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or Equity Interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

 

10.11       No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

 99 

 

 

10.12       Administrative Agent May File Proofs of Claim. In case of the
pendency of any Relief Proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or Reimbursement
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Section 2.3 [Facility Fees], Section 2.9.2 [Letter of
Credit Fees] and Section 11.3 [Expenses; Indemnity; Damages Waiver]) allowed in
such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.3
[Facility Fees] and Section 11.3 [Expenses; Indemnity; Damages Waiver].

 

11.        MISCELLANEOUS

 

11.1         Modifications, Amendments or Waivers. With the written consent of
the Required Lenders, the Administrative Agent, acting on behalf of all the
Lenders, and the Borrowers, on behalf of the Loan Parties, may from time to time
enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made which will:

 

 100 

 

 

11.1.1     Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;

 

11.1.2     Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Facility Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Facility Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;

 

11.1.3     Release of Collateral or Guarantor. Except for sales of assets
permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries], release all
or substantially all of the Collateral or any Guarantor from its Obligations
under the Guaranty Agreement without the consent of all Lenders (other than
Defaulting Lenders); or

 

11.1.4     Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders],
Section 10.3 [Exculpatory Provisions] or Section 5.3 [Sharing of Payments by
Lenders], Section 9.2.4 [Application of Proceeds] or this Section 11.1
[Modifications, Amendments or Waivers], alter any provision regarding the pro
rata treatment of the Lenders or requiring all Lenders to authorize the taking
of any action or reduce any percentage specified in the definition of Required
Lenders, in each case without the consent of all of the Lenders;

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 [Increase of Commitment] through
11.1.4 [Miscellaneous] above, the consent of the Required Lenders is obtained
but the consent of one or more of such other Lenders whose consent is required
is not obtained (each a “Non-Consenting Lender”), then the Borrowers shall have
the right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender]. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

 101 

 

 

Notwithstanding any provision to the contrary contained in this Section 11.1
[Modifications, Amendments or Waivers] the Administrative Agent, acting for
itself and on behalf of all Lenders, and the Parent, acting on behalf of the
Loan Parties, shall be permitted to amend or change any provision of any Loan
Document or grant a written consent thereunder (and such amendment or consent,
as the case may be, shall become effective to bind all parties without any
further action or consent of any other party to any Loan Document, including,
without limitation, any Lender) (a) in connection with a Non-Material
Transaction, or (b) if the Administrative Agent and the Borrowers shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Each Borrower does hereby designate
Parent as its representative and agent, and Parent hereby accepts such
appointment, for the purposes of entering into any such amendment or consent as
set forth in the immediately preceding sentence, and the Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying upon,
any such amendment or consent executed and delivered by Parent on behalf of any
Loan Party.

 

11.2         No Implied Waivers; Cumulative Remedies. No course of dealing and
no delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.

 

11.3         Expenses; Indemnity; Damage Waiver.

 

11.3.1     Costs and Expenses. The Borrowers shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties.

 

 102 

 

 

11.3.2     Indemnification by the Borrowers. Each Domestic Borrower (on a joint
and several basis for itself and all other Loan Parties) and the Foreign
Borrower (solely as to itself) shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) breach of representations, warranties or covenants of any Loan
Party under the Loan Documents, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 11.3.2[Indemnification by the Borrowers] shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

11.3.3     Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under Sections 11.3.1
[Costs and Expenses] or 11.3.2 [Indemnification by the Borrowers] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

 

11.3.4     Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, no Borrower shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrowers] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

 103 

 

 

11.3.5     Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.

 

11.4         Holidays. Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

 

11.5         Notices; Effectiveness; Electronic Communication.

 

11.5.1     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 

11.5.2     Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

 104 

 

 

11.5.3     Change of Address, Etc. Any party hereto may change its address,
e-mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

11.6         Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

11.7         Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrowers
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

 

11.8         Successors and Assigns.

 

11.8.1     Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

 105 

 

 

11.8.2     Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)         in any case not described in clause (i)(A) of this Section 11.8.2
[Assignments by Lenders], the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption Agreement, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:

 

(A)         the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

(B)         the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding).

 

(iv)        Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire provided by the Administrative Agent.

 

 106 

 

 

(v)         No Assignment to Borrowers. No such assignment shall be made to any
Borrower or any of such Borrower’s Affiliates or Subsidiaries.

 

(vi)        No Assignment to Natural Persons, etc.. No such assignment shall be
made to a natural person(A) a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person), (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof or (C) a Sanctioned Person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 [Assignments by Lenders] shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.8.4 [Participations].

 

11.8.3     Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

11.8.4     Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than (A) a natural person or(or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person), (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Participant hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof, (C) a Sanctioned Person or (D) any Borrower or
any of such Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders, and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

 107 

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant. Each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] 5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes]
(subject to the requirements and limitations therein, including the requirements
under Section 5.9.7 [Status of Lenders] (it being understood that the
documentation required under Section 5.9.7 [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2
[Assignments by Lenders]; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.6.2 [Replacement of a Lender] and Section
5.6.3 [Designation of a Different Lending Office] as if it were an assignee
under Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of Different Lending Office] with respect
to any Participant. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.2.3 [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.3
[Sharing of Payments by Lenders] as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

11.8.5     Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

 108 

 

 

11.9         Confidentiality.

 

11.9.1     General. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

11.9.2     Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to a Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

 

11.10         Counterparts; Integration; Effectiveness.

 

11.10.1         Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

 109 

 

 

11.11         CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

11.11.1         Governing Law. This Agreement shall be deemed to be a contract
under and construed in accordance with the Laws of the State of New York without
regard to its conflict of laws principles. Each standby Letter of Credit issued
under this Agreement shall be subject either to the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (“UCP”) or
the rules of the International Standby Practices (ICC Publication Number 590)
(“ISP98”), as determined by the Issuing Lender, and each trade Letter of Credit
shall be subject to UCP, and in each case to the extent not inconsistent
therewith, the Laws of the State of New York without regard to its conflict of
laws principles.

 

11.11.2         SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, ANY ISSUING LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

11.11.3         WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.

 

 110 

 

 

11.11.4         SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

WITHOUT LIMITING THE TERMS OR EFFECTIVENESS OF ANY OF THE PRECEDING PROVISIONS
OF THIS SECTION 11.11.4, THE FOREIGN BORROWER HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS THE PARENT, AT ITS ADDRESS FROM TIME TO TIME SET FORTH ON
SCHEDULE 1.1(B), AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMON, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN
ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND
AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE FOREIGN BORROWER AGREES TO
DESIGNATE A NEW DESIGNEE, APPOINT AND AGENT IN THE UNITED STATES OF AMERICA ON
THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

 

11.11.5         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.12         USA Patriot Act Notice. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Loan Parties that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.

 

 111 

 

 

11.13       Obligations of Domestic Loan Parties. Notwithstanding anything to
the contrary in this Agreement, none of the assets of the Foreign Borrower or
any CFC, and each of their Subsidiaries, shall serve directly or indirectly as
security for the Obligations of the Domestic Loan Parties within the meaning of
Section 1.956-2(c)(2) of the United States Treasury Regulations.

 

11.14       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(ii)         the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 112 

 

 

11.15         No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers and each other Loan Party acknowledge and agree, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent and any
Affiliate thereof, any Arranger and the Lenders are arm’s-length commercial
transactions between the Borrowers, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and, as applicable,
its Affiliates, any Arranger and, as applicable, its Affiliates, and the Lenders
and their Affiliates (collectively, solely for purposes of this Section, the
“Lenders”), on the other hand, (ii) each of the Borrowers and the other Loan
Parties have consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrowers and each other
Loan Party are capable of evaluating, and understand and accept, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b)(i) the Administrative Agent, any Arranger (and their
respective Affiliates) and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for any Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) none of the Administrative Agent, any Arranger, any of
their respective Affiliates or any Lender has any obligation to the Borrowers,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, any
Arranger, any of their respective Affiliates and the Lenders may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, any Arranger, any of their respective Affiliates nor
any Lender has any obligation to disclose any of such interests to the
Borrowers, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each Borrower and each other Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, any Arranger, any of their respective Affiliates or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transactions contemplated hereby.

 

12.        JOINT AND SEVERAL OBLIGATIONS OF BORROWERS.

 

12.1         Joint and Several Obligations. By signing this Agreement, each
Borrower agrees that it is liable, jointly and severally with the other
Borrowers, for the payment of the Notes and all Obligations of the Borrowers
under this Agreement and the other Loan Documents, and that the Administrative
Agent and any Lender can enforce such Obligations against any Borrower, in such
Administrative Agent’s or such Lender’s sole and unlimited discretion (but
subject to the provisions of this Agreement and the other Loan Documents).

 

12.2         Rights to Administer Credit. The Administrative Agent and the
Lenders, either directly or through the Administrative Agent, and each Borrower
may at any time and from time to time, without the consent of, or notice to, the
other Borrowers, without incurring responsibility to the other Borrowers, and
without affecting, impairing or releasing any of the Obligations of the other
Borrowers hereunder:

 

12.2.1     alter, change, modify, extend, release, renew, cancel, supplement or
amend in any manner the Loan Documents, and the Borrowers’ joint and several
liability shall continue to apply after giving effect to any such alteration,
change, modification, extension, release, renewal, cancellation, supplement or
amendment;

 

12.2.2     sell, exchange, surrender, realize upon, release (with or without
consideration) or otherwise deal with in any manner and in any order any
property of any Person mortgaged to the Administrative Agent or the Lenders or
otherwise securing the Borrowers’ joint and several liability, or otherwise
providing recourse to the Administrative Agent or the Lenders with respect
thereto;

 

12.2.3     exercise or refrain from exercising any rights against a Borrower or
others with respect to the Borrowers’ joint and several liability, or otherwise
act or refrain from acting;

 

 113 

 

 

12.2.4     settle or compromise any Borrower’s joint and several liability, any
security therefor or other recourse with respect thereto, or subordinate the
payment or performance of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to any creditor of any Borrower,
including without limitation, the Administrative Agent, any Lender and any
Borrower;

 

12.2.5     apply any sums received by the Administrative Agent or by any Lender
from any source in respect of any liabilities of any Borrower to the
Administrative Agent or any Lender to any of such liabilities, regardless of
whether the Notes remain unpaid;

 

12.2.6     fail to set off or release, in whole or in part, any balance of any
account or any credit on its books in favor of any Borrower, or of any other
Person, and extend credit in any manner whatsoever to any Borrower, and
generally deal with any Borrower and any security for the Borrowers’ joint and
several liability or any recourse with respect thereto as the Administrative
Agent or any Lender may see fit; and

 

12.2.7     consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Loan Document, including, without limitation,
any agreement providing Collateral for the payment of the Borrowers’ joint and
several liability or any other indebtedness of the Borrowers to the Lenders.

 

12.3         Primary Obligation.No invalidity, irregularity or unenforceability
of all or any part of the Borrowers’ joint and several liability or of any
security therefor or other recourse with respect thereto shall affect, impair or
be a defense to the other Borrowers’ joint and several liability, and all
Obligations under this Agreement and the Loan Documents are primary Obligations
of each Borrower.

 

12.4         Payments Recovered From Lender. If any payment received by the
Administrative Agent or any Lender and applied to the Obligations is
subsequently set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of a Borrower or any other obligor), the Obligations to which
such payment was applied shall be deemed to have continued in existence,
notwithstanding such application, and each Borrower shall be jointly and
severally liable for such Obligations as fully as if such application had never
been made. References in this Agreement to amounts “paid” or to “paid in full”
(or terms of like import) refer to payments that cannot be set aside, recovered,
rescinded or required to be returned for any reason.

 

12.5         No Release. Until the Notes and all other Obligations under the
Loan Documents have been paid in full and each and every one of the covenants
and agreements of this Agreement are fully performed, the Obligations of each
Borrower hereunder shall not be released, in whole or in part, by any action or
thing (other than irrevocable payment in full) which might, but for this
provision of this Agreement, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, extension, modification,
forbearance or delay or other act or omission of the Administrative Agent or any
Lender or its failure to proceed promptly or otherwise, or by reason of any
action taken or omitted by the Administrative Agent or any Lender whether or not
such action or failure to act varies or increases the risk of, or affects the
rights or remedies of, any Borrower, nor shall any modification of any of the
Notes or other Loan Documents or release of any security therefor by operation
of Law or by the action of any third party affect in any way the Obligations of
any Borrower hereunder, and each Borrower hereby expressly waives and surrenders
any defense to its liability hereunder based upon any of the foregoing acts,
omissions, things, agreements or waivers of any of them. No Borrower shall be
exonerated with respect to its liabilities under this Agreement by any act or
thing except irrevocable payment and performance of the Obligations, it being
the purpose and intent of this Agreement that the Obligations constitute the
direct and primary Obligations of each Borrower and that the covenants,
agreements and all Obligations of each Borrower hereunder be absolute,
unconditional and irrevocable.

 

 114 

 

 

12.6         Actions Not Required. Each Borrower hereby waives any and all right
to cause a marshalling of the other Borrowers’ assets or any other action by any
court or other governmental body with respect thereto insofar as the rights of
the Administrative Agent and the Lenders hereunder are concerned or to cause the
Administrative Agent or the Lenders to proceed against any security for the
Borrowers’ joint and several liability or any other recourse which the
Administrative Agent or the Lenders may have with respect thereto, and further
waives any and all requirements that the Administrative Agent or the Lenders
institute any action or proceeding at Law or in equity against the other
Borrowers or any other Person, or with respect to this Agreement, the Loan
Documents, or any Collateral for the Borrowers’ joint and several liability, as
a condition precedent to making demand on, or bringing an action or obtaining
and/or enforcing a judgment against, each Borrower. Each Borrower further waives
any requirement that the Administrative Agent or the Lenders seek performance by
the other Borrowers or any other Person, of any Obligation under this Agreement,
the Loan Documents or any Collateral for the Borrowers’ joint and several
liability as a condition precedent to making a demand on, or bringing any action
or obtaining and/or enforcing a judgment against, any Borrower. No Borrower
shall have any right of setoff against the Administrative Agent or any Lender
with respect to any of its Obligations hereunder. Any remedy or right hereby
granted which shall be found to be unenforceable as to any Person or under any
circumstance, for any reason, shall in no way limit or prevent the enforcement
of such remedy or right as to any other Person or circumstance, nor shall such
unenforceability limit or prevent enforcement of any other remedy or right
hereby granted.

 

12.7         Deficiencies. Each Borrower specifically agrees that in the event
of a foreclosure or other exercise of remedies under a Collateral Document held
by the Administrative Agent or any Lender that secures any part or all of the
Borrowers’ joint and several liability, and in the event of a deficiency
resulting therefrom, each Borrower shall be, and hereby is expressly made,
liable to the Administrative Agent and the Lenders for the full amount of such
deficiency notwithstanding any other provision of this Agreement or provision of
such agreement, any document or documents evidencing the indebtedness secured by
such agreement or any other document or any provision of applicable Law which
might otherwise prevent the Administrative Agent or any Lender from enforcing
and/or collecting such deficiency. Each Borrower hereby waives any right to
notice of a foreclosure under any Collateral Document, for the benefit of the
Secured Parties (as defined in the Pledge and Security Agreement), by the other
Borrowers which secures any part or all of the Borrowers’ joint and several
liability.

 

 115 

 

 

12.8         Borrower Bankruptcy. Each Borrower expressly agrees that its
liability and Obligations under the Notes, this Agreement and the other Loan
Documents shall not in any way be affected by the institution by or against the
other Borrowers or any other Person or entity of any Insolvency Proceeding, or
any action taken or not taken by the Administrative Agent or the Lenders in
connection therewith, and that any discharge of any Borrower’s joint and several
liability pursuant to any such Insolvency Proceeding shall not discharge or
otherwise affect in any way the Obligations of the other Borrowers under the
Notes, this Agreement and any other Loan Document, and that upon or at any time
after the institution of any of the above actions, at the Administrative Agent’s
or the Lenders’ sole discretion, the Borrowers’ joint and several Obligations
shall be enforceable against any Borrower that is not itself the subject of such
proceedings. Each Borrower expressly waives any right to argue that the
Administrative Agent’s or the Lenders’ enforcement of any remedies against that
Borrower is stayed by reason of the pendency of any such proceedings against the
other Borrowers.

 

12.9         Limited Subrogation. Notwithstanding any payment or payments made
by any Borrower hereunder or any setoff or application of funds of any Borrower
by the Administrative Agent or any Lender, until 731 days after the Obligations
have been irrevocably paid in full, such Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the other Borrowers or any Guarantor or any Collateral or Guaranty or
right of offset held by the Administrative Agent or any Lender for the payment
of the Obligations, nor shall such Borrower seek or be entitled to seek any
contribution or reimbursement from the other Borrowers or any Guarantor in
respect of payments made by such Borrower hereunder. If any amount shall be paid
to a Borrower on account of such subrogation rights at any time when all of the
Obligations shall not have been irrevocably paid in full, such amount shall be
held by such Borrower in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Borrower and shall, forthwith upon receipt
by such Borrower, be turned over to the Administrative Agent in the exact form
received by such Borrower (duly indorsed by such Borrower to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent and the Lenders may
determine.

 

12.10        Borrowers’ Financial Condition. Each Borrower is familiar with the
financial condition of the other Borrowers, and each Borrower has executed and
delivered this Agreement and the other Loan Documents based on that Borrower’s
own judgment and not in reliance upon any statement or representation of the
Administrative Agent or any Lender. Neither the Administrative Agent nor the
Lenders shall have any obligation to provide any Borrower with any advice
whatsoever or to inform any Borrower at any time of the Administrative Agent’s
or the Lenders’ actions, evaluations or conclusions on the financial condition
or any other matter concerning any Borrower.

 

12.11        Relationship of Borrowers. Each Borrower represents that such
Borrower and its business operations receive mutual support and other benefits
from the other Borrowers and its Subsidiaries, and it expects to derive benefits
from the extension of credit accommodations to each other Borrower by the
Lenders and finds it advantageous, desirable and in its best interests to
execute and deliver this Agreement and the Notes to the Lenders.

 

12.12         Limitations.

 

12.12.1         If the Obligations of a Borrower would be held or determined by
a court or tribunal having competent jurisdiction to be void, invalid or
unenforceable on account of the amount of its aggregate liability under this
Agreement, the Notes or the other Loan Documents, then, notwithstanding any
other provision of this Agreement, the Notes or the other Loan Documents to the
contrary, the aggregate amount of the liability of such Loan Party under this
Agreement, the Notes and the other Loan Documents shall, without any further
action by such Borrower, the Lenders, the Administrative Agent, the Issuing
Lender or any other Person, be automatically limited and reduced to an amount
which is valid and enforceable.

 

 116 

 

 

12.12.2         Without limiting the generality of Section 12.12.1 above, each
Borrower and the Administrative Agent, each Issuing Lender and each Lender,
hereby confirms that it is the intention of all such parties that none of this
Agreement, the Notes or any other Loan Document constitute a fraudulent transfer
or conveyance under the federal Bankruptcy Code, the Uniform Fraudulent
Conveyances Act, the Uniform Fraudulent Transfer Act or similar state statute
applicable to this Agreement and the other Loan Documents. Therefore, such
parties agree that the Obligations of a Borrower shall be limited to such
maximum amount as will, after giving effect to such maximum amount and other
contingent and fixed liabilities of such Borrower that are relevant under such
Laws, and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of the other Borrowers and
any other obligor, result in the Obligations not constituting a fraudulent
transfer or conveyance.

 

12.12.3         Notwithstanding anything to the contrary contained in the
foregoing, the provisions of this Section 12 shall be subject at all times to
Section 2.1.3 [Certain Limitations], Section 5.1.2 [Bifurcation] and Section
11.13 [Obligations of Domestic Loan Parties].

 

[The remainder of this page is intentionally left blank.]

 

 117 

 

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

ATTEST:BORROWERS:

 

  STONERIDGE, INC.         By:     Name: George E. Strickler   Title: Executive
Vice President, Chief     Financial Officer and Treasurer       STONERIDGE
ELECTRONICS, INC.         By:     Name: George E. Strickler   Title: Vice
President and Treasurer       STONERIDGE CONTROL DEVICES, INC.         By:    
Name: George E. Strickler   Title: Vice President and Treasurer       STONERIDGE
ELECTRONICS AB         By:     Name: Peter Kruk   Title: Managing Director

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent, a Lender, Issuing Lender and
Swing Loan Lender         By:           Name: Joseph G. Moran       Title:
Senior Vice President

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as an Issuing
Lender and a Lender         By:           Name:           Title:  

 

 

 

 

  COMPASS BANK, as a Lender         By:           Name:           Title:  

 

 

 

 

  CITIZENS BANK, NATIONAL
ASSOCIATION, as a Lender         By:           Name:           Title:  

 

 

 

 

  THE HUNTINGTON NATIONAL BANK, as a
Lender         By:           Name:           Title:  

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a
Lender         By:           Name:           Title:  

 

 

 

 

  BMO HARRIS BANK, N.A., as a Lender         By:           Name:          
Title:  

 

 

 

 

  FIRST NIAGARA BANK, N.A., as a Lender         By:           Name:          
Title:  

 

 

 

  

  FIRST COMMONWEALTH BANK, as a Lender         By:           Name:          
Title:  

 



 

 

 

SCHEDULE 1.1(A)

 

PRICING GRID—

 

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

 

 

Level  Leverage
Ratio  Facility
Fee   Letter of Credit
Fee   Revolving
Credit Base
Rate Spread   Revolving
Credit LIBOR
Rate Spread  I  Less than 1.00 to 1.00   0.20%   1.05%   0.05%   1.05% II 
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00   0.25% 
 1.25%   0.25%   1.25% III  Greater than or equal to 1.50 to 1.00 but less than
2.00 to 1.00   0.30%   1.45%   0.45%   1.45% IV  Greater than or equal to 2.00
to 1.00 but less than 2.50 to 1.00   0.35%   1.65%   0.65%   1.65% V  Greater
than or equal to 2.50 to 1.00   0.35%   1.90%   0.90%   1.90%

 

For purposes of determining the Applicable Margin, the Applicable Facility Fee
Rate and the Applicable Letter of Credit Fee Rate:

 

(a)          The Applicable Margin, the Applicable Facility Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined on the Closing Date
based on the Leverage Ratio computed on such date pursuant to a Compliance
Certificate to be delivered on the Closing Date.

 

(b)          The Applicable Margin, the Applicable Facility Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio as of
such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Facility Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of Parent]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3 [Certificate of
Parent], then the rates in Level V shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered; and the rates in Level V shall apply upon and during
the continuance of any other Event of Default.

 

 

 

 

(c)          If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Borrowers or the
Lenders determine that (i) the Leverage Ratio as calculated by the Borrowers as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default]. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

 Page 2 of 2 

 

 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

 

Lender

  Amount of Commitment
for Revolving Credit
Loans   Ratable Share  Name: PNC Bank, National Association
Address: 1900 East Ninth Street
Cleveland, Ohio 44114
Attention: Trina Barkley
Telephone: (412) 768-0423
Telecopy: (412) 705-2400  $60,000,000.00    20.000000000%             Name:
JPMorgan Chase Bank, N.A.
Address: 50 S. Main St. Floor 2
Akron, Ohio 44308
Attention: Andrea Booth
Telephone: (330) 972-1806
Telecopy: (330) 972-1965  $60,000,000.00    20.000000000%             Name:
Compass Bank
Address: 159 Crocker Park Blvd.
Westlake, Ohio 44145
Attention: Sandy Centa
Telephone: (440)570-0841
Telecopy: (440) 414-0706  $40,000,000.00    13.333333333%             Name:
Citizens Bank, National Association
Address: 71 S. Wacker Drive
Chicago, Illinois 60606
Attention: Lisa Garling
Telephone: (312) 777-3610
Telecopy: (312) 777-4003  $40,000,000.00    13.333333333%             Name: The
Huntington National Bank
Address: 125 South Wacker Dr. Suite 2840
Chicago, Illinois 60606
Attention: Lori Cummins-Meyer
Telephone: (312) 762-2173
Telecopy: (877) 274-8593  $25,000,000.00    8.333333333%

 

 Page 1 of 4 

 

 

Lender  Amount of Commitment
for Revolving Credit
Loans   Ratable Share 

Name: U.S. Bank National Association
Address: 425 Walnut Street

Cincinnati, Ohio 45202
Attention: Michael E. TemnickPatrick H. McGraw
Telephone: (513) 632-41333032
Telecopy: (513) 632-48942068

  $25,000,000.00    8.333333333%            

Name: BMO Harris Bank, N.A.
Address: 135 N. Pennsylvania St. 9th Floor

Indianapolis, Indiana 46204
Attention: Betsey Phillips
Telephone: (317) 269-1291
Telecopy: (317) 269-2169

  $20,000,000.00    6.666666667%            

Name: First Niagara Bank, N.A.
Address: 726 Exchange Street 9th Floor

Buffalo, New York 14210
Attention: Agent Banking
Telephone: (716) 819-5790
Telecopy: (716) 819-5156

  $20,000,000.00    6.666666667%             Name: First Commonwealth Bank
Address: 437 Grant Street
Frick Building, Suite 1600
Pittsburgh, Pennsylvania 15219
Attention: Stephen J. Orban
Telephone: (412) 690-2212
Telecopy: (412) 690-2206  $10,000,000.00    3.333333333%             Total 
$300,000,000.00    100.00%

 

 Page 2 of 4 

 

 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Borrowers and Guarantors:

 

ADMINISTRATIVE AGENT

 

PNC Bank, National Association

Address: 1900 East Ninth Street

Cleveland, Ohio 44114

Attention: Trina Barkley
Telephone: (412) 768-0423
Telecopy: (412) 705-2400

 

With a Copy To:

Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:          Agency Services
Telephone:        (412) 768-0423
Telecopy:          (412) 762-8672

 

BORROWERS:

 

Stoneridge, Inc.

Stoneridge Electronics, Inc.

Stoneridge Control Devices, Inc.

9400 East Market Street

Warren

 



Prior to December 1, 2016 (or such later date as the Borrowers shall have
advised the Administrative Agent in a written notice pursuant to Section 11.5):

 

Stoneridge, Inc.

Stoneridge Electronics, Inc.

Stoneridge Control Devices, Inc.

9400 East Market Street

Warren, Ohio 44484
Attention: George E. Strickler

Telephone: (330) 856-2443

Telecopy: (330) 856-3618 

After December 1, 2016 (or such later date as the Borrowers shall have advised
the Administrative Agent in a written notice pursuant to Section 11.5):

 

 

 Page 3 of 4 

 

 



Stoneridge, Inc.

Stoneridge Electronics, Inc.

Stoneridge Control Devices, Inc.

39675 MacKenzie Drive

Suite 400

Novi, Michigan 48377
Attention: George E. Strickler

Telephone: (___)___-___

Telecopy: (___)___-___

 



 

With a Copy to:

Tucker Ellis LLP

950 Main Avenue, Suite 1100

Cleveland, Ohio 44484
44113-7213

Attention: George E. Strickler

Robert Loesch, Esq.

Telephone: (330) 856-2443

216) 696-5916

 

Telecopy: (330) 856-3618216) 216-592-5009

 

Stoneridge Electronics AB

Nåsvägen 38

S-167 75 Bromma

Sweden

Attention: Peter Kruk

Telephone: +46 10 4822800

Telecopy: +46 10 4822801

 

With a copycopies to:

Stoneridge, Inc. – as set forth above

9400 East Market Street

Warren, Ohio 44484
Attention: George E. Strickler

Telephone: (330) 856-2443

 

Tucker Ellis LLP – as set forth above

Telecopy: (330) 856-3618

 

 

 Page 4 of 4 

 

 

SCHEDULE 7.1.1

 

OPINIONS OF COUNSEL

 

All opinions should be dated as of the Closing Date and should be addressed to
the Administrative Agent, Collateral Agent and Lenders. The reliance paragraph
should allow opinion reliance by successors and assigns.

 

1.Valid existence and good standing.

 

2.Power and authority.

 

3.Due authorization.

 

4.Execution and delivery.

 

5.Enforceability.

 

6.No conflict with organizational documents, laws, orders or material agreements

 

7.No approvals.

 

8.Continued attachment and perfection of security interests.

 

9.Investment Company Act.

 

10.Margin Regulations.

 

11.Confirmation of no litigation.

 

  1  

 

 

SCHEDULE 8.1.3

 

INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL

 

COVENANTS:

 

At the request of the Administrative Agent, the Loan Parties shall deliver to
the Collateral Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate, and (y) from time
to time a summary schedule indicating all insurance then in force with respect
to each of the Loan Parties. Such policies of insurance shall contain special
endorsements which include the provisions set forth below or are otherwise in
form acceptable to the Collateral Agent in its discretion. The applicable Loan
Parties shall notify the Collateral Agent promptly of any occurrence causing a
material loss or decline in value of the Collateral and the estimated (or
actual, if available) amount of such loss or decline. Any monies received by the
Administrative Agent or Collateral Agent constituting insurance proceeds may, at
the option of the Administrative Agent, (i) in the case of property insurance
proceeds received during the existence of an Event of Default, be applied by the
Administrative Agent to the payment of the Obligations in accordance with the
terms of the Credit Agreement, (ii) for losses of less than Five Million Dollars
($5,000,000) received at such time as no Event of Default or Potential Default
exists, be disbursed by the Administrative Agent to the applicable Loan Parties,
and (iii) for losses equal to or greater than Five Million Dollars ($5,000,000)
received at such time as no Event of Default or Potential Default exists, be
disbursed by the Administrative Agent to the applicable Loan Parties on such
terms as are deemed appropriate by the Administrative Agent for the repair,
restoration and/or replacement of Collateral and other property in respect of
which such proceeds were received.

 

ENDORSEMENT:

 

(i) specify the Collateral Agent as an additional insured and lender loss payee
as its interests may appear,

 

(ii) with respect to all property insurance policies, provide that the interest
of the Lenders shall be insured regardless of any breach or violation by the
applicable Loan Parties of any warranties, declarations or conditions contained
in such policies or any action or inaction of the applicable Loan Parties or
others insured under such policies, except that the insurer shall not be
obligated to maintain the insurance if cancelled pursuant and subject to clause
(v) below,

 

(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,

 

 

 

 

(iv) provide that any and all rights of subrogation which the insurers may have
or acquire against the Loan Parties shall be, at all times and in all respects,
junior and subordinate to the prior Payment In Full of the Indebtedness
hereunder and that no insurer shall exercise or assert any right of subrogation
until such time as the Indebtedness hereunder has been Paid In Full and the
Commitments have terminated,

 

(v) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until (a) with
respect to a cancellation or change by reason of a failure to pay premium, at
least ten (10) days after receipt by the Collateral Agent of written notice of
such cancellation or change and (b) with respect to any other reason, at least
thirty (30) days after receipt by the Collateral Agent of written notice of such
cancellation or change,

 

(vi) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and

 

(vii) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.SCHEDULE 8.1.12

 

POST-CLOSING MATTERS

 

The applicable Loan Parties shall deliver to the Administrative Agent as soon as
possible, and in any event within the time periods (unless extended by the
Administrative Agent in its sole discretion) specified below, the following,
each in form and substance satisfactory to the Administrative Agent:

 

1.          No later than 3 Business Days following the termination of the 2010
Note Documents, the Collateral Agent shall have received all original
certificates evidencing any Equity Interests pledged pursuant to the Pledge and
Security Agreement, together with duly executed in blank, undated stock powers
attached thereto.

 

2.          No later than 10 Business Days following the termination of the 2010
Note Documents, the Loan Parties shall have provided each Foreign Pledge
Agreement signed by an Authorized Officer or appropriate signatory and all other
documents and deliveries (including, without limitation, legal opinions)
required to be delivered pursuant to or in connection with each Foreign Pledge
Agreement.

 

3.          The Loan Parties shall comply with the requirements of Section
4.3(c) of the Pledge and Security Agreement within the time period set forth
therein.

 

4.          No later than December 12, 2014, the Domestic Loan Parties have used
commercially reasonable efforts to obtain an executed landlord’s waiver or other
lien waiver agreement from the lessor, warehouse operator or other applicable
Person for each leased Collateral location as required under the Pledge and
Security Agreement or Section 8.1.11 [Landlord Waivers] hereof.

 

 

 

 

EXHIBIT 5.9.7(A)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 12, 2014,
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stoneridge, Inc., Stoneridge Electronics, Inc., Stoneridge
Control Devices, Inc., Stoneridge Electronics AB, as borrowers, those affiliates
party thereto as guarantors, PNC Bank, National Association, as Administrative
Agent, Issuing Lender and Swing Loan Lender, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

  By:     Name:     Title:  

 

 

 

 

Date: ________ __, 20[ ]EXHIBIT 5.9.7(B)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 12, 2014,
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stoneridge, Inc., Stoneridge Electronics, Inc., Stoneridge
Control Devices, Inc., Stoneridge Electronics AB, as borrowers, those affiliates
party thereto as guarantors, PNC Bank, National Association, as Administrative
Agent, Issuing Lender and Swing Loan Lender, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

  By:     Name:     Title:  

 

 

 

 

Date: ________ __, 20[ ]EXHIBIT 5.9.7(C)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 12, 2014,
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stoneridge, Inc., Stoneridge Electronics, Inc., Stoneridge
Control Devices, Inc., Stoneridge Electronics AB, as borrowers, those affiliates
party thereto as guarantors, PNC Bank, National Association, as Administrative
Agent, Issuing Lender and Swing Loan Lender, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

  By:     Name:     Title:  

 

 

 

 

Date: ________ __, 20[ ]EXHIBIT 5.9.7(D)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 12, 2014,
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stoneridge, Inc., Stoneridge Electronics, Inc., Stoneridge
Control Devices, Inc., Stoneridge Electronics AB, as borrowers, those affiliates
party thereto as guarantors, PNC Bank, National Association, as Administrative
Agent, Issuing Lender and Swing Loan Lender, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

  By:     Name:     Title:  

Date: ________ __, 20[ ]

 

 

 

Exhibit B

 

 



Execution VersionCOMPOSITE VERSION

 

THIS PLEDGE AND SECURITY AGREEMENT is subject to the terms and provisions of the
Intercreditor Agreement, dated as October 4, 2010 (as such agreement may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among PNC Bank, National
Association, as collateral agent for the ABL Claimholders referred to therein
(the “Collateral Agent”), The Bank of New York Mellon Trust Company, N.A., as
collateral agent for the Notes Claimholders referred to therein, Stoneridge,
Inc. and the other Grantors (as defined below).

 

EXHIBIT 1.1(S)

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this “Security
Agreement”) is entered into as of September 12, 2014 by and among Stoneridge,
Inc., an Ohio corporation (the “Company”), Stoneridge Electronics, Inc., a Texas
corporation, Stoneridge Control Devices, Inc., a Massachusetts corporation, and
the other Persons listed on the signature pages hereof (each, including the
Company, a “Grantor”, and collectively, the “Grantors”), and PNC Bank, National
Association, in its capacity as Collateral Agent for the Administrative Agent,
the Lenders and the Issuing Lender (as defined in the Credit Agreement)
(collectively, the “Secured Parties”).

 

PRELIMINARY STATEMENT

 

Pursuant to the Credit Agreement (as defined below) the Lenders and the Issuing
Lender have made loans and other financial accommodations to the Company and
certain of the Grantors. Each Grantor is entering into this Security Agreement
in order to induce the Lenders and the Issuing Lender to continue to make loans
and other financial accommodations to the Company and certain of the Grantors
and to secure the Obligations.

 

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Secured
Parties, hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1.          Terms Defined in the Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

 

1.2.          Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

 

1.3.          Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the preamble and in the
Preliminary Statement, the following terms shall have the following meanings:

 

“Additional Grantor” has the meaning set forth in Section 8.16.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

 

 

  

“Collateral” has the meaning set forth in Article II.

 

“Collateral Agent” has the meaning set forth in the preamble hereto.

 

“Controlled Deposit Account” means a Deposit Account that is subject to a
Deposit Account Control Agreement.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of September 12, 2014, by and among the Grantors, as borrowers or guarantors
thereunder, the financial institutions which are or become parties thereto, as
lenders thereunder, and PNC Bank, National Association, as a lender, an issuer
of letters of credit, and the agent for such lenders, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among any Grantor, a banking
institution holding such Grantor’s funds, and the Collateral Agent with respect
to collection and control of all deposits and balances held in a deposit account
maintained by any Grantor with such banking institution.

 

“Discharge of Notes Obligations” has the meaning set forth in the Intercreditor
Agreement.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Excluded Collateral” has the meaning set forth in Article II.

 

“Excluded Deposit Accounts” means, with respect to any Grantor, (a) deposit
and/or securities accounts the balance of which consists exclusively of (i)
withheld income taxes and federal, state or local employment taxes in such
amounts as are required to be paid to the IRS or state or local government
agencies within the following two months with respect to employees of any of the
Grantors, (ii) amounts required to be paid over to an employee benefit plan
pursuant to United States Department of Labor Reg. Sec. 2510.3-102 on behalf of
or for the benefit of employees of one or more Grantors, (b) all segregated
deposit and/or securities accounts established as and constituting (and the
balance of which consists solely of funds set aside in connection with) taxes
accounts, payroll accounts and trust accounts, (c) accounts maintained outside
of the United States, (d) accounts that are at all times maintained on a “zero
balance” basis in the ordinary course of business.

 

“Excluded Payments” has the meaning set forth in Section 4.5(d)(iii).

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

  2  

 

  

“Foreign Subsidiary Voting Stock” means the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of any Foreign Subsidiary.

 

“Grantor” has the meaning set forth in the preamble hereto.

 

“Infringe” has the meaning set forth in Section 3.6(c).

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Patents, the Trademarks and the Licenses,
goodwill and all rights to sue at law or in equity for any Infringement thereof,
including the right to receive all proceeds and damages therefrom.

 

“Intercreditor Agreement” has the meaning set forth in the legend hereto.

 

“Investment Property” means the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

 

“Issuer” means any issuer of any Investment Property.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present and future breaches thereof.

 

“Notes Agent” means The Bank of New York Mellon Trust Company, N.A., as
collateral agent for the Notes Claimholders under the 2010 Note Documents.

 

“Notes Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted
pursuant to the 2010 Note Documents.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all patents and patent applications, (b) all
inventions and improvements described and claimed therein, (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof, (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof, (e)
all rights to sue for past, present and future infringements thereof and (f) all
rights corresponding to any of the foregoing throughout the world.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the Collateral
Agent pursuant to this Security Agreement, in each case to the extent not
constituting Excluded Collateral.

 

“Pledged Notes” means all promissory notes listed on Exhibit C and all other
promissory notes issued to or held by any Grantor (other than promissory notes
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business).

 

  3  

 

  

“Pledged Stock” means the Equity Interests listed on Exhibit C, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Equity Interests of any Person that may be issued
or granted to, or held by, any Grantor while this Security Agreement is in
effect, in each case, to the extent not constituting Excluded Collateral.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

 

“Registered Intellectual Property” has the meaning set forth in Section 3.6(a).

 

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule, statute or regulation or determination of an arbitrator
or a court or other Official Body, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Obligations” means any Obligations, fees, premiums, indemnifications,
reimbursements, damages, guarantees and other liabilities payable under this
Security Agreement, the Credit Agreement and the other Loan Documents, in each
case, whether now or hereafter existing, renewed or restructured, whether or not
from time to time decreased or extinguished and later increased, created or
incurred, whether or not arising on or after the commencement of a proceeding
under Title 11, U.S. Code or any similar federal or state law for the relief of
debtors (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding and all obligations and liabilities
of each Grantor which may arise under, out of or in connection with this
Security Agreement, the Credit Agreement or the other Loan Documents, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Collateral Agent or any Secured
Party that are required to be paid by such Guarantor pursuant to the terms of
any of the foregoing agreements).

 

“Secured Parties” has the meaning set forth in the preamble hereto.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, brand names, corporate
names, business names, domain names, logos and other source or business
identifiers and the registrations and applications for registration thereof, all
common-law rights related thereto, and the goodwill of the business symbolized
by the foregoing, (b) all renewals of the foregoing, (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims, and payments for past and future
infringements thereof, (d) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing and (e) all rights corresponding to any
of the foregoing throughout the world.

 

  4  

 

  

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, the Collateral Agent’s or any other
Secured Party’s Lien on any Collateral.

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state.

 

1.4.          Other Definitional Provisions. The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Security
Agreement shall refer to this Security Agreement as a whole and not to any
particular provision of this Security Agreement, and Section and Exhibit
references are to this Security Agreement unless otherwise specified.

 

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

1.5.          Exhibit Updates. The Grantors may update the Exhibits hereto from
time to time to reflect changes to the information contained therein by
notifying the Collateral Agent in writing and delivering such updated Exhibits
to the Collateral Agent within 30 days of any such change, or such longer period
as the Collateral Agent may agree, in its sole discretion.

 

1.6           Amendment and Restatement; Consolidation. This Security Agreement
amends and restates in its entirety (a) Article IV of that certain Second
Amended and Restated Credit and Security Agreement, dated as of December 1,
2011, as amended, which amended and restated in its entirety that certain
Amended and Restated Credit and Security Agreement, dated as of September 20,
2010, as amended, which amended and restated in its entirety that certain
Amended and Restated Credit and Security Agreement, dated as of November 2,
2007, as amended, among Stoneridge, Inc., Stoneridge Electronics, Inc. and
Stoneridge Control Devices, Inc. and the Collateral Agent and (b) the Pledge and
Security Agreement, dated as October 4, 2010, as amended, among Stoneridge,
Inc., Stoneridge Electronics, Inc. and Stoneridge Control Devices, Inc. and the
Collateral Agent (collectively, the documents referred to in clauses (a) and (b)
hereof are hereinafter referred to as the “Original Security Documents”). The
parties hereto agree and acknowledge that this Security Agreement is not
intended to constitute, nor does it constitute, an interruption, suspension of
continuity, satisfaction, discharge of prior duties, novation, or termination of
the Liens, security interests, indebtedness, loans, liabilities, expenses, or
obligations under the Existing Security Documents or under the Credit Agreement
or any of the other Loan Documents (except in each case as expressly modified in
accordance with the Credit Agreement and the other Loan Documents amended in
connection therewith). All Liens under any of the Original Security Documents
are hereby consolidated, amended and restated into this Security Agreement, as
hereinafter set forth. All references to the “Security Agreement” or words of
like import in any document, instrument or agreement executed and delivered in
connection with the Original Security Agreement, to the extent not amended,
superceded or restated in connection with the execution and delivery of the
Credit Agreement on the date hereof, shall be deemed to refer, without further
amendment, to this Security Agreement as this Security Agreement may be further
amended, modified or extended.

 

  5  

 

  

Article II

 

GRANT OF SECURITY INTEREST

 

As collateral security for the payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations, each
Grantor hereby pledges, assigns and grants to the Collateral Agent, on behalf of
and for the benefit of the Secured Parties (and hereby confirms the continuation
of the grant to the Collateral Agent pursuant to the Existing Security Documents
of), a security interest in all of its right, title and interest in, to and
under all personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of such Grantor (including under
any trade name or derivations thereof), and whether owned or consigned by or to,
or leased from or to, such Grantor, and regardless of where located (all of
which, will be collectively referred to as the “Collateral”), including:

 

(i)           all Accounts;

 

(ii)          all Chattel Paper;

 

(iii)         all Intellectual Property;

 

(iv)         all Documents;

 

(v)          all Equipment;

 

(vi)         all Fixtures;

 

(vii)        all General Intangibles;

 

(viii)       all Goods;

 

(ix)          all Instruments;

 

(x)           all Inventory;

 

(xi)          all Investment Property;

 

(xii)         all cash or cash equivalents;

 

(xiii)        all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

(xiv)       all Deposit Accounts with any bank or other financial institution
(including all cash and other items deposited therein or credited thereto);

 

(xv)         all Commercial Tort Claims listed on Exhibit G;

 

(xvi)       and all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

 

to secure the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Secured Obligations;
provided, however, that notwithstanding any of the other provisions set forth in
this Security Agreement, the Collateral shall not include for any purpose, and
this Security Agreement shall not constitute a grant of a security interest in
any of the following assets, now owned or hereafter acquired or arising (the
following assets being hereinafter collectively referred to as the “Excluded
Collateral”): (a) any Equity Interest or group of Equity Interests issued by (i)
a Foreign Holding Company or (ii) by Foreign Subsidiary representing more than
65% of the total outstanding Foreign Subsidiary Voting Stock of such Foreign
Subsidiary; (b) owned real property and leasehold interests in real property, to
the extent no Lien on those assets secures any other Indebtedness of any
Grantor; (c) any lease, capital lease, license, permit, contract, or agreement
to which any Grantor is a party or any of its rights or interests thereunder if
and for so long as the grant of such security interest shall constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of any Grantor therein or (ii) a breach or termination or
right of termination on behalf of any other party pursuant to the terms of, or a
default under, any such lease, capital lease, license, permit, contract or
agreement (other than to the extent that any such Lien or other obligation would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions)); (d) any asset owned by any
Grantor that is subject to a Permitted Lien that prohibits the creation of any
Lien on such asset (other than to the extent that any such Lien or other
obligation would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408, or 9-409 of the UCC (or any successor provision or provisions)); and (e)
any property to the extent that such grant of such security interest is
prohibited by any Requirement of Law of an Official Body or requires a consent
not obtained of any Official Body pursuant to such Requirement of Law is
ineffective under applicable law.

 

  6  

 

  

Article III
REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants as to itself to the Collateral Agent and
the other Secured Parties that:

 

3.1.          Title, Perfection and Priority. Such Grantor has good and valid
rights in or the power to transfer the Collateral and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.1(e), and
has full power and authority to grant to the Collateral Agent the security
interest in such Collateral pursuant hereto. When financing statements have been
filed in the appropriate offices against such Grantor in the locations listed on
Exhibit D, the Collateral Agent will have a fully perfected first priority
security interest (or, at any time when the Intercreditor Agreement is in
effect, a perfection security interest with the priority required pursuant
thereto) in that Collateral of the Grantor in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 4.1(e).

 

3.2.          Type and Jurisdiction of Organization, Organizational and
Identification Numbers. As of the ClosingThird Amendment Effective Date, the
type of entity of such Grantor, its state of organization, the organizational
number issued to it by its state of organization and its federal employer
identification number are set forth on Exhibit A.

 

3.3.          Principal Location. (a) In the case of a Grantor that is not a
registered organization, such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A, and (b) in the
case of other Grantors, as of the ClosingThird Amendment Effective Date, or,
with respect to any Additional Grantor, such other date such Grantor became a
party hereto, such Grantor’s mailing address and the location of its place of
business (if it has only one) or its chief executive office (if it has more than
one place of business), are disclosed in Exhibit A.

 

3.4.          Deposit Accounts; Securities Accounts. All of such Grantor’s
Deposit Accounts and Securities Accounts are listed on Exhibit B.

 

  7  

 

  

3.5.          Exact Names. As of the ClosingThird Amendment Effective Date, or,
with respect to any Additional Grantor, as of the date such Grantor becomes a
party hereto, such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. As of the ClosingThird Amendment Effective Date, such Grantor has
not during the past five years (i) other than as set forth in Part A of Exhibit
A, been known by or used any other corporate or fictitious name, (ii) except as
described on Exhibit E, been a party to any merger or consolidation or (iii)
except as described in Exhibit E, acquired all of the Equity Interests or all or
substantially all of the assets, or a business unit, division, product line or
line of business of a Person.

 

3.6.          Intellectual Property.

 

(a)          Exhibit F sets forth a complete and correct list of the United
States Copyright, Trademark, Patent and other Intellectual Property
registrations and applications owned by each Grantor (“Registered Intellectual
Property”) and all Intellectual Property Licenses under which any of the
Grantors is an exclusive licensee.

 

(b)          Except for dispositions permitted under the Credit Agreement, such
Grantor owns or has the right to use all Intellectual Property material to the
operation of its business free and clear of all Liens other than Permitted
Liens.

 

(c)          On the date hereof, all Registered Intellectual Property is valid,
subsisting, unexpired and enforceable, has not been abandoned and to such
Grantor’s knowledge, does not infringe, impair, misappropriate, dilute or
otherwise violate (“Infringe”) the intellectual property rights of any other
Person and is not being Infringed by any other Person.

 

(d)          Except as set forth in Exhibit F, on the date hereof, no
Intellectual Property is the subject of any licensing or franchising agreement
pursuant to which such Grantor is the licensor. No holding, decision or judgment
has been rendered by any Official Body which would limit, cancel or challenge
the validity, enforceability, ownership or use of, or such Grantor’s rights in,
any Intellectual Property in any respect that could reasonably be expected cause
at Material Adverse Change in the value of any such Intellectual Property, and
such Grantor knows of no valid basis for the same.

 

(e)          No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened or imminent, on the date hereof seeking to limit, cancel or
challenge the validity, enforceability, ownership or use of any Intellectual
Property owned by the Grantor or such Grantor’s interest therein, which, if
adversely determined, would materially affect the value of such Intellectual
Property.

 

(f)          This Security Agreement is effective to create (or continue, with
respect to any Lien created in favor of the Collateral Agent pursuant to the
Original Security Documents) a valid and continuing Lien and, upon filing of
appropriate financing statements in the offices listed on Exhibit D and, in
respect of the Registered Intellectual Property, a short form of this Security
Agreement with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, fully perfected first priority (or, at
any time when the Intercreditor Agreement is in effect, a perfection security
interest with the priority required pursuant thereto) security interests in
favor of the Collateral Agent on such Grantor’s Intellectual Property, such
perfected security interests are enforceable as such as against any and all
creditors of and purchasers from such Grantor; and upon such filings (and such
additional filings as are necessary to perfect the security interests granted
with respect to any Intellectual Property; acquired or developed by such Grantor
after the date hereof and such continuation required under applicable law), all
action necessary to protect and perfect the Collateral Agent’s Lien on such
Grantor’s Intellectual Property will have been duly taken.

 

  8  

 

  

3.7.          Filing Requirements. As of the ClosingThird Amendment Effective
Date, none of such Grantor’s Equipment is covered by any certificate of title,
except for Vehicles. As of the ClosingThird Amendment Effective Date, none of
the Collateral owned by such Grantor is of a type for which security interests
or liens may be perfected by filing under any federal statute except for (a)
Vehicles and (b) Patents, Trademarks and Copyrights held by such Grantor.

 

3.8.          No Financing Statements, Security Agreements. No effective
financing statement or security agreement describing all or any portion of the
Collateral which has not lapsed or been terminated naming such Grantor as debtor
has been filed or is of record in any relevant jurisdiction except (a) for
financing statements or security agreements naming the Collateral Agent on
behalf of the Secured Parties as the secured party or (b) as permitted by
Section 4.1(e).

 

3.9.          Pledged Collateral.

 

(a)          As of the ClosingThird Amendment Effective Date, or, with respect
to any Additional Grantor, such other date such Grantor became a party hereto,
Exhibit C sets forth a complete and accurate list of all Pledged Collateral held
by such Grantor; provided that (i) with respect to Equity Interests issued by a
Subsidiary that constitute Pledged Collateral, Exhibit C sets forth all such
Equity Interests; (ii) with respect to Equity Interests issued by a
non-Subsidiary, Exhibit C sets forth all such Equity Interests, (iii) with
respect to Instruments issued by a non-Subsidiary, Exhibit C sets forth all such
Instruments; and (iv) with respect to Securities issued by a non-Subsidiary held
in a securities account, Exhibit C sets forth all such Securities. As of the
ClosingThird Amendment Effective Date, such Grantor is the direct, sole
beneficial owner and sole holder of record of the Pledged Collateral listed on
Exhibit C as being owned by it, free and clear of any Liens, except for the
security interest granted to the Collateral Agent for the benefit of the Secured
Parties hereunder and Permitted Liens. Such Grantor further represents and
warrants that (i) all Pledged Stock has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized and validly
issued and are fully paid and non-assessable and (ii) all Pledged Collateral
which represents Indebtedness owed to such Grantor by any other Grantor or
Subsidiary thereof has been duly authorized, authenticated or issued and
delivered by the issuer of such Indebtedness and is the legal, valid and binding
obligation of such issuer and such issuer is not in default thereunder.

 

(b)          In addition, (i) none of the Pledged Collateral owned by it has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject that could reasonably be expected to materially and
adversely affect the value of such Collateral or the rights or remedies of the
Collateral Agent in respect thereof, (ii) other than as permitted under Section
8.2.12 [Issuance of Stock] of the Credit Agreement, there are existing no
options, warrants, calls or commitments of any character whatsoever relating to
such Pledged Stock or which obligate any issuer of any Pledged Stock that is a
Subsidiary of the Company to issue additional Equity Interests, and (iii) with
respect to any Pledged Stock issued by a Subsidiary of the Company, no consent,
approval, authorization, or other action by, and no giving of notice to or
filing with, any Official Body or any other Person is required for the pledge by
such Grantor of such Pledged Stock pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or, subject to the Intercreditor Agreement, for the exercise by the
Collateral Agent of the voting or other rights provided for in this Security
Agreement or for the remedies in respect of the Pledged Stock pursuant to this
Security Agreement, except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally.

 

(c)          As of the ClosingThird Amendment Effective Date, or, with respect
to any Additional Grantor, such other date such Grantor became a party hereto,
except as set forth in Exhibit C, none of the Pledged Collateral which
represents Indebtedness owed to such Grantor is subordinated in right of payment
to other Indebtedness (other than any such Indebtedness that is subordinated to
the Secured Obligations) or subject to the terms of an indenture.

 

  9  

 

  

Article IV
COVENANTS

 

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

 

4.1.          General.

 

(a)          Collateral Records. Such Grantor will maintain in all material
respects complete and accurate books and records with respect to the Collateral
owned by it, and furnish to the Collateral Agent, with sufficient copies for
each of the Lenders, such reports relating to such Collateral as the Collateral
Agent shall from time to time reasonably request.

 

(b)          Obligation to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent, and agrees to aid and cooperate with the
Collateral Agent, or, at the Collateral Agent’s request, to file all financing
statements and other documents and take such other actions as may from time to
time be required in order to maintain a first priority perfected security
interest in favor of the Collateral Agent (or, at any time when the
Intercreditor Agreement is in effect, a perfection security interest with the
priority required pursuant thereto) in and, if applicable, Control of, the
Collateral owned by such Grantor or enable the Collateral Agent to exercise and
enforce any of its rights, powers and remedies with respect to the Collateral.
Any financing statement filed hereunder may be filed in any filing office in any
UCC jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all
assets of the Grantor or words of similar effect, except for Excluded
Collateral, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC or such jurisdiction,
or (2) by any other description which reasonably approximates the description
contained in this Security Agreement, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor, and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of real property
to which the Collateral relates. Such Grantor also agrees to promptly deliver a
file stamped copy of each such financing statement or other evidence of filing
to the Collateral Agent. Such Grantor also ratifies its agreement to file in any
UCC jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

 

(c)          Further Assurances. Such Grantor will, upon the request of the
Collateral Agent, furnish to the Collateral Agent statements and schedules
further identifying and describing the Collateral owned by it and such other
reports and information in connection with its Collateral as the Collateral
Agent may reasonably request, all in such detail as the Collateral Agent may
reasonably specify. Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Collateral Agent in its Collateral and the priority
thereof against any Lien not expressly permitted hereunder.

 

(d)          Disposition of Collateral. Such Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it except for dispositions
permitted pursuant to Section 8.2.7 [Dispositions of Assets or Subsidiaries] of
the Credit Agreement.

 

(e)          Liens. Such Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except (i) the security interest created by
this Security Agreement and (ii) other Permitted Liens.

 

  10  

 

  

(f)          Other Financing Statements. Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except in respect of Liens permitted by
Section 4.1(e). Such Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement, subject to such Grantor’s rights under Section 9-509(d)(2)
of the UCC.

 

(g)          Compliance with Terms. Such Grantor will perform and comply with
all obligations in respect of the Collateral owned by it and all agreements to
which it is a party or by which it is bound relating to such Collateral except
to the extent any failure to comply could not reasonably be expected to cause a
Material Adverse Change.

 

(h)          Electronic Chattel Paper. Such Grantor shall take all steps
requested by the Collateral Agent to grant the Collateral Agent Control of all
electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.

 

4.2.          Inventory and Equipment.

 

(a)          Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment material to
the conduct of its business in good repair and working and saleable condition,
except for (i) damaged or defective goods arising in the ordinary course of such
Grantor’s business, (ii) ordinary wear and tear in respect of the Equipment and
fixtures, (iii) casualty events (to the extent such casualty, individually or in
the aggregate, could not reasonably be expected to cause a Material Adverse
Change) and (iv) dispositions permitted pursuant to Section 8.2.7 [Dispositions
of Assets or Subsidiaries] of the Credit Agreement. Such Grantor shall also
comply with Sections 8.1.1 [Preservation of Existence, Etc.], 8.1.2 [Payment of
Liabilities, Including Taxes, Etc.] and 8.1.4 [Maintenance of Properties and
Leases] of the Credit Agreement and shall maintain in full force and effect all
material permits, except where the failure to maintain any such permit in effect
is not adverse in any material respect to the Secured Parties.

 

(b)          Equipment. Such Grantor shall not permit any Equipment to become a
fixture with respect to real property or to become an accession with respect to
other personal property with respect to which real or personal property the
Collateral Agent does not have a Lien. Such Grantor will not, without the
Collateral Agent’s prior written consent, alter or remove any identifying symbol
or number on any of such Grantor’s Equipment constituting Collateral.

 

4.3.          Delivery of Instruments, Securities, Chattel Paper and Documents.
Subject to the Intercreditor Agreement, suchSuch Grantor will (a) deliver to the
Collateral Agent, promptly upon execution of this Security Agreement, any
Chattel Paper, Certificated Securities and Instruments constituting Collateral
owned by it, (b) hold in trust for the Collateral Agent upon receipt and,
subject to Section 4.13 hereof (i) promptly thereafter deliver to the Collateral
Agent all Certificated Securities that represent Equity Interests in
Subsidiaries and (ii) on a quarterly basis, deliver to the Collateral Agent any
such Chattel Paper, Certificated Securities and Instruments constituting
Collateral; provided that with respect to a new issuance of Certificated
Securities that represent Equity Interests of an issuer whose Equity Interests
have previously been pledged to the Collateral Agent, such newly issued
Certificated Securities shall be delivered within thirty (30) days of such
issuance, (c)(i) cause any Indebtedness of a Subsidiary owed to any Grantor and
(ii) use its commercially reasonable best efforts to cause any Indebtedness of a
non-Subsidiary owed to any Grantor to be evidenced by a duly executed promissory
note (or subject to a global note) that, in either case, is pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties, with
such notes being accompanied by proper instruments of assignment duly executed
by the applicable Grantor and such other instruments or documents as the
Collateral Agent may reasonably request; provided that the Company will deliver
to the Collateral Agent a duly executed global note for loans among the Company
and the Subsidiaries together with proper instruments of assignment duly
executed and such other instruments or documents as the Collateral Agent may
reasonably request within thirty (30) days of the Closing Date, and (d) deliver
to the Collateral Agent (and thereafter hold in trust for the Collateral Agent
upon receipt and promptly deliver to the Collateral Agent) any Document
evidencing or constituting Collateral.

 

  11  

 

  

4.4.          Uncertificated Pledged Collateral.

 

(a)          Such Grantor will cause the appropriate issuers that are
Subsidiaries (and, if held with a securities intermediary, such securities
intermediary) of uncertificated securities or other types of Pledged Collateral
owned by it not represented by certificates to mark their books and records with
the numbers and face amounts of all such uncertificated securities or other
types of Pledged Collateral not represented by certificates and all rollovers
and replacements therefor to reflect the Lien of the Collateral Agent granted
pursuant to this Security Agreement. With respect to any Pledged Collateral
issued by another Grantor included in the Collateral owned by it, such Grantor
will take any actions necessary to cause (a) the issuers of uncertificated
securities which are Pledged Collateral and (b) any securities intermediary
which is the holder of any such Pledged Collateral, to cause the Collateral
Agent to have and retain Control over such Pledged Collateral. With respect to
any Pledged Collateral issued by a Person other than a Grantor included in the
Collateral owned by it, such Grantor will use its commercially reasonable best
efforts to cause (a) the issuers of uncertificated securities which are Pledged
Collateral and (b) any securities intermediary which is the holder of any such
Pledged Collateral, to cause the Collateral Agent to have and retain Control
over such Pledged Collateral. Without limiting the foregoing, such Grantor will
with respect to any such Pledged Collateral held with a securities intermediary,
to cause such securities intermediary to enter into a control agreement with the
Collateral Agent, in form and substance satisfactory to the Collateral Agent,
giving the Collateral Agent Control.

 

(b)          Each Grantor acknowledges and agrees that each interest in any
limited liability company or limited partnership that is a Subsidiary pledged
hereunder that is represented by a certificate shall be a “security” within the
meaning of Article 8 of the New York UCC and governed by Article 8 of the
Uniform Commercial Code of the applicable jurisdiction and, unless otherwise
approved by the Collateral Agent, shall at all times hereafter be represented by
a certificate, which shall be a “security” within the meaning of Article 8 of
the New York UCC and governed by Article 8 of the Uniform Commercial Code of
such jurisdiction.

 

(c)          Each Grantor further acknowledges and agrees that (i) the interests
in any limited liability company or limited partnership that is a Subsidiary
pledged hereunder and not represented by a certificate shall not be a “security”
within the meaning of Article 8 of the New York UCC and shall not be governed by
Article 8 of the Uniform Commercial Code of the applicable jurisdiction and (ii)
the Grantors shall at no time elect to treat any such interest as a “security”
within the meaning of Article 8 of the New York UCC or issue any certificate
representing such interest (except that the Grantors may elect to so treat any
such interest as a “security” and issue any certificate representing such
interest if promptly thereafter the applicable Grantor delivers such certificate
to the Collateral Agent).

 

(d)          InSubject to Section 4.13 hereof, in the event the interests in any
limited liability company or limited partnership not represented by a
certificate are pledged by a Grantor hereunder after the Closing Date, such
Grantor shall promptly cause to be filed in the applicable jurisdiction a
financing statement (or an amendment to a financing statement) with respect to
the uncertificated interests so pledged and shall deliver promptly thereafter to
the Collateral Agent a file stamped copy of each such financing statement or
amendment to a financing statement.

 

  12  

 

  

4.5.          Pledged Collateral.

 

(a)          Changes in Capital Structure of Issuers. Such Grantor will not (i)
permit or suffer any Subsidiary that is an issuer of an Equity Interest
constituting Pledged Collateral owned by it to dissolve, merge, liquidate,
retire any of its Equity Interests or other Instruments or Securities evidencing
ownership, reduce its capital, sell or encumber all or substantially all of its
assets (except for dissolutions, mergers or liquidations permitted pursuant to
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] or 8.2.7
[Dispositions of Assets or Subsidiaries] of the Credit Agreement, Permitted
Liens and sales of assets permitted pursuant to Section 4.1(d)) or merge or
consolidate with any other entity (except for mergers or consolidations
permitted pursuant Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions] of the Credit Agreement), or (ii) vote any such Pledged Collateral
in favor of any of the foregoing.

 

(b)          Issuance of Additional Securities. Except as permitted by the
Credit Agreement, such Grantor will not permit or suffer any Subsidiary that is
an issuer of Pledged Stock owned by it to issue additional Equity Interests, any
right to receive the same or any right to receive earnings, except to such
Grantor or any other Grantor.

 

(c)          Registration of Pledged Collateral. If an Event of Default shall
have occurred and be continuing, such Grantor will permit any registerable
Pledged Collateral owned by it to be registered in the name of the Collateral
Agent or its nominee at any time at the option of the Collateral Agent.

 

(d)          Exercise of Rights in Pledged Collateral.

 

(i)          Without in any way limiting the foregoing and subject to clause
(ii) below, such Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided, however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Collateral Agent in respect of such Pledged Collateral.

 

(ii)         Such Grantor will permit the Collateral Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise all voting rights or other rights relating to the
Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting such Pledged Collateral as
if it were the absolute owner thereof.

 

(iii)        Such Grantor shall be entitled to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Collateral
held by it to the extent not in violation of the Credit Agreement other than
dividends and interest paid at any time when an Event of Default shall have
occurred and be continuing (collectively referred to as the “Excluded
Payments”); provided, however, that until actually paid, all rights to such
distributions shall remain subject to the Lien created by this Security
Agreement.

 

(iv)        All Excluded Payments, whenever paid or made, shall be delivered to
the Collateral Agent to hold as Pledged Collateral (or, if paid in cash,
deposited in a Controlled Deposit Account) and shall, if received by such
Grantor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Grantor, and be promptly
delivered to the Collateral Agent as Pledged Collateral or deposited in a
Controlled Deposit Account, as applicable, in the same form as so received (with
any necessary endorsement).

 

  13  

 

  

(v)         Such Grantor hereby authorizes and instructs each issuer of any
Investment Property pledged by such Grantor hereunder to, and each Grantor that
is an issuer of Investment Property pledged by another Grantor agrees and
consents to, (i) comply with any instruction received by it from the Collateral
Agent in writing (and any other issuer from time to time hereby agrees to comply
with such instruction) that (x) states that an Event of Default has occurred and
is continuing and (y) is otherwise in accordance with the terms of this Security
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise permitted hereby, pay any dividends or other payments with
respect to the Investment Property directly to the Collateral Agent.

 

4.6.          Intellectual Property.

 

(a)          Such Grantor will execute and deliver all consents and approvals
necessary for the assignment to or benefit of the Collateral Agent of any
Intellectual Property held by such Grantor to enforce the security interests
granted hereunder, including such short-form security agreements as may be
necessary or desirable to protect the interest of the Collateral Agent in
respect of that portion of the Collateral consisting of Intellectual Property,
and whenever any Grantor acquires, becomes the exclusive licensee of, or files
an application for: (i) Trademark or Patent registration with the United States
Patent and Trademark Office, such Grantor shall report such filing to the
Collateral Agent within five (5) business days after the last day of the fiscal
quarter in which the filing occurs; and (b) any Copyright registration with the
United States Copyright Office, such Grantor shall report such filing to the
Collateral Agent within twenty (20) business days after the last day of the
fiscal quarter in which the filing occurs.

 

(b)          Such Grantor will (i) continue to use each Trademark that is
material to the conduct of the Grantors’ business taken as a whole in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain the quality of all products and services offered under
such Trademark to the extent required to preserve such Grantor’s Trademark
rights under applicable law, (iii) use each Trademark with all appropriate
notices of registration and other legends required by applicable laws in all
material respects (iv) not adopt or use any mark which is confusingly similar or
a colorable imitation of such Trademark unless the Collateral Agent, for the
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Security Agreement, and (v) not (and use commercially
reasonable efforts to not permit any licensee or sublicensee thereof to) do any
act or knowingly omit to do any act whereby such Trademark could reasonably be
expected to become invalidated or result in other material loss of rights in
such Trademarks.

 

(c)          Such Grantor will not do any act, or omit to do any act, whereby
any Patent that is material to the conduct of the Grantors’ business, taken as a
whole may become forfeited, abandoned or dedicated to the public.

 

(d)          Such Grantor will not (and will not authorize any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
Copyright that is material to the conduct of the Grantors’ business, taken as a
whole may become invalidated. Such Grantor will not (either itself or through
licensees) do any act whereby any Copyright that is material to the conduct of
the Grantors’ business, taken as a whole may fall into the public domain. Such
Grantor will, for each work covered by a material Copyright, use copyright
notices as required under the applicable copyright law.

 

(e)          Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any Intellectual Property to Infringe the intellectual
property rights of any other Person.

 

  14  

 

  

(f)          Such Grantor shall notify the Collateral Agent promptly if it knows
or has reason to know that any application or registration relating to any
Intellectual Property (now or hereafter existing) that is material to the
conduct of the Grantors’ business, taken as a whole is reasonably likely to
become forfeited, abandoned or dedicated to the public, or of any material
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such material
Intellectual Property owned by any Grantor.

 

(g)          Such Grantor shall execute and deliver any and all security
agreements as are necessary to evidence the Collateral Agent’s security interest
in any Intellectual Property owned (now or hereafter existing) by any of the
Grantors.

 

(h)          Such Grantor shall take all actions necessary to maintain and
pursue each of the registrations of each of its Patents, Trademarks, Copyrights
and other Intellectual Property (now or hereafter existing) owned by Grantor,
including the filing of applications for renewal, affidavits of use, affidavits
of incontestability and opposition and interference and cancellation proceedings
in any court or tribunal in the United States or any other country, unless such
Patent, Trademark or Copyright is immaterial to the conduct of the business of
the Grantors, taken as a whole.

 

(i)          Such Grantor shall promptly take such actions as it shall
reasonably deem appropriate under the circumstances to protect Intellectual
Property owned by Grantor, including by suing for Infringement and recovering
any and all damages for such Infringement where appropriate. In the event that
such Grantor institutes suit because any of its Intellectual Property
constituting Collateral is Infringed, such Grantor shall comply with Section
4.7.

 

4.7.          Commercial Tort Claims. Such Grantor shall promptly, and in any
event within 30 days after the same is acquired by it, notify the Collateral
Agent of any Commercial Tort Claim (as defined in the UCC) acquired by it, and
such Grantor shall enter into an amendment or supplement to this Security
Agreement, in the form of Exhibit H hereto, granting to Collateral Agent a first
priority security interest (or, at any time when the Intercreditor Agreement is
in effect, a perfection security interest with the priority required pursuant
thereto) in such Commercial Tort Claim.

 

4.8.          No Interference. Such Grantor agrees that it will not interfere
with any right, power and remedy of the Collateral Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Collateral Agent of any one or more of such rights, powers or remedies.

 

4.9.          Insurance.

 

(a)          Such Grantor shall maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

 

(b)          All insurance policies required hereunder shall name the Collateral
Agent (for the benefit of the Collateral Agent and the Secured Parties) as an
additional insured or as loss payee, as applicable, and shall comply with the
requirements in Section 8.1.3 [Maintenance of Insurance] of the Credit
Agreement; provided, all proceeds of casualty insurance resulting from any loss,
damage or destruction of Collateral shall be paid over and or applied by the
Grantors in accordance with Section 5.7.4 [Recovery of Insurance or Condemnation
Proceeds] of the Credit Agreement.

 

  15  

 

  

(c)          All premiums on any insurance required hereunder or under Section
8.1.3 [Maintenance of Insurance] of the Credit Agreement shall be paid when due
by such Grantor. If such Grantor fails to obtain any insurance as required
hereunder, the Collateral Agent may (but shall in no event be required to)
obtain such insurance at the Company’s expense. By purchasing such insurance,
the Collateral Agent shall not be deemed to have waived any Potential Default
arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor.

 

4.10.         Landlord Access Agreements. With respect to leasehold interests in
real property on or after the Closing Date, (i) each Grantor shall deliver
landlord waivers or collateral access agreements from the landlord, warehouseman
or other party controlling such leases premises in accordance with the
provisions of Section 8.1.11 [Landlord Waivers] of the Credit Agreement.

 

4.11.         Deposit Account Control Agreements. Such Grantor will provide to
the Collateral Agent a Deposit Account Control Agreement in form and substance
satisfactory to the Collateral Agent in respect of each deposit account (other
than an Excluded Deposit Account) of such Grantor duly executed on behalf of
such Grantor and each financial institution holding such deposit account of such
Grantor.

 

4.12.         Change of Name or Location. Such Grantor shall not (a) change its
name as it appears in official filings in the state of its incorporation or
organization, (b) in the case of a Grantor that is not a registered
organization, change its chief executive office or sole place of business, as
applicable, as set forth in this Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or organization, or (e) change its state of
incorporation or organization, in each case, unless it shall have provided the
Collateral Agent at least thirty (30) days’ prior written notice thereof in
connection therewith to continue the perfection following such change of any
Liens in favor of the Collateral Agent, on behalf of Secured Parties, in any
Collateral; provided that any such new location shall be in the United States.

 

4.13         Additional Equity. Notwithstanding anything to the contrary
contained herein, any Additional Equity issued subsequent to the Third Amendment
Effective Date shall not be required to be pledged as “Pledged Stock” hereunder
until such time as such pledge is required pursuant to the terms of the Credit
Agreement.

 

Article V
REMEDIES

 

5.1.          Remedies.

 

(a)          Subject to the Intercreditor Agreement, uponUpon the occurrence and
during the continuance of an Event of Default, the Collateral Agent may exercise
any or all of the following rights and remedies:

 

(i)          those rights and remedies provided in this Security Agreement, the
Credit Agreement or any other Loan Document; provided that this Section 5.1(a)
shall not be understood to limit any rights or remedies available to the
Collateral Agent and the Secured Parties prior to an Event of Default;

 

(ii)         those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;

 

  16  

 

  

(iii)        give notice of sole control or any other instruction under any
Deposit Account Control Agreement or any other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral;

 

(iv)        without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, lawfully enter the premises of any Grantor where any Collateral is
located (through self-help and without judicial process) to collect, receive,
assemble, process, appropriate, sell, lease or assign or otherwise dispose of,
deliver, or realize upon, the Collateral or any part thereof in one or more
parcels at public or private sale or sales (which sales may be adjourned or
continued from time to time with or without notice and may take place at any
Grantor’s premises or elsewhere), for cash, on credit or for future delivery
without assumption of any credit risk, and upon such other terms as the
Collateral Agent may deem commercially reasonable; and

 

(v)         concurrently with written notice to the applicable Grantor, transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Collateral Agent was the outright owner
thereof.

 

(b)          The Collateral Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

 

(c)          The Collateral Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Collateral Agent and the Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

 

(d)          Until the Collateral Agent is able to effect a sale, lease, or
other disposition of Collateral, the Collateral Agent shall have the right to
hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Collateral Agent. The Collateral Agent
may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Collateral Agent’s remedies
(for the benefit of the Collateral Agent and Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

 

(e)          Notwithstanding the foregoing, neither the Collateral Agent nor the
Secured Parties shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.

 

  17  

 

  

(f)          Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Collateral Agent shall be under
no obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

 

5.2.          Grantor’s Obligations Upon Default. Upon the request of the
Collateral Agent after the occurrence and during the continuance of an Event of
Default, each Grantor will:

 

(a)          assemble and make available to the Collateral Agent the Collateral
and all books and records relating thereto at any place or places specified by
the Collateral Agent, whether at a Grantor’s premises or elsewhere;

 

(b)          permit the Collateral Agent, by the Collateral Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy; and

 

(c)          execute and deliver to the Collateral Agent an assignment of its
Intellectual Property and such other documents as are necessary or appropriate
to carry out the intent and purpose thereof. Within five (5) business days of a
request of the Collateral Agent, each Grantor shall make available to the
Collateral Agent, to the extent within such Grantor’s power and authority, such
personnel in such Grantor’s employ on the date of the Event of Default as the
Collateral Agent may reasonably designate to permit such Grantor to continue,
directly or indirectly, to operate the business and to exploit its Intellectual
Property, and such person shall be available to perform their prior functions on
the Collateral Agent’s behalf.

 

5.3.          Grant of Intellectual Property License. For the purpose of
enabling the Collateral Agent to exercise the rights and remedies under this
Article V at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby (a) grants to the
Collateral Agent, for the benefit of the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, together with any
goodwill associated therewith, and in the case of Trademarks, to sufficient
rights to quality control and inspection in favor of such Collateral Agent to
avoid the risk of invalidation of such Trademarks, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof and (b) irrevocably agrees
that the Collateral Agent may sell any of such Grantor’s or any other Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased any such Inventory and in connection with any such sale or
other enforcement of the Collateral Agent’s rights under this Security
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Collateral Agent may finish any work in process
and affix any Trademark owned by or licensed to such Grantor and sell such
Inventory as provided herein. These rights and license shall inure to the
benefit of all successors, assigns and transferees of the Collateral Agent and
its successors, assigns and transferees, whether by voluntary conveyance,
operation of law, assignment, transfer, foreclosure, deed in lieu of foreclosure
or otherwise. Such rights and license are granted royalty free, without
requirement that any monetary payment whatsoever be made to the Grantors.

 

  18  

 

  

5.4.          Subordination. Each Grantor and each Issuer that executes and
delivers any Acknowledgement and Consent confirming that it is bound hereby,
hereby agrees that, upon the occurrence and during the continuance of an Event
of Default, all Indebtedness owing to it by the Company or any of its
Subsidiaries shall be fully subordinated to the indefeasible payment in full in
cash of such Grantor’s Secured Obligations or any Secured Obligations guaranteed
by such Grantor, as the case may be.

 

Article VI

 

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1.          Authorization for Secured Party to Take Certain Action.

 

(a)          Each Grantor irrevocably authorizes the Collateral Agent at any
time and from time to time in the sole discretion of the Collateral Agent and
appoints the Collateral Agent as its attorney in fact (i) to execute on behalf
of such Grantor as debtor and to file financing statements necessary or
desirable in the Collateral Agent’s sole discretion to perfect and to maintain
the perfection and priority of the Collateral Agent’s security interest in the
Collateral, (ii) to endorse and collect any cash proceeds of the Collateral,
(iii) to file any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Collateral Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Collateral Agent Control
over such Pledged Collateral, (v) to apply, subject to the Intercreditor
Agreement, the proceeds of any Collateral received by the Collateral Agent to
the Secured Obligations as provided in Section 7.1, (vi) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens as are permitted hereunder), (vii) to contact Account Debtors for any
reason, (viii) to demand payment or enforce payment of the Receivables in the
name of the Collateral Agent or such Grantor and to endorse any and all checks,
drafts, and other instruments for the payment of money relating to the
Receivables, (ix) to sign such Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts against any Account Debtor of the Grantor,
assignments and verifications of Receivables, (x) to exercise all of such
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (xi) to settle, adjust, compromise, extend or renew
the Receivables, (xii) to settle, adjust or compromise any legal proceedings
brought to collect Receivables, (xiii) to prepare, file and sign such Grantor’s
name on a proof of claim in bankruptcy or similar document against any Account
Debtor of such Grantor, (xiv) to prepare, file and sign such Grantor’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (xv) to change the address for delivery of mail
addressed to such Grantor to such address as the Collateral Agent may designate
and to receive, open and dispose of all mail addressed to such Grantor, and
(xvi) to do all other acts and things necessary to carry out this Security
Agreement; and such Grantor agrees to reimburse the Collateral Agent on demand
for any payment made or any expense reasonably incurred by the Collateral Agent
in connection with any of the foregoing; provided that, this authorization shall
not relieve such Grantor of any of its obligations under this Security Agreement
or under the Credit Agreement.

 

(b)          All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Collateral Agent, for the benefit of the
Secured Parties, under this Section 6.1 are solely to protect the Collateral
Agent’s interests in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent agrees that, except for the powers granted in Section
6.1(a)(i), (iii), (iv), (vi), and (xvi), it shall not exercise any power or
authority granted to it unless an Event of Default has occurred and is
continuing.

 

  19  

 

  

6.2.          Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.1 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
SUCH PLEDGED COLLATERAL FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF
AN EVENT OF DEFAULT, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO
THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE COLLATERAL
AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE, FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT, THE RIGHT TO EXERCISE ALL OTHER
RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT.

 

6.3.          Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY SECURED PARTY,
NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, PROVIDED, HOWEVER, THE GRANTORS
NEED NOT REIMBURSE ANY EXPENSE OR INDEMNIFY AGAINST ANY LOSS, LIABILITY OR
EXPENSE DETERMINED TO HAVE BEEN CAUSED BY THE COLLATERAL AGENT’S OWN WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE.

 

Article VII
 

APPLICATION OF COLLATERAL PROCEEDS

 

7.1.          Application of Proceeds. All moneys which are required by the
Credit Agreement, this Security Agreement or any other Loan Document to be
delivered to the Collateral Agent (subject to the provisions of the
Intercreditor Agreement) while an Event of Default has occurred and is
continuing or which are received by the Collateral Agent or any agent or nominee
of the Collateral Agent in respect of the Collateral or otherwise in accordance
with the terms of the Credit Agreement, whether in connection with the exercise
of the remedies provided in this Security Agreement, the Credit Agreement or in
any other Loan Document or otherwise, shall be applied in accordance with the
terms of the Credit Agreement.

 

  20  

 

  

Article VIII

 

GENERAL PROVISIONS

 

8.1.          Waivers. To the maximum extent permitted under applicable law,
each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, addressed as set forth in Article IX, at least ten days prior to (i)
the date of any such public sale or (ii) the time after which any such private
sale or other disposition may be made. To the maximum extent permitted by
applicable law, each Grantor waives all claims, damages, and demands against the
Collateral Agent or any Secured Party arising out of the repossession, retention
or sale of the Collateral, except such as arise solely out of the bad faith,
negligence or willful misconduct of the Collateral Agent, such Secured Party is
fully determined by a court of competent jurisdiction. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the Collateral
Agent or any Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

 

8.2.          Limitation on Collateral Agent’s Duty with Respect to the
Collateral. The Collateral Agent shall have no obligation to cleanup or
otherwise prepare the Collateral for sale. The Collateral Agent shall use
reasonable care with respect to the Collateral in its possession or under its
control. The Collateral Agent shall not have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Collateral, or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto. To the
extent that applicable law imposes duties on the Collateral Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is commercially reasonable for the Collateral Agent (i) to fail
to incur expenses deemed significant by the Collateral Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third-party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third-party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by the Collateral Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent’s exercise of remedies against the Collateral and that other
actions or omissions by the Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 8.2.
Without limitation upon the foregoing, nothing contained in this Section 8.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 8.2.

 

  21  

 

  

8.3.          Compromises and Collection of Collateral. The Grantors and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

 

8.4.          Secured Party Performance of Debtor Obligations. Without having
any obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
failed to do so in the time frame required hereunder, and the Grantors shall
reimburse the Collateral Agent for any amounts paid by the Collateral Agent
pursuant to this Section 8.4. The Grantors’ obligation to reimburse the
Collateral Agent pursuant to the preceding sentence shall be a Secured
Obligation payable not later than 20 Business Days after receipt of a reasonably
detailed invoice therefor.

 

8.5.          Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.3, 4.4, 4.5, 4.6, 4.7, 4.9, 4.10, 4.11, 4.12, 5.3 or
8.6 or in Article VII may cause irreparable injury to the Collateral Agent, that
the Collateral Agent has no adequate remedy at law in respect of such breaches
and therefore agrees, without limiting the right of the Collateral Agent to seek
and obtain specific performance of other obligations of the Grantors contained
in this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.5 shall be specifically enforceable
against the Grantors.

 

8.6.          Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 8.2.7
[Dispositions of Assets or Subsidiaries] of the Credit Agreement or Section
4.1(d) and notwithstanding any course of dealing between any Grantor and the
Collateral Agent or other conduct of the Collateral Agent, no authorization to
sell or otherwise dispose of the Collateral (except as set forth in Section
8.2.7 [Dispositions of Assets or Subsidiaries] of the Credit Agreement or
Section 4.1(d)) shall be binding upon the Collateral Agent or the Secured
Parties unless such authorization is in writing signed by the Required Lenders
or, to the extent required by Section 11.1 [Modifications, Amendments or
Waivers] of the Credit Agreement, signed by all of the Lenders and the Issuing
Lender.

 

  22  

 

  

8.7.          No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the Collateral Agent or any Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Potential Default or an acquiescence therein,
and any single or partial exercise of any such right or remedy shall not
preclude any other or further exercise thereof or the exercise of any other
right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Security Agreement whatsoever shall be valid
unless in writing signed by the Collateral Agent (with the consent of the
Required Lenders or, to the extent required by Section 11.1 [Modifications,
Amendments or Waivers] of the Credit Agreement, all of the Lenders and the
Issuing Lender (and in compliance with the Intercreditor Agreement)) and then
only to the extent in such writing specifically set forth. All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Collateral Agent until the Secured
Obligations have been paid in full. No notice to or demand on any Grantor in any
case shall entitle such Grantor or any other Grantor to any other or further
notice or demand in similar or other circumstances.

 

8.8.          Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement that
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.

 

8.9.          Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

8.10.         Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns (including all persons who become bound as a debtor to this Security
Agreement), except that no Grantor shall have the right to assign its rights or
delegate its obligations under this Security Agreement or any interest herein,
without the prior written consent of the Collateral Agent and of each Lender. No
sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Collateral Agent, for
the benefit of the Secured Parties, hereunder.

 

8.11.         Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

 

  23  

 

  

8.12.         Taxes and Expenses. Each Grantor agrees to pay, and to save the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise or other taxes
which may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Security Agreement. The Grantors shall reimburse, as set forth in Section 11.3
[Expenses; Indemnity; Damage Waiver] of the Credit Agreement, the Collateral
Agent for any and all reasonable out-of-pocket expenses paid or incurred by the
Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

 

8.13.         Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

8.14.         Termination; Release. (a) Subject to Section 8.9 of this Security
Agreement and Section 11.7 [Duration; Survival] of the Credit Agreement, this
Security Agreement shall continue in effect (notwithstanding the fact that from
time to time there may be no Secured Obligations outstanding) until the Credit
Agreement has been terminated pursuant to Section 11.7 [Duration; Survival] of
the Credit Agreement.

 

(b) Liens on the Collateral will be released in accordance with Sections 10.10
[Authorization to Release Collateral and Guarantors] and 11.1.3 [Release of
Collateral or Guarantor] of the Credit Agreement and Section 5.1 of the
Intercreditor Agreement. Upon termination of the Credit Agreement and this
Security Agreement, the Collateral shall be automatically released from the Lien
of this Security Agreement. Upon the sale or disposition of any Collateral
pursuant to a transaction permitted under the Credit Agreement, such Collateral
shall be automatically released from the Lien of this Security Agreement. At the
request and sole expense of any Grantor following any such termination, the
Collateral Agent shall execute and deliver to such Grantor such documents as
such Grantor shall reasonably request to evidence such termination. Following
any such termination or release, such Grantor is authorized to execute and file
all financing statements and other documents to evidence such termination or
release.

 

8.15.         Entire Agreement; Conflicts. This Security Agreement together with
the Credit Agreement and the other Loan Documents embodies the entire agreement
and understanding between the Grantors and the Collateral Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral. This Security
Agreement is subject to the terms, conditions, representations, warranties and
covenants (“Terms and Conditions”) set forth in the Credit Agreement and, in the
event of a conflict between any of the Terms and Conditions set forth in this
Security Agreement and any of the Terms and Conditions set forth in the Credit
Agreement, the Terms and Conditions set forth in the Credit Agreement shall
prevail and control over the Terms and Conditions set forth herein.

 

8.16.         Additional Grantors. Each Grantor acknowledges that, pursuant to
Section 8.1.13 [Covenant to Guaranty Obligations and Give Security] of the
Credit Agreement, the Company is required to cause certain Subsidiaries not
Grantors on the date hereof to become parties hereto as an Additional Grantor
(each such Person, an “Additional Grantor”) by executing and delivering a
Guarantor Joinder Agreement along with supplements to the Exhibits to this
Security Agreement necessary to reflect additional Collateral provided by the
Additional Grantor. Upon delivery of any such Guarantor Joinder to the
Collateral Agent, notice of which is hereby waived by the Grantors, each such
Additional Grantor shall be deemed a Grantor hereunder and shall be as fully a
party hereto as if such Additional Grantor were an original signatory hereto.
Each Grantor expressly agrees that its obligations arising hereunder shall not
be discharged, diminished or otherwise affected (a) by the addition or release
of any other Grantor hereunder, (b) by any failure by the Company or any Grantor
to cause any Subsidiary of the Company to become an Additional Grantor or a
Grantor hereunder or (c) by reason of the Collateral Agent’s or any of the other
Secured Party’s actions in effecting, or failure to effect, any such Guarantor
Joinder, or in releasing any Grantor hereunder, in each case, without the
necessity of giving notice to or obtaining the consent of any other Grantor.
This Security Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder.

 

  24  

 

  

8.17.         CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO ANY CONFLICT OF LAW PRINCIPLES THEREOF AND EXCEPT TO THE EXTENT THAT
PERFECTION OF THE AGENT’S SECURITY INTERESTS AND LIENS AND THE EFFECT THEREOF
ARE OTHERWISE GOVERNED BY THE UNIFORM COMMERCIAL CODE OF ANY OTHER
JURISDICTION).

 

8.18.         CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND EACH GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE COLLATERAL
AGENT OR ANY OTHER SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST
THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY OR ANY AFFILIATE OF THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
SECURITY AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK COUNTY, NEW YORK, OR ANY APPELLATE COURT
THEREOF.

 

EACH OF THE PARTIES HERETO WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE PARTIES OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
SECURITY AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

8.19.         WAIVER OF JURY TRIAL. EACH GRANTOR, THE COLLATERAL AGENT AND EACH
OTHER SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

 

  25  

 

  

8.20.         Indemnity.

 

(a)          Each Grantor hereby agrees, jointly and severally, to indemnify the
Collateral Agent and the other Secured Parties, its respective officers,
directors, employees, agents, advisors, attorneys in fact, controlling persons
or affiliates of the foregoing as provided in Section 11. [Expenses; Indemnity;
Damage Waiver] of the Credit Agreement, provided that any references to the
Administrative Agent shall be changed to the Collateral Agent.

 

(b)          Each Grantor agrees, jointly and severally, to pay, and to save the
Collateral Agent harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Security Agreement or any other Loan Document.

 

(c)          Each Grantor agrees, jointly and severally, to pay, and to hold the
Collateral Agent, and its officers, directors, employees and agents harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Security Agreement or any other Loan Document to the
extent the Company would be required to do so pursuant to the Credit Agreement.

 

(d)          The agreements in this Section 8.20 shall survive repayment of the
Secured Obligations, all other amounts payable under the other Loan Documents
and the resignation or removal of the Collateral Agent.

 

8.21.         Counterparts. This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart. Delivery of an executed counterpart of a signature
page of this Security Agreement by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

 

Article IX

 

NOTICES

 

9.1.          Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be sent in accordance with Section 11.5
[Notices; Effectiveness; Electronic Communication] of the Credit Agreement.

 

Article X
 

THE COLLATERAL AGENT

 

PNC Bank, National Association has been appointed Collateral Agent for the
Secured Parties hereunder pursuant to Section 10 [The Administrative Agent] of
the Credit Agreement and Section 11.2 of this Security Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Collateral Agent hereunder is subject to the
terms of the delegation of authority made by the Secured Parties to the
Collateral Agent pursuant to the Credit Agreement, and that the Collateral Agent
has agreed to act (and any successor Collateral Agent shall act) as such
hereunder only on the express conditions contained in Section 10 [The
Administrative Agent] of the Credit Agreement. Any successor Collateral Agent
appointed pursuant to Section 10 [The Administrative Agent] of the Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Collateral Agent hereunder. Each Secured Party, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Collateral hereunder, it being understood and agreed by such Secured
Party that all rights and remedies hereunder may be exercised solely by the
Collateral Agent for the benefit of the Secured Parties in accordance with the
terms of this Security Agreement.

 

  26  

 

  

Article XI

 

THE COLLATERAL AGENT’S APPOINTMENT AND ITS RIGHTS AND DUTIES IN RESPECT OF
COLLATERAL

 

11.1.          Rights and Duties of the Collateral Agent. The Collateral Agent
shall have all of the rights and protections afforded to the Agent under Section
10 [The Administrative Agent] of the Credit Agreement, and all such rights and
protections shall apply to the Collateral Agent with respect to this Security
Agreement. The Collateral Agent shall have no duties with respect to this
Security Agreement or the Collateral other than the duties applicable to the
Administrative Agent under Section 10.3 [Exculpatory Provisions] of the Credit
Agreement.

 

11.2.          Appointment of Collateral Agent. Each of the Secured Parties, by
their acceptance of the benefits hereof hereby designates and appoints PNC Bank,
National Association to act as Collateral Agent under this Security Agreement,
the Credit Agreement, and the other Loan Documents to which it is a party, and
the Intercreditor Agreement, and hereby authorizes the Collateral Agent to take
such actions on its behalf under the provisions of this Security Agreement, the
Credit Agreement, and such other Loan Documents and the Intercreditor Agreement
and to exercise such powers and perform such duties as are expressly delegated
to the Collateral Agent by the terms of this Security Agreement, the Credit
Agreement, and such other Loan Documents and the Intercreditor Agreement.

 

ARTICLE XII

 

INTERCREDITOR AGREEMENT

 

  27  

 

  

Notwithstanding anything to the contrary contained in this Security Agreement,
the Liens, security interests and rights granted pursuant to this Security
Agreement, the Credit Agreement or any other Loan Document shall be as set forth
in, and subject to the terms and conditions of (and the exercise of any right or
remedy by the Collateral Agent hereunder or thereunder shall be subject to the
terms and conditions of), the Intercreditor Agreement. In the event of any
conflict between this Security Agreement, the Credit Agreement or any other Loan
Document and the Intercreditor Agreement, the Intercreditor Agreement shall
control, and no right, power, or remedy granted to the Collateral Agent
hereunder or under the Credit Agreement or any other Loan Document shall be
exercised by the Collateral Agent, and no direction shall be given by the
Collateral Agent in contravention of the Intercreditor Agreement. Without
limiting the generality of the foregoing, and notwithstanding anything herein to
the contrary, all rights and remedies of the Collateral Agent (and the Secured
Parties) shall be subject to the terms of the Intercreditor Agreement, and, with
respect to the Notes Collateral until the Discharge of Notes Obligations, any
obligation of the Company and other Grantor hereunder or under the Credit
Agreement or any other Loan Document with respect to the delivery or control of
any Notes Collateral, the novation of any lien on any certificate of title, bill
of lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person, in each case in connection with any Notes Collateral shall be deemed to
be satisfied if the Company or such Grantor, as applicable, complies with the
requirements of the similar provision of the applicable 2010 Note Document.
Until the Discharge of Notes Obligations, the delivery of any Notes Collateral
to the Notes Agent pursuant to the 2010 Note Documents shall satisfy any
delivery requirement hereunder or under the Credit Agreement or any other Loan
Document.

 

[Signature Page Follows]

  

  28  

 

 

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Security Agreement as of the date first above written.

 

  GRANTORS:             STONERIDGE, INC.             By:       Name: George E.
Strickler     Title: Executive Vice President, Chief       Financial Officer and
Treasurer             STONERIDGE ELECTRONICS, INC.             By:       Name:
George E. Strickler     Title: Vice President and Treasurer            
STONERIDGE CONTROL DEVICES, INC.             By:       Name: George E. Strickler
    Title: Vice President and Treasurer

  

[Signature Page to Pledge and Security Agreement]

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent         By:     Name:
 Joseph G. Moran   Title: Senior Vice President

 

[Signature Page to Pledge and Security Agreement]

  

 

 

 

ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Pledge and Security
Agreement dated as of September [●],12, 2014 (the “Agreement”), made by the
Grantors parties thereto for the benefit of PNC Bank, National Association, as
Collateral Agent. The undersigned agrees for the benefit of the Collateral Agent
and the Secured Parties as follows:

 

1.          The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.

 

2.          The undersigned will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 4.5(d)(iii) or
4.5(d)(iv) of the Agreement.

 

3.          The terms of Sections 4.4(b), 4.4(c), 4.5(d)(v), 5.1(f), and 5.2(c)
of the Agreement shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 4.4(b), 4.4(c),
4.5(d)(v), 5.1(f) or 5.2(c) of the Agreement.

 

  [NAME OF ISSUER]         By:       Name:     Title:

 

  Address for Notices:       ______________________   ______________________  
______________________   Attention:  _______________  
Facsimile:  _______________

 

[Signature Page to Acknowledgment and Consent]

  

 

 

 

EXHIBIT A

 

NOTICE ADDRESS FOR ALL GRANTORS

 

EXHIBIT A

 

INFORMATION AND COLLATERAL LOCATIONS

 



 

 

 

Name of Grantor Type of Organization
(e.g. corporation,
limited liability
company, limited
partnership) Jurisdiction of
Organization/
Formation Organizational
Identification
Number Jurisdictions of
Qualification Address of Chief Executive Office                                
   

  

Locations of Collateral:

 

(a)          Properties Owned by the Grantor:

 

(b)          Properties Leased by the Grantor or other related entity (Include
Landlord’s Name):

 

(c)          Public Warehouses or other Locations pursuant to Bailment or
Consignment Arrangements (include name of Warehouse Operator or other Bailee or
Consignee):

 

Other names used within past five years (include name of Warehouse Operator or
other Bailee or Consignee): .

 

Predecessors and other names used within past five years:

 



Grantor Prior Address/City/State/Province/Zip Code/Postal Code    



  

 

 

  

EXHIBIT B



 

DEPOSIT ACCOUNTS

 

SECURITIES ACCOUNTS

 

 

 

  

EXHIBIT C



LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

STOCKS:

 



Grantor Issuer Legal Form Jurisdiction Grantor Held # Outstanding

% Pledged

of Outstanding

Par                                



 

BONDS:

 

GOVERNMENT SECURITIES:

 

 

 

  

EXHIBIT D

 

OFFICES IN WHICH FINANCING STATEMENTS WILL BE FILED

 

Grantor Office            

 

 

 

 

 

EXHIBIT E

 

ACQUISITIONS

 





Grantor Date of Acquisition Description of Acquisition                  



 

 

 

 

EXHIBIT F

 

INTELLECTUAL PROPERTY RIGHTS

 

 

 

  

EXHIBIT G

 

COMMERCIAL TORT CLAIMS

EXHIBIT H

 

AMENDMENT

 

This Amendment, dated ______ __, ____ is delivered pursuant to Section 4.7 of
the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned agrees that this Amendment may be attached to that
certain Pledge and Security Agreement, dated as of September [●],12, 2014,
between the undersigned, as the Grantors, and PNC Bank, National Association, as
Collateral Agent (the “Security Agreement”), and that the Collateral listed on
Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in said Security Agreement.

 

      By:   Name:   Title:

 

 

 

 

SCHEDULE I TO AMENDMENT

 

COMMERCIAL TORT CLAIMS

 

Name of Grantor Description of Claim Parties Case Number; Name of
Court where Case was
Filed                

  

 

 

   

Annex I

 

   

 

  

Schedule 6.1.1

 

Organization / Qualification

 

Loan Party Organization Qualification Stoneridge, Inc. Ohio Florida, Illinois,
Indiana, Massachusetts, Michigan, Texas, Japan Stoneridge Electronics, Inc.
Texas   Stoneridge Control Devices, Inc. Massachusetts Michigan Stoneridge
Electronics AB Sweden   SRI CS LLC Michigan   SRI Holdings CV Netherlands  
Stoneridge European Holdings B.V. Netherlands   Stoneridge AB Sweden  
Stoneridge Nordic AB Sweden   Stoneridge GmbH Germany   Stoneridge Electronics
Limited Scotland France, Spain Stoneridge Electronics SrL Italy   Stoneridge
Electronics AS Estonia   Stoneridge Pollak (Holdings) Limited UK   Stoneridge
Aftermarket GmbH Germany   Stoneridge OOO Russia   Stoneridge do Brasil
Participações  Ltda. Brazil   PST Teleatendimento Ltda. (f/k/a PST Industrial
Ltda.) Brazil Argentina PST Industrial Ltda. Brazil   Positron Rastreadores
Argentina S.A. Argentina   TED de Mexico SA de CV Mexico   TED de Mexico
Servicios SA de CV Mexico   Stoneridge Asia Holdings Ltd. Mauritius   Stoneridge
Asia Pacific Electronics (Suzhou) Co. Ltd. China  

 

Note to Schedule: Company is in the process of disposing of Stoneridge OOO.

 

   

 

 

Schedule 6.1.2

 

Subsidiaries and Owners

 

 

Subsidiary/Issuer

Jurisdiction of
Organization/
Formation of
Issuer

Authorized and
Outstanding Equity
Interests of Issuer

Holder of Outstanding
Equity Interests

Stoneridge, Inc. Ohio

5M Preferred Shares, none issued or outstanding

60M Common Shares, 27,842,883 shares outstanding at June 30, 2016

Public (NYSE: SRI) Stoneridge Electronics, Inc. Texas

100

100

Stoneridge, Inc. Stoneridge Control Devices, Inc. Massachusetts

100

100

Stoneridge, Inc. SRI CS LLC Michigan

1,000

1,000

Stoneridge, Inc. SRI Holdings CV Netherlands Limited Partnership Stoneridge,
Inc. (99% limited partner) & Stoneridge Control Devices, Inc. (1% general
partner) Stoneridge European Holdings B.V. Netherlands

100

20

Stoneridge Holdings CV Stoneridge AB Sweden

5,745

5,745

Stoneridge European Holdings B.V. Stoneridge Electronics AB Sweden

5,745

5,745

Stoneridge AB Stoneridge Nordic AB Sweden

1,000

1,000

Stoneridge Electronics AB Stoneridge GmbH Germany

100,000

100,000

Stoneridge Electronics AB Stoneridge Electronics Limited Scotland

250,000

250,000

Stoneridge AB Stoneridge Electronics SrL Italy

10,000

10,000

Stoneridge Electronics Limited Stoneridge Electronics AS Estonia

160

40

Stoneridge European Holdings B.V. Stoneridge Pollak (Holdings) Limited UK

7,004,000

7,004,000

Stoneridge European Holdings B.V.

 

   

 

  

Stoneridge Aftermarket GmbH Germany

25,000

25,000

Stoneridge European Holdings B.V. Stoneridge OOO Russia

10,000

10,000

Stoneridge European Holdings B.V. [(99.01%) & Stoneridge Holdings CV (.99%)]
Stoneridge do Brasil Participações Ltda. Brazil 8,200,844,065 Quotas
8,200,844,065 Quotas Stoneridge, Inc. PST Eletronica Ltda. Brazil 9,428,904,801
Quotas 9,428,904,801 Quotas Stoneridge, Inc. (3,541,077,580 Quotas) & Stoneridge
do Brasil Participações Ltda. (3,436,311,972 Quotas). 74% in Total PST
Teleatendimento Ltda. (f/k/a PST Industrial Ltda.) Brazil

1,000,000 Quotas

1,000,000 Quotas

PST Eletronica Ltda. (999,999 quotas) & Stoneridge do Brasil Participações Ltda.
(1 quota) Positron Rastreadores Argentina S.A. Argentina

100,000

100,000

PST Eletronica Ltda. 98,000 legal &beneficial owner, 2,000 beneficially owned.

Daniel Ricci owns 2,000 (bare legal title) which are beneficially owned by PST
Eletronica Ltda.

TED de Mexico SA de CV Mexico

Series A 1,000

Series A 1,000

Series B 1,398,968 Series B 1,398,968

Stoneridge, Inc. (Series A 998 shares, Series B 1,398,968 shares) & Stoneridge
Electronics, Inc. (Series A 2 shares) TED de Mexico Servicios S.A. de C.V.
Mexico 30

Stoneridge, Inc. (29)

Stoneridge Electronics, Inc. (1)

Stoneridge Asia Holdings Ltd. Mauritius

Unlimited

3,580,348

Stoneridge, Inc. Stoneridge Asia Pacific Electronics (Suzhou) Co. Ltd. China
Permitted investment is US$13.5M, of which the minimum capital is 40% (US$5.4M),
has been fully paid Stoneridge Asia Holdings Ltd.

 

   

 

  

Schedule 6.1.14

 

Environmental Disclosures

 

As a result of environmental studies performed at the Company’s former facility
located in Sarasota, Florida, the Company became aware of soil and groundwater
contamination at the site. The Company engaged an environmental engineering
consultant to assess the level of contamination and to develop a remediation and
monitoring plan for the site. Soil remediation at the site was completed during
the year ended December 31, 2010. As the remedial action plan has been approved
by the Florida Department of Environmental Protection, groundwater remediation
began in the fourth quarter of 2015. During the three and six months ended June
30, 2016 and 2015, environmental remediation costs incurred were immaterial. At
June 30, 2016 and December 31, 2015, the Company accrued a remaining
undiscounted liability of $525,000 and $532,000, respectively, related to future
remediation costs. At June 30, 2016 and December 31, 2015, $271,000 and
$469,000, respectively, was recorded as a component of accrued expenses and
other current liabilities on the condensed consolidated balance sheets while the
remaining amount was recorded as a component of other long-term liabilities. A
majority of the costs associated with the recorded liability will be incurred at
the start of the groundwater remediation, with the balance relating to
monitoring costs to be incurred over multiple years. The recorded liability is
based on assumptions in the remedial action plan. Although the Company sold the
Sarasota facility and related property in December 2011, the liability to
remediate the site contamination remains the responsibility of the Company. Due
to the ongoing site remediation, the closing terms of the sale agreement
included a requirement for the Company to maintain a $2,000,000 letter of credit
for the benefit of the buyer.

 

   

 

  

Annex II

 

   

 

 

COMPOSITE VERSION (Through Amendment No. 3)

 

Amended and Restated Disclosure Schedules dated August 12, 2016

to

Pledge and Security Agreement dated September 12, 2014, as amended and restated

 

EXHIBIT A

 

PART A [Section 3.5]

 

Name of Grantor Other Name Nature of Name Stoneridge, Inc. Hi-Stat, Stoneridge
Electronics North America, Ohio Stoneridge, Inc. DBA, DBA, and legal names
Stoneridge Electronics, Inc. Transportation Electronics Division (TED),
Stoneridge Electronics North America DBA Stoneridge Control Devices, Inc. Pollak
North America, Pollak Engineered Products DBA

 

Section 3.2

 

Name of Grantor Type of Organization
(e.g. corporation, limited
liability company,
limited partnership) Jurisdiction of
Organization/
Formation Organizational
Identification
Number FEIN Stoneridge, Inc. Corporation OH 732877 34-1598949 Stoneridge
Electronics, Inc. Corporation TX 156117100 52-2206181 Stoneridge Control
Devices, Inc. Corporation MA 043493548 04-3493548

 

Section 3.3

 

Name of Grantor

Chief Executive Office

(including county)

Principal Place of Business

(including county)

Stoneridge, Inc. 9400 East Market Street, Warren, OH 44484 (Trumbull) 9400 East
Market Street, Warren, OH 44484 (Trumbull) Stoneridge Electronics, Inc. 9400
East Market Street, Warren, OH 44484 (Trumbull) 9400 East Market Street, Warren,
OH 44484 (Trumbull) Stoneridge Control Devices, Inc. 9400 East Market Street,
Warren, OH 44484 (Trumbull) 9400 East Market Street, Warren, OH 44484 (Trumbull)

 

The Warren, Ohio address information will change subsequent to the date hereof
pursuant to the Company’s previously announced relocation of its corporate
headquarters to Adams South Technology Center, Suite 400, 39675 MacKenzie Drive,
Novi, MI 48377 (Oakland County).

 

   

 

 

Name of Grantor

Address

(including county)

Stoneridge, Inc.

345 South Mill Street, Lexington, OH 44904 (Richland)

28001 Cabot Drive, Suite 100, Novi, MI 48377 (Oakland)

Stoneridge Electronics, Inc. 21 Butterfield Trail, El Paso, TX 79906 (El Paso)
Stoneridge Control Devices, Inc.

300 Dan Road, Canton, MA 02021 (Norfolk)

28001 Cabot Drive, Suite 100, Novi, MI 48377 (Oakland)

 

The Novi, Michigan address information will change subsequent to the date hereof
pursuant to the Company’s previously announced relocation of its corporate
headquarters, including the current sales organization located in Novi, MI, to
Adams South Technology Center, Suite 400, 39675 MacKenzie Drive, Novi, MI 48377
(Oakland County).



 

   

 

 

EXHIBIT B

 

DEPOSIT ACCOUNTS; SECURITIES ACCOUNTS

 

DEPOSIT ACCOUNTS

 

Loan Party Depositary Bank Name/Address and Contact Information Type of Account
Account Number Stoneridge, Inc.

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (Master) 4600095566 Stoneridge, Inc.

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (A/P checks) 4239701958 Stoneridge, Inc.

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (Payroll) 4600090212 Stoneridge, Inc.

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (Worker’s Comp) 4600143257 Stoneridge, Inc.

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (Payroll – Paper check, Inactive) 4600090204 Stoneridge, Inc.

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

Multicurrency Account 1800001002511

 

   

 

 

Loan Party Depositary Bank Name/Address and Contact Information Type of Account
Account Number Stoneridge, Inc. (Lexington)

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (A/R) 4600132056 Stoneridge, Inc. (Lexington)

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (A/P ACH/Wire, Payroll) 4600188367 Stoneridge, Inc. (Lexington)

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (A/P checks) 4239704278 Stoneridge, Inc. (Lexington)

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (A/P e-Bay purchases of F/A) 4645217512 Stoneridge Electronics, Inc.

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (A/R) 4600096294 Stoneridge Electronics, Inc.

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (A/P ACH/Wire) 4600188383 Stoneridge Electronics, Inc.

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (A/P checks) 4239696503 Stoneridge Control Devices, Inc. (Canton)

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (A/R) 4600098177

 

   

 

 

Loan Party Depositary Bank Name/Address and Contact Information Type of Account
Account Number Stoneridge Control Devices, Inc. (Canton)

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (A/P ACH/Wire, Payroll) 4600188375 Stoneridge Control Devices, Inc. (Canton)

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

DDA (A/P checks) 4239698824 Stoneridge Control Devices, Inc. (Canton) Bank of
America  / P.O. Box 15284 Wilmington, DE 19850 / 888.400.9009 DDA (Payroll
Taxes) 8046 1373

 

   

 

 

LOCKBOXES

 

Loan Party Lockbox Bank Contact Person Lockbox Address Stoneridge, Inc.
(Lexington)

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

PO Box (lockbox # 951016)

Cleveland OH 44193

Stoneridge Electronics, Inc.

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

PO Box (lockbox # 931268)

Cleveland OH 44193

Stoneridge Control Devices, Inc. (Canton)

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

PO Box (lockbox # 951189)

Cleveland OH 44193

Stoneridge Control Devices, Inc. (Canton)

PNC Financial Service Group

Two PNC Plaza 620 Liberty Ave

Pittsburgh, PA 15222

Joe Moran 216-222-5636

PO Box (lockbox # 931558)

Cleveland OH 44193

 

SECURITIES ACCOUNTS

 

Loan Party Securities Intermediary/
Commodities Broker
Name/Address and Contact
Information  Type of Account Account Number Current Value of Assets Stoneridge,
Inc. None       Stoneridge Electronics, Inc. None       Stoneridge Control
Devices, Inc. None      

 

Note to Schedule: Stoneridge, Inc. is in the process of opening a Money Market
account with BBVA Compass.

 

   

 

 

Exhibit C

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

(i)PLEDGED STOCK

 

Grantor Issuer Legal Form Jurisdiction Grantor Held # Outstanding

%

Pledged

of

Outstanding

Par Stoneridge, Inc.

Stoneridge

Electronics, Inc.

Corporation Texas 100 100 100% No par common Stoneridge, Inc. Stoneridge Control
Devices, Inc. Corporation Massachusetts 100 100 100% No par common Stoneridge,
Inc. SRI Holdings CV Limited Partnership Netherlands 99% limited partner   65%
N/A Stoneridge Control Devices, Inc. SRI Holdings CV Limited Partnership
Netherlands 1% general partner   65% N/A Stoneridge, Inc. Stoneridge do Brasil
Participações Ltda. Corporation Brazil 8,200,844,064 8,200,844,065 99.99% BRL
$.01 Quotas Stoneridge, Inc. PST Eletronica Ltda. Corporation Brazil
3,541,077,580 9,428,904,801 28.555556% BRL $.01 Quotas Stoneridge, Inc. TED de
Mexico SA de CV Corporation Mexico 998 1,000 65% Peso 1 par Series A Ordinary
Stoneridge, Inc. TED de Mexico SA de CV Corporation Mexico 1,398,968 1,398,968
65% Peso 1 par Series B Ordinary Stoneridge, Inc. TED de Mexico Servicios S.A.
de C.V. Corporation Mexico 29 30 65%

Peso 100 par

Ordinary

Stoneridge, Inc. Stoneridge Asia Holdings Ltd. Corporation Mauritius 3,580,348
3,580,348 65% No par Ordinary

 

   

 

 

(ii) PLEDGED NOTES

 

Name of Issuer Name of Holder Description Value Stoneridge European Holdings
B.V.

 

Stoneridge, Inc.

Intercompany Loan US$ 3.6M Stoneridge Pollak Holdings Limited

 

Stoneridge, Inc.

Intercompany Loan US$ 4.9M PST Eletronica Limitada

 

Stoneridge, Inc.

Intercompany Loan US$2.0M Stoneridge Asia Pacific Electronics (Suzhou) Co. Ltd.

 

Stoneridge, Inc.

Intercompany Loan US$ 5.9M

 

BONDS: - NONE

 

GOVERNMENT SECURITIES: - NONE

 

   

 

 

EXHIBIT D

 

OFFICES IN WHICH FINANCING STATEMENTS WILL BE FILED

 

Grantor Office Stoneridge, Inc. Ohio Secretary of State Stoneridge Electronics,
Inc. Texas Secretary of State Stoneridge Control Devices, Inc. Secretary of the
Commonwealth of Massachusetts

 

   

 

 

EXHIBIT E

 

(ii)MERGER OR CONSOLIDATION

 

None

 

(iii)ACQUISITIONS

 

February 2013 Stoneridge, Inc. acquired 49% of Bolton Conductive Systems LLC
(now known as SRI CS LLC) that it did not previously own, thereafter a 100%
owned subsidiary.

 

 

   

 

 

EXHIBIT F

 

INTELLECTUAL PROPERTY RIGHTS

 

1.Patents

 

Stoneridge, Inc.

 

Title Patents or Application No. Thermal sensor assembly 4,887,062 Thermal
sensor assembly 4,866,410 Thermostatic switch and method of manufacture
4,551,702 Thermally responsive electrical switch means and method of manufacture
4,413,247 Multi-circuit electrical switch 4,346,974 Pressure switch and circuit
means 4,318,673 Pressure switch and circuit means 4,256,973 Multi-circuit
electrical switch 4,255,630 Apparatus for Applying Annular Seals 5,581,865
Liquid Level Sensing Switch Assembly 5,026,954 Apparatus and Method for
Controlling a Solenoid Valve 6069783 Filtration Device for use with a Fuel Vapor
Recovery System 6599350 Pressure Transducer 5343754 Flow Control Solenoid Means
5535725 Digital Level Sensing Probe System RE34731 Variable Fluid and Tilt Level
Sensing Probe System 5423214 Solenoid Having Reduced Operating Noise 7159840
Temperature Sensor 7682076 Temperature Sensor 7931401 Filtration Device for Use
with a Fuel Vapor Recovery System 8657927 Air Control Module 7594500 Valve Seat
and Valve Ball for Vacuum Solenoid Valves 8028969 Filtration Device for Use with
a Fuel Vapor Recovery System 7699042 Sensor Lead Sealing and Strain Relief
8866012 Sensor Lead Sealing and Strain Relief 8338702

 

   

 

 

Exhaust Gas Temperature Sensor Including Strain Relief and/or Anti-Vibration
Sleeve 13019202 Soot Sensor System 9134216 Three-Port Valve 8622048 Temperature
Sensor 8690423 Multi-Stage Filtration Device 8696799 Temperature Sensor 7147369
Temperature Responsive Probe Apparatus 5949324 Soot Sensor System 9389163 Soot
Sensor System 15198972 Exhaust Gas Temperature Sensor Including a Vibration
Reducing and/or Modifying Sleeve 9182297 Solenoid Valve 13737242 Exhaust Gas
Temperature Sensor 14271417 Cable-Tie Guide 14743307 Inline Dump-Able Fuel
System Dust Filter with Pressure Relief Valve 14743410 Soot Sensor System
14539991

 

Stoneridge Control Devices, Inc.

 

TITLE PATENT OR APPLICATION NO. Modular Actuator 08/130061  /  5,503,441 Deck
Lid Latch & Actuator 08/282131  /  5,498,040 Key-Design 29/022202  / D358,543
Adjunct Actuator Design 29/041274 / D374,599 Actuator Housing (Design)
29/088359  / D412825 Actuator with Internal Drive Train Disconnect 7213482
Electro-Mechanical Actuator for an Electrically Actuated Parking Brake    
7021415 Window Lift System and Actuator Including an Internal Drive Train
Disconnect   8191442 Gearbox Shift Actuator 7197955 Steering Shaft Lock Actuator
8047028 Steering Shaft Lock Actuator 8561442 Vehicle Gear Box Actuator 8156839
Park Inhibit Solenoid Assembly and System Incorporating the Same 7476173
Non-Contact Position Sensor 7009386 Seat Position Sensor 6907795 Trailer Tow
Connector Assembly 7331792

 

   

 

 

TITLE PATENT OR APPLICATION NO. Trailer Tow Connector Assembly Including a
Locking Clip 7435125 Trailer Tow Connector Assembly Including First and Second
Connector Portions Having Associated Covers 7524192 Trailer Tow Connector
Assembly 7731502 Rail Activated Position Sensor     7439735 Target Activated
Sensor 7193412 Sealed Exterior Switch 7714241 Torque Sensor Assembly 7845243
Touch Sensor System 7518381 Touch Sensor System 8324910 Linear Position Sensor
7454979 Sensor System Including a Magnetized Shaft 7363827 Sensor System
Including a Magnetized Shaft 7469604 Sensor System Including a Magnetized Shaft
7895906 Sensor System Including a Magnetized Shaft 8191431 Sensor System
Including a Magnetized Shaft 8001850 Steering Shaft Lock Actuator 8006526
Interchangable Lever Assemblies 8261629 Device for Illuminating Target Surface
Including an Integrated Switch 8128265 Device for Illuminating Target Surface
Including an Integrated Switch 8333495 Touch Sensor System and Method 8648832
Touch Sensor System with Memory 8405527 Actuator with Linearly Movable Drive
Screw 8256313 Shift-By-Wire Transmission Range Selector System and Actuator for
the Same 9239108 Target Activated Sensor 9272638 Integrated Release Switch
Assembly 9045083 Thermocouple with Local Cold Junction Measurement 14464102
Transmission Range Selector System 6550351 Failsafe Actuator 6942227 Failsafe
Actuator 6994357 Door Lock Actuator 6067826 Safety Ignition Switch 5237133
Universal Anti-Lock Brake Switch Linkage 4964678 Tow Socket Connector Having
Sealant 5873752

 

   

 

 

TITLE PATENT OR APPLICATION NO. Direct Connect Trailer Tow Interconnector
5800188 Actuator for 4-Wheel Drive Vehicle 5788008

 

2.Trademarks

 

OWNER TRADEMARK REGISTRATION/APPLICATION NO. Stoneridge, Inc. MIRROREYE
86/701,162 STONERIDGE 2,331,113 S LOGO 2,328,114 S LOGO 2,324,833 Stoneridge
Control Devices, Inc. POLLACK 2,308,719 Design 3,483,362   SENPLEX 86/273,335

  

   

 

 

EXHIBIT G

 

COMMERCIAL TORT CLAIMS

 

NONE

 

   

 

 

EXHIBIT H

 

AMENDMENT

 

This Amendment, dated ______ __, ____ is delivered pursuant to Section 4.7 of
the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned agrees that this Amendment may be attached to that
certain Pledge and Security Agreement, dated as of September [●], 2014, between
the undersigned, as the Grantors, and PNC Bank, National Association, as
Collateral Agent (the “Security Agreement”), and that the Collateral listed on
Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in said Security Agreement.

 

      By:   Name:   Title:

 

   

 

